Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3002 Page 1 of 255



    1 Charles S. LiMandri, SBN 110841         Harmeet K. Dhillon (SBN: 207873)
      Paul M. Jonna, SBN 265389               Mark P. Meuser (SBN: 231335)
    2 Jeffrey M. Trissell, SBN 292480         Gregory R. Michael (SBN: 306814)
    3 LIMANDRI & JONNA LLP                    DHILLON LAW GROUP INC.
      P.O. Box 9120                           177 Post Street, Suite 700
    4 Rancho Santa Fe, CA 92067               San Francisco, CA 94108
    5 Telephone: (858) 759-9930               Telephone: (415) 433-1700
      Facsimile: (858) 759-9938               Facsimile: (415) 520-6593
    6 cslimandri@limandri.com                 harmeet@dhillonlaw.com
    7 pjonna@limandri.com                     mmeuser@dhillonlaw.com
      jtrissell@limandri.com                  gmichael@dhillonlaw.com
    8
    9 Thomas Brejcha, pro hac vice*           Attorneys for Plaintiffs
      Peter Breen, pro hac vice*
   10 THOMAS MORE SOCIETY
      309 W. Washington St., Ste. 1250
   11
      Chicago, IL 60606
   12 Tel: (312) 782-1680
      tbrejcha@thomasmoresociety.org
   13 pbreen@thomasmorsociety.org
   14 *Application forthcoming
   15 Attorneys for Plaintiffs
   16
   17                     UNITED STATES DISTRICT COURT
   18                  SOUTHERN DISTRICT OF CALIFORNIA
  19 SOUTH BAY UNITED                         Case No.: 20-cv-865-BAS
     PENTECOSTAL CHURCH, a California
  20                                           Supplemental Declaration of
     nonprofit corporation, and BISHOP
  21 ARTHUR HODGES III, an individual,         Jeffrey M. Trissell, Esq. in
                                               Support of Plaintiffs’ Renewed
  22               Plaintiffs,                 Motion for a Temporary
                                               Restraining Order / Preliminary
  23 v.
                                               Injunction
  24 GAVIN NEWSOM, in his official capacity
                                              Judge: Hon. Cynthia Bashant
  25 as the Governor of California, et al.,
  26              Defendants.
   27
  28

                                  Supp. Trissell Decl.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3003 Page 2 of 255



    1        I, Jeffrey M. Trissell, Esq. declare and state as follows:
    2        1.     I am an attorney at law duly licensed to practice in the State of California
    3 and in the Southern District of California, and am counsel for Plaintiffs South Bay
    4 United Pentecostal Church and Bishop Arthur Hodges III. As such, I have personal
    5 knowledge of the matters set forth below and could and would competently testify
    6 thereto if called upon to do so.
    7       2.      Attached hereto as Exhibit Q is a true and correct copy of California
    8 Public Health post series, California COVID-19, By The Numbers, published on
    9 TWITTER, dated May 1, 2020, June 1, 2020, July 1, 2020, August 1, 2020 and
   10 available    at:   https://twitter.com/CAPublicHealth/status/1256358692695334912;
   11 https://twitter.com/CAPublicHealth/status/1267557726814498816;
   12 https://twitter.com/CAPublicHealth/status/1278489569420169216;
   13 https://twitter.com/CAPublicHealth/status/1289712952954597376.
   14        3.     Attached hereto as Exhibit R is a true and correct copy of the California
   15 Department of Public Health, Order of the State Public Health Officer, dated May 7,
   16 2020, and available at: https://www.cdph.ca.gov/Programs/CID/DCDC/
   17 CDPH%20Document%20Library/COVID-19/SHO%20Order%205-7-2020.pdf.
   18        4.     Attached hereto as Exhibit S is a true and correct copy of the article
   19 Some San Diego shopping malls get reopening date, published by FOX5 SAN DIEGO,
  20 dated May 21, 2020, and available at: https://fox5sandiego.com/news/local-
   21 news/some-san-diego-shopping-malls-get-reopening-date.
  22         5.     Attached hereto as Exhibit T is a true and correct copy of the article by
  23 Noah Higgins-Dunn, California to allow hair salons and barbershops to reopen in
  24 majority of state’s counties, Gov. Newsom says, published by CNBC, dated May 26,
  25 2020, and available at: https://www.cnbc.com/2020/05/26/california-to-allow-hair-
  26 salons-and-barbershops-to-reopen-in-majority-of-states-counties-gov-newsom-
   27 says.html.
  28
                                                   1
                                         Supp. Trissell Decl.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3004 Page 3 of 255



    1        6.    Attached hereto as Exhibit U is a true and correct copy of the article
    2 Gyms, Bars, Museums, Hotels & More Can Reopen Friday, SD County Says, published
    3 by    NBC7        SAN     DIEGO,      dated   June   8,   2020,     and    available   at:
    4 https://www.nbcsandiego.com/news/local/gyms-bars-museums-hotels-more-can-
    5 reopen-friday-sd-county-says/2342823/.
    6        7.    Attached hereto as Exhibit V is a true and correct copy of the article by
    7 Alex Swoyer, Church sues California Gov. Gavin Newsom over ban against at-home Bible
    8 studies, published by WASHINGTON TIMES, dated July 20, 2020, and available at:
    9 https://www.washingtontimes.com/news/2020/jul/20/gavin-newsom-sued-over-
   10 ban-against-home-bible-stud/.
   11        8.    Attached hereto as Exhibit W is a true and correct copy of County of
   12 San Diego’s Safe Reopening Supplemental Guide, Faith-Based Organizations and Places
   13 of     Worship,         published      July   21,    2020,        and     available    at:
   14 https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiol
   15 ogy/covid19/Community_Sector_Support/CommunityBased-FaithBased-
   16 Organizations/FINAL_FBO%20COVID-19%20Companion%20Guide_7.22.20.pdf.
   17        9.    Attached hereto as Exhibit X is a true and correct copy of a letter from
   18 United States Senators to President Trump regarding COVID-19 and religious
   19 freedom, dated July 23, 2020, and available at: https://www.lee.senate.gov/public/
  20 _cache/files/4b75b6ae-0fed-4f30-b14f-7cbe289b52fd/ltr-to-president-trump-on-
   21 covid.pdf.
  22         10.   Attached hereto as Exhibit Y is a true and correct copy of the article by
  23 Joe Hong, Gov. Newsom Outlines Strict Guidelines for Schools, published by KPBS,
  24 dated July 17, 2020, and available at: https://www.kpbs.org/news/2020/jul/17/
  25 california-governor-outline-plans-reopening-school/.
  26         11.   Attached hereto as Exhibit Z is a true and correct copy of County of San
   27 Diego, Health and Human Services Agency’s Order of the Health Officer and
  28 Emergency Regulations, dated July 20, 2020, effective July 21, 2020.
                                                    2
                                          Supp. Trissell Decl.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3005 Page 4 of 255



    1        12.    Attached hereto as Exhibit AA is a true and correct copy County of San
    2 Diego, Health and Human Services Agency’s Order of the Health Officer and
    3 Emergency Regulations, dated August 7, 2020, effective August 8, 2020, and available
    4 at: https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/
    5 Epidemiology/HealthOfficerOrderCOVID19.pdf.
    6        13.    Attached hereto as Exhibit BB is a true and correct copy of the article
    7 by Vikram Thakur and Anu Jain, COVID 2019-suicides: A global psychological
    8 pandemic, published in BRAIN, BEHAVIOR, AND IMMUNITY, Volume 88 (August,
    9 2020), pages 952-953, and available at: https://www.sciencedirect.com/science/
   10 article/pii/S0889159120306437?via%3Dihub
   11        14.    Attached hereto as Exhibit CC is a true and correct copy the article by
   12 Leo Sher, The impact of the COVID-19 pandemic on suicide rates, published in QJM:
   13 AN INTERNATIONAL JOURNAL         OF   MEDICINE, (June 30, 2020), and available at:
   14 https://academic.oup.com/qjmed/advance-article/doi/10.1093/qjmed/hcaa202/
   15 5857612.
   16        15.    Attached hereto as Exhibit DD is a true and correct copy of the article
   17 by Mark Reger, Ian Stanley, Thomas Joiner, Suicide Mortality and Coronavirus Disease
   18 2019–A Perfect Storm?, published by JOURNAL OF AMERICAN MEDICAL ASSOCIATION
   19 (April 30, 2020), and available at: https://jamanetwork.com/journals/
  20 jamapsychiatry/fullarticle/2764584.
   21        16.    Attached hereto as Exhibit EE is a true and correct copy the article by
  22 Sarah Moon and Jon Passantino, Los Angeles apparel factory ordered closed after over
  23 300 coronavirus cases and 4 deaths, published by CNN, dated July 11, 2020, and
  24 available     at:   https://www.cnn.com/2020/07/11/health/coronavirus-los-angeles-
  25 apparel-factory-closed/index.html.
  26         17.    Attached hereto as Exhibit FF is a true and correct copy of the Verified
   27 Complaint for Declaratory and Injunctive Relief in Cross Culture Christian Center v.
  28
                                               3
                                     Supp. Trissell Decl.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3006 Page 5 of 255



    1 Newsom, Case No. 2:20-cv-00832-JAM-CKD (E.D. Cal. Apr. 22, 2020), along with
    2 exhibits 4 and 9 thereto.
    3        18.   Attached hereto as Exhibit GG is a true and correct copy the Order
    4 Granting Temporary Restraining Order and Order to Show Cause Re Issuance of
    5 Preliminary Injunction in County of Ventura v. Godspeak Calvary Chapel, Ventura
    6 Cnty. Case No. 56-2020-00544086-CU-MC-VTA (Aug. 7, 2020).
    7        19.   Attached hereto as Exhibit HH is a true and correct copy of the article
    8 ‘Great Concern’: LA County Warns Churches Could Face Fines for Indoor Services,
    9 published by CBS LOS ANGELES, dated July 30, 2020, and available at:
   10 https://losangeles.cbslocal.com/2020/07/30/covid-church-religious-indoor-
   11 services-coronavirus-la-county/.
   12        20.   Attached hereto as Exhibit II is a true and correct copy of Verified
   13 Complaint for Temporary Restraining Order, Declaratory Relief, Injunctive Relief
   14 and Damages in Abiding Place Ministries v. Wooten, Case No 20-CV-0683-BAS (S.D.
   15 Cal. April 9, 2020), along with exhibits 3–8 thereto.
   16        21.   Attached hereto as Exhibit JJ is a true and correct copy of the article by
   17 Artie Ojeda, Cease and Desist: County Cracks Down on Churches Holding Indoor
   18 Services, published by NBC SAN DIEGO, dated July 28, 2020, and available at:
   19 https://www.nbcsandiego.com/news/coronavirus/cease-and-desist-county-cracks-
  20 down-on-churches-holding-indoor-services/2373987/.
   21        22.   Attached hereto as Exhibit KK is a true and correct of the article by
  22 Eric Ting, Gavin Newsom asked to reconcile support for protests with new warnings on
  23 gatherings, published by SF GATE, dated July 2, 2020, and available at:
  24 https://www.sfgate.com/politics/article/Gavin-Newsom-protests-coronavirus-July-
  25 Fourth-ask-15383112.php.
  26         23.   Attached hereto as Exhibit LL is a true and correct copy of Exhibit “E”
   27 to Verified Complaint for Declaratory and Injunctive Relief in Calvary Chapel v.
  28 Newsom, Case No. Case 2:20-cv-01431-KJM-DMC (E.D. Cal. July 15, 2020), which
                                               4
                                     Supp. Trissell Decl.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3007 Page 6 of 255



    1 is a copy of Gavin Newsom’s posts, published on TWITTER, dated May 30, 2020,
    2 June 5, 2020, and June 19, 2020.
    3         24.   Attached hereto as Exhibit MM is a true and correct copy of the article
    4 by Cheri Mossburg, Recent protests have contributed to California’s coronavirus case
    5 increase, state official says, published by CNN, dated June 26, 2020, and available at:
    6 https://www.cnn.com/world/live-news/coronavirus-pandemic-06-26-20-
    7 intl/h_b3a9aa753b4c05ea71479065f58bf534.
    8         I declare until penalty of perjury under the laws of the United States and the
    9 State of California that the foregoing is true and correct. Executed on August 10,
   10 2020.
   11
   12
                                                    Jeffrey M. Trissell
   13
   14
   15
   16
   17
   18
   19
  20
   21
  22
  23
  24
  25
  26
   27
  28
                                               5
                                     Supp. Trissell Decl.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3008 Page 7 of 255




                                                          EXHIBIT Q
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3009 Page 8 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3010 Page 9 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3011 Page 10 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3012 Page 11 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3013 Page 12 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3014 Page 13 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3015 Page 14 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3016 Page 15 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3017 Page 16 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3018 Page 17 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3019 Page 18 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3020 Page 19 of 255




                                                          EXHIBIT R
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3021 Page 20 of 255




                          ORDER OF THE STATE PUBLIC HEALTH
                                     OFFICER
                                    May 7, 2020


   On March 19, 2020, I issued an order directing all individuals living in the State of
   California to stay at home except as needed to facilitate authorized, necessary
   activities or to maintain the continuity of operations of critical infrastructure
   sectors. (See https://covid19.ca.gov/stay-home-except-for-essential-needs/.) I
   then set out California’s path forward from this “Stay-at-Home” Order in
   California’s Pandemic Roadmap https://www.gov.ca.gov/wp-
   content/uploads/2020/05/5.4.20-Update-on-Californias-Pandemic-
   Roadmap.pdf.That Roadmap identifies four stages of the pandemic: safety and
   preparation (Stage 1), reopening of lower-risk workplaces and other spaces
   (Stage 2), reopening of higher-risk workplaces and other spaces (Stage 3), and
   finally an easing of final restrictions leading to the end of the stay at home order
   (Stage 4).
   Today, COVID-19 continues to present a significant risk to the health of
   individuals throughout California. There are confirmed cases of the virus in 54 of
   the 58 counties across the State, and each day over the past two weeks over
   one thousand new cases have been confirmed in California and dozens of
   people have lost their lives due to the virus. However, owing to Californians’
   mitigation efforts, statewide data currently demonstrates stable rates of new
   infections and hospitalizations, the maintenance of surge capacity, and an
   improved ability to test, contact trace, isolate, and provide support to
   individuals exposed to COVID-19. As State Public Health Officer, I have
   determined that the statewide data now supports the gradual movement of the
   entire state from Stage 1 to Stage 2 of California’s Pandemic Resilience
   Roadmap.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3022 Page 21 of 255




   Gradual movement into Stage 2 is intended to reintroduce activities and sectors
   in a phased manner and with necessary modifications, in order to protect public
   health and result in a lower risk for COVID-19 transmission and outbreak in a
   community. Such deliberate phasing is critical to allowing the State to protect
   the public, and to mitigate and manage the impact of the re-openings, such
   that our health care delivery system has the capacity to respond to potential
   increased demands. Differences across the state in the prevalence of COVID-
   19, as well as testing rates, containment capability, and hospital capacity, have
   resulted in differences among local health jurisdictions’ ability to safely progress
   through the various stages. The low and stable data reported by some local
   health officers in their local health jurisdictions, combined with sufficient COVID-
   19 preparedness, justifies allowance for some variation in the speed with which
   some local health jurisdictions will be able to move through the phases of Stage
   2.
   NOW, THEREFORE, I as State Public Health Officer and Director of the
   California Department of Public Health, order:
      1. All local health jurisdictions in the state may begin gradual
         movement into Stage 2, as set forth in this Order, effective on May 8,
         2020; however, a local health jurisdiction may implement or
         continue more restrictive public health measures if the jurisdiction’s
         Local Health Officer believes conditions in that jurisdiction warrant it.

      2. I will progressively designate sectors, businesses, establishments, or
         activities that may reopen with certain modifications, based on public
         health and safety needs, and I will add additional sectors, businesses,
         establishments, or activities at a pace designed to protect public health
         and safety. Those sectors, businesses, establishments, or activities that are
         permitted to open will be designated, along with necessary modifications,
         at https://covid19.ca.gov/roadmap/, as I announce them.

      3. To the extent that such sectors are re-opened, Californians may leave
         their homes to work at, patronize, or otherwise engage with those
         businesses, establishments, or activities and must, when they do so,
         continue at all times to practice physical distancing, minimize their time
         outside of the home, and wash their hands frequently. To prevent further
         spread of COVID-19 to and within other jurisdictions within the State,
         Californians should not travel significant distances and should stay close to
         home. My March 19, 2020, Order otherwise remains in full effect.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3023 Page 22 of 255




      4. The California Department of Public Health has set forth criteria to help
         local health officers assess the capacity of their local health jurisdictions to
         move through Stage 2. Local health jurisdictions that meet the criteria and
         follow the process set forth
         https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
         19/COVID-19-County-Variance-Attestation-Memo.aspx will be permitted
         to move through Stage 2 more quickly than the State as a whole and
         reopen additional low-risk businesses before the rest of the state, if they
         choose to do so. A list of the sectors, businesses, establishments, or
         activities, and any necessary modifications, that such a qualifying
         jurisdiction may choose to reopen will be available at
         https://covid19.ca.gov/roadmap-counties/, and may be expanded if I
         deem it to be in the interest of public health and safety.

   Pursuant to the authority under EO N-60-20, and Health and Safety
   Code sections 120125, 120140, 131080, 120130(c), 120135, 120145,
   120175 and 120150, this Order is to go into effect immediately and
   shall stay in effect until further notice.

   This Order is being issued to protect the public health of Californians
   as we move as expeditiously to minimize risk to the extent possible
   throughout the Stages of the Pandemic Resilience Roadmap.




   Sonia Y Angell, MD, MPH
   State Public Health Officer & Director
   California Department of Public Health
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3024 Page 23 of 255




                                                          EXHIBIT S
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3025 Page 24 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3026 Page 25 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3027 Page 26 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3028 Page 27 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3029 Page 28 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3030 Page 29 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3031 Page 30 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3032 Page 31 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3033 Page 32 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3034 Page 33 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3035 Page 34 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3036 Page 35 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3037 Page 36 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3038 Page 37 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3039 Page 38 of 255




                                                          EXHIBIT T
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3040 Page 39 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3041 Page 40 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3042 Page 41 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3043 Page 42 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3044 Page 43 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3045 Page 44 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3046 Page 45 of 255




                                                          EXHIBIT U
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3047 Page 46 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3048 Page 47 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3049 Page 48 of 255
8/7/2020
      Case                  Gyms, Bars, Museums,
             3:20-cv-00865-BAS-AHG               Hotels & 53-3
                                          Document        More CanFiled
                                                                   Reopen08/10/20
                                                                          Friday, SD County Says – NBC 7 SanPage
                                                                                       PageID.3050           Diego 49 of 255

  SPONSORED • WIKIBUY




  Wells Fargo Cash Wise Visa®
  SPONSORED • WELLS FARGO




  $150 Cash Rewards Intro
  Bonus. Learn More!
  SPONSORED • WELLS FARGO

  These New Assisted Living Apartments Near
  Oceanside Are A Dream Come True! Research Senior…
  SPONSORED • SENIOR LIVING/ASSISTED LIVING



  Spending Too Much At Costco? Here are the Best and…
  SPONSORED • BETTERBE




https://www.nbcsandiego.com/news/local/gyms-bars-museums-hotels-more-can-reopen-friday-sd-county-says/2342823/                 4/7
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3051 Page 50 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3052 Page 51 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3053 Page 52 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3054 Page 53 of 255




                                                          EXHIBIT V
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3055 Page 54 of 255
Gavin Newsom sued over ban against at-home Bible studies - Washingto...   https://www.washingtontimes.com/news/2020/jul/20/gavin-newsom-sue...
           Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3056 Page 55 of 255




2 of 6                                                                                                                     8/8/2020, 12:59 PM
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3057 Page 56 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3058 Page 57 of 255
Gavin Newsom sued over ban against at-home Bible studies - Washingto...   https://www.washingtontimes.com/news/2020/jul/20/gavin-newsom-sue...
           Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3059 Page 58 of 255




5 of 6                                                                                                                     8/8/2020, 12:59 PM
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3060 Page 59 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3061 Page 60 of 255




                                                          EXHIBIT W
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3062 Page 61 of 255
   Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3063 Page 62 of 255



TABLE OF CONTENTS

Disclaimer......................................................................................................................................2
Purpose of this Supplemental Guide...........................................................................................3
Safe Reopening Plan....................................................................................................................4
   A. Signage..................................................................................................................................5
          Communication............................................................................................................5
   B. Measures to Protect Employee Health................................................................................7
   C. Measures to Protect Customer Safety...............................................................................10
   D. Measures to Keep People Six Feet Apart..........................................................................12
   E. Other Measures...................................................................................................................14
Helpful Tip: Assign Roles and Responsibilities..........................................................................16
Resources.....................................................................................................................................17
Definitions....................................................................................................................................18
Contact Us...................................................................................................................................19
Safe Reopening Plan Form........................................................................................................20




DISCLAIMER
The information in this document was last revised on July 21, 2020. To review the most
updated information regarding current guidelines and Public Health Order, please visit the
following websites:
• County of San Diego COVID-19 Website
• Faith-Based Organizations Sector
• Public Health Order
• California Department of Public Health Website


  July 21, 2020
  www.Coronavirus-SD.com
  www.SDcounty.ca.gov/covidfaithbased
                                                                             2
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3064 Page 63 of 255




PURPOSE OF THIS SUPPLEMENTAL GUIDE

The Faith-Based Organization Sector is offering this supplemental guidance document
as an additional resource to assist places of worship with implementation of the Safe
Reopening Plan.

The purpose of this guide is to serve as a companion to:
• California Department of Public Health (CDPH) Industry Guidance for Places of Worship
• County of San Diego Public Order
• County of San Diego Safe Reopening Plan

This guide does not obligate places of worship to resume in-person activity. Further,
it is strongly recommended that places of worship continue to facilitate remote services
and other related activities for those who are vulnerable to Coronavirus Disease 2019
(COVID-19) including older adults and those with co-morbidities.

Places of worship will be able to use this guide in order to:
• Assess readiness by specific areas and actions.
• Initiate plans to resolve any issues.
• Create accountability.


Worship Service Attendance/Capacity effective July 13, 2020 and until further notice:
• Indoor Services: Indoor services may not be held at this time, in order to mitigate the
  spread of the virus.
• Outdoor Services: Outdoor attendance should be limited naturally through
  implementation of strict physical distancing measures of a minimum of six feet between
  attendees from different households, in addition to other relevant protocols within this
  document.




 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                   3
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3065 Page 64 of 255




SAFE REOPENING PLAN
The County of San Diego Public Health Order, effective June 3, 2020, requires all
Faith-Based Organizations reopening to complete and implement a Safe Reopening Plan.

The purpose of the Safe Reopening Plan is to ensure that establishments that host patrons,
including houses of worship, have a standardized process and guidelines to minimize risk
of COVID-19.

The most recent public health order can be found by visiting San Diego County Public
Health Order.

Provided in a checklist format (◯), this guide covers the requirements that support a safe
reopening plan to help prevent the spread of COVID-19. Additionally, recommendations are
provided throughout this guide (◈) to further support a safe reopening.


SAFE REOPENING PLAN
✓ STEPS A THROUGH E: REQUIREMENTS & RECOMMENDATIONS
◯
      A. Signage
      B. Measures to Protect Employee Health
      C. Measures to Protect Customer Safety
      D. Measures to Keep People Six Feet Apart
      E. Other Measures


A Safe Reopening Plan is required for indoor and outdoor operations. Each place of worship
is unique, and as such, practical applications and guidance actions may need to be tailored
to create an appropriate and complete plan.




 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                  4
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3066 Page 65 of 255



A. Signage

Signage is an important part of the reopening plan. Signs reinforcing Physical Distancing,
Personal Wellness, and Safe Health Practices are gentle reminders to staff and
congregants to keep physically distant, wear facial coverings, and wash hands frequently.


 ◯       REQUIRED
         Signage at each public entrance of the facility or outdoor area to inform all
         employees and customers that they should:
         • avoid entering the facility if they have a cough or fever;
         • wear facial coverings;
         • maintain a minimum six-feet distance from one another; and
         • not shake hands or engage in any unnecessary physical contact.



 ◯       REQUIRED
         Post a copy of the Safe Reopening Plan at each public entrance to the facilities or
         outdoor areas.


         ◈         Sample signage
                   • County of San Diego Printable Resources and Materials
                   • Centers for Disease Control and Prevention (CDC) Print Resources
Communication is another important way to regularly inform your staff, congregants,
and visitors of the steps taken to ensure a safe reopening. Examples include: bulletins,
newsletters, websites, e-mails, phone calls, social media, texts, etc.

Suggested communication and messaging:

         ◈         Create initial announcement focusing on “Welcome/What to Expect”
                   messages and attendance guidelines.


         ◈         Share the steps which have been taken to create a safe environment.


         ◈         Share that many procedures and guidelines are in effect not only to protect
                   ourselves, but to protect one another.


 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                      5
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3067 Page 66 of 255




         ◈          Emphasize that congregants who are at higher risk for severe illness from
                    COVID-19 (65 years or older, have underlying medical conditions) and all
                    who are experiencing symptoms of the virus, those who are quarantined or
                    isolated are strongly encouraged to refrain from attending services.
                    • Quarantine: Persons are quarantined after being exposed to someone
                      with COVID-19.
                    • Isolation: Persons are isolated after demonstrating symptoms consistent
                      with COVID-19.


         ◈          Have Faith Leaders create a short video message covering key messages
                    and reopening plans.


         ◈          Utilize “Live Stream” to share reopening plans.


         ◈          Consider having a remote or virtual “Town Hall” to allow Faith Leaders to
                    share reopening plans and answer questions.


         ◈          Communication Resources:
                    • County of San Diego Printable Materials
                    • CDC Social Media Toolkit
                    • CDC Print Resources


         ◈          Resources to create your own posters, handouts, and flyers:
                    • Adobe Spark: Create Your Own Physical Distancing Posters
                    • Canva: www.Canva.com




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                       6
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3068 Page 67 of 255



B. Measures to Protect Employee Health

Measures to Protect Employee Health can help prevent transmission of COVID-19 in
your community. It is important to train and support staff in practicing Personal Wellness,
Physical Distancing, and Safe Health Practices. Leading by example will convey to your team
that you are prioritizing the health and well-being of your staff, congregants, and visitors.


 ◯       REQUIRED
         Teleworking opportunities have been maximized.


         ◈         On days when there are no worship services, it is encouraged that staff work
                   from home for tasks such as accounting or other administrative duties, when
                   possible.

         ◈         Schedule staff to report to the office on rotating days, if possible.


◯        REQUIRED
         All employees must have temperature taken upon reporting to work.

         Please note: visitors/congregants do not need temperature checks, but it is highly
         recommended.
         • If 100 degrees or more, they should not be allowed in the workplace.
         • If a digital thermometer is not available, employees must be screened for
           COVID-19 symptoms, which include:
           • Fever or chills
           • Cough
           • Shortness of breath or difficulty breathing
           • Fatigue
           • Muscle or body aches
           • Headache
           • New loss of taste or smell
           • Sore throat
           • Congestion of runny nose
           • Nausea or vomiting
           • Diarrhea

 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                         7
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3069 Page 68 of 255



        • To the maximum extent possible, make sure the temperature/symptom screener
          avoids close contact with those being screened.
        • Both screener and staff should wear face coverings for the screening.
        • Anyone who has a fever or other symptoms should contact their medical provider
          for medical advice. If they do not have a healthcare provider or are uninsured,
          call 2-1-1 for assistance.
        • For additional control measures and screening information, see page 6 of CDPH
          Guidance.
        • For testing information, please visit the County of San Diego Testing Site.



◯       REQUIRED
        All desks or individual workstations are separated by at least six feet.



        ◈         If staff are coming in on rotating days and using the same desk space,
                  computers, materials, etc., ensure availability of cleaning supplies and
                  encourage staff to disinfect their space at the beginning and end of their
                  shift.


        ◈         For office work and worship services, ensure desk space, podiums, seats,
                  musicians, etc. are separated by at least six feet.

        REQUIRED
◯       Break rooms, bathrooms, and other common areas are being disinfected frequently.


        ◈         Disinfect microphones and stands, music stands, instruments and other
                  items on pulpits and podiums between each use. Consult equipment
                  manufacturers to determine appropriate disinfection steps, particularly for
                  soft, porous surfaces such as foam mufflers, upholstery, etc.


        ◈         Consider using disposable seat covers for congregants/visitors, particularly
                  on porous surfaces or where a facility has multiple daily services.




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                      8
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3070 Page 69 of 255



        ◈         Create a schedule of cleaning and disinfecting for each commonly used area
                  and any shared items.


        ◈         Additional Resources:
                  Pages 7-8 of CDPH Guidance
                  County of San Diego Disinfection Guidance
                  CDC Cleaning and Disinfection Guidance
                  EPA Approved Disinfectants for Use Against SARS-CoV-2


◯       REQUIRED
        Disinfectant and related supplies are available to all employees.


◯       REQUIRED
        Hand sanitizer effective against COVID-19 is available to all employees.


◯       REQUIRED
        Soap and water are available to all employees.


◯       REQUIRED
        Copies of the Reopening Plan have been distributed to all employees.


        ◈         Ensure all employees understand the disinfection schedule and location of all
                  supplies.


        ◈         Ensure that sanitary facilities stay operational and stocked at all times.
                  Provide additional soap, paper towels, and hand sanitizer when needed.
                  Consider more frequent cleaning and disinfecting of handwashing facilities
                  that are used more often. Use signage to reinforce handwashing.


        ◈         Install hand sanitizer dispensers, touchless whenever possible, at entrances
                  and contact areas such as meeting rooms, lobbies, and elevator landings.


        ◈         See pages 4-5 of CDPH Guidance for additional topics on employee and
                  volunteer training.



July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                     9
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3071 Page 70 of 255



C. Measures to Protect Customer Safety

Measures to Protect Customer Safety are intended to protect congregants and visitors.
The implementation of these measures may help prevent transmission of COVID-19.
Illustrating that your place of worship has an action plan and is practicing Personal
Wellness, Physical Distancing, and Safe Health Practices will convey to congregants and
visitors that you are prioritizing their health and well-being, as well as protecting the
community at-large.


 ◯       REQUIRED
         Reconfigure common areas and limit number of attendees and staff to ensure
         adherence to at least six foot physical distance requirement.



 ◯       REQUIRED

         Curbside or outdoor service is made available where feasible.

         Please Note: Outdoor worshop service attendance should be limited naturally
         through implementation of strict physical distancing measures of a minimum of
         six feet between attendees from different households, in addition to other relevant
         protocols within this document.




         ◈         Shorten services to limit the length of time congregants/visitors spend at
                   facilities whenever possible. This could include limiting speeches, asking
                   congregants/visitors to put on religious garments at home before arrival.


         ◈         Consider offering additional meeting times (per day or per week) so that
                   fewer guests attend meetings and services at one time. Clean meeting areas
                   between each use as described in this guidance.


         ◈         Persons from the same household may sit together and do not need to
                   practice physical distancing.




 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                       10
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3072 Page 71 of 255




        ◈         Consider implementing a reservation system to limit the number of
                  congregants/visitors attending facilities at a time. This can include the use
                  of digital platforms or other types of tools. Examples of online reservation
                  websites are:
                  • Signupgenius.com
                  • Evite.com
                  • Eventbrite.com

                  If meetings or services are held in-person, continue to offer remote access to
                  protect those 65 an older, those with co-morbidities and those who choose to
                  remain at home.

        ◈         See pages 9-12 in CDPH Guidance for additional recommendations.



◯       REQUIRED
        All patrons/visitors must wear facial coverings within six feet of another person.

        Please Note: All persons two years of age or older who are present in the county
        shall have possession of a face covering when they leave their home or place of
        residence and shall wear the face covering as described in the CDPH Face Covering
        Guidance issued on June 18, 2020.



        ◈         Prior to services, remind congregants and visitors of the facial covering
                  requirement and its importance in stopping the spread of COVID-19.


        ◈         Persons exempt from wearing a facial covering, as stated in the CDC
                  Guidelines include:
                  • Children under age 2.
                  • Anyone who has trouble breathing, or is unconscious, incapacitated, or
                    otherwise unable to remove the mask without assistance.


        ◈         Place staff or volunteers at the entrance to buildings to remind people to
                  wear facial coverings as they enter.


        ◈         For more information on face coverings, visit Face Coverings: Protect Yourself
                  and Others.

July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                      11
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3073 Page 72 of 255



D. Measures to Keep People Six Feet Apart

Measures to keep people six feet apart will assist in establishing clear guidelines and
expectations for staff, congregants, and visitors in your place of worship. Placing signage,
using markings, training staff, and using a reservation system can help everyone adhere to
physical distancing guidelines and help prevent the transmission of COVID-19.


◯        REQUIRED
         Placing signs outside the building or outdoor area reminding people to be at least
         six feet apart, including when in line. Encourage pedestrian traffic to follow one-way
         migration paths, if appropriate.


         ◈         Designate several staff members to walk around and give congregants
                   friendly reminders about physical distancing and wearing a facial covering.


 ◯       REQUIRED
         Placing tape or other markings at least six feet apart in line areas inside and on
         sidewalks at public entrances. Direct visitors to use the markings as guides for
         maintaining physical distancing.


         ◈          Determine how physical distancing will impact seating for services and the
                    overall seating capacity for the house of worship.


         ◈          Prepare to accommodate for larger family groups from the same household
                    as well as smaller household units.


         ◈          Map out areas where it is anticipated that congregants will be waiting in
                    lines or are typically in close proximity. These areas will need monitoring for
                    adherence to the six foot physical distance requirement between household
                    groups.


         ◈          Areas to consider placing markings include: outside prior to entering place of
                    worship, seating areas, line spacing outside of restrooms.


         ◈          If applicable, place markings in sitting areas on the ground to ensure six feet
                    physical distancing.
 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                         12
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3074 Page 73 of 255




◯       REQUIRED
        All employees have been instructed to maintain at least six feet distance from
        visitors and from each other. Exceptions may include: accepting payment,
        delivering goods or services, or as otherwise necessary.


        ◈         Establish a written, workplace-specific COVID-19 prevention plan at every
                  location, perform a comprehensive risk assessment of all work areas, and
                  designate a person at each workplace to implement the plan.


        ◈         Ensure all categories of staff including temporary, contract, and volunteer
                  workers are also properly trained in COVID-19 prevention policies and have
                  necessary Personal Protective Equipment (PPE) if job duties require it.
                  Discuss these responsibilities ahead of time with organizations supplying
                  temporary, contract, and/or volunteer staff.


        ◈         Regularly evaluate workplaces for compliance with the plan and document
                  and correct deficiencies identified.


        ◈         Emphasize the importance of physical distancing, both at work AND off work
                  time (see Physical Distancing section below).

        ◈         Limit the exchange of commonly used items. This can include items such as
                  cups, garments, ritual objects, etc.


        ◈         See page 9-12 of CDPH Guidance for additional recommendations on
                  physical distancing.



◯       REQUIRED
        Appointment system is utilized, when appropriate.


        ◈          Consider making appointments for counseling services or other in-person
                   meetings to reduce lines or gathering in waiting areas. Examples of online
                   reservations include:
                   • Signupgenius.com
                   • Evite.com
                   • Eventbrite.com


July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                      13
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3075 Page 74 of 255



E. Other Measures

Other Measures and Recommendations are other activities that are NOT mandatory,
but you may want to consider to protect the health and safety of your staff, congregants,
and visitors. In this section, you may add additional measures that may be specific to your
house of worship, site or building.

Listed below are ideas that may be helpful in creating your Plan:

        ◈         Flow of Foot Traffic: Mark walking paths between spaces designated
                  for congregants/visitors to sit/kneel so that people do not walk where
                  someone may touch their head to the floor.

                  See page 8 of CDPH Guidance for additional recommendations.


        ◈         Ventilation: During meetings and services, introduce fresh outside air,
                  for example, opening doors/windows (weather permitting) and operating
                  ventilation systems.


        ◈         Air Cleaners: Consider installing portable high-efficiency air cleaners,
                  upgrading the building’s air filters to the highest efficiency possible, and
                  making other modifications to increase the quantity of outside air and
                  ventilation in worship areas, offices, and other spaces.


        ◈         Food Self-Service/Food and Beverages: Discontinue offering self-service
                  food and beverages. Do not hold potlucks or similar family-style eating
                  and drinking events that increase the risk of cross contamination. If food
                  and beverages must be served, provide items in single-serve, disposable
                  containers whenever possible. Employees or volunteers serving food
                  should wash hands frequently and wear disposable gloves and face
                  coverings.

                  See pages 11-12 of CDPH Guidance for additional recommendations.




 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                        14
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3076 Page 75 of 255




        ◈         Singing: As of July 13, indoor singing and recitation must be discontinued.
                  as there is increased likelihood for transmission from contaminated
                  exhaled droplets. This may be done outdoors with facial coverings and
                  physical distancing.


        ◈         Parking Lots: Reconfigure parking lots to limit congregation points and
                  ensure proper separation (e.g., closing every other space).

                  If performing drive-in services, ensure vehicle windows and doors are
                  closed if six feet of distance is not possible between vehicles.

                  Consider volunteers to discourage gatherings among different households
                  in the parking lot.

                  See pages 11-12 of CDPH Guidance for additional recommendations.


        ◈         Virtual Services: Continue to support remote services and other related
                  activities to those who are vulnerable to COVID-19 including older adults
                  and those with co-morbidities.

                  See page 12 of CDPH Guidance for additional recommendations.

        ◈         Additional Safety Measures: CDPH Guidance.




          Additional considerations for Places of Worship: Stay updated on
          current State and Local guidance regarding ceremonies (weddings,
          funerals, etc) and other special events by visiting:
          • www.coronavirus-sd.com
          • www.sdcounty.ca.gov/covidfaithbased
          • www.cdph.ca.gov/




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                      15
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3077 Page 76 of 255



HELPFUL TIP:
ASSIGN ROLES AND RESPONSIBILITIES

The following are potential roles that staff and volunteers can support in order to ensure
that all mandatory requirements and suggested guidelines are met:

Senior Leaders: Promote, model and encourage all health and safety measures.

Reopening Lead: Responsible for coordinating all implementation efforts.

Communication Manger: Responsible for monitoring wellness practices, and informing all
leaders, staff and volunteers about overall plans, procedures, protocols and roles and re-
sponsibilities.

Safe Entry Coordinator: Responsible for ensuring all staff have their temperature taken
and are not exhibiting symptoms of COVID-19.

Welcome Staff: Upon entry, reminding people to wear facial coverings, maintain physical
distance, provide and encourage the use of hand sanitizer.

Foot Traffic Staff: Responsible for ensuring visitors/congregants follow the foot traffic guid-
ance so that a six-foot distance is kept between all visitors, congregants, staff and volun-
teers.

Parking Lot Attendants: Responsible for ensuring there is no gathering in the parking
lots and that cars and visitors/congregants are following appropriate physical distancing
guidance. Responsible for posting signs, cones and taking other necessary measures to
assist people in safely entering the building.




 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                   16
    Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3078 Page 77 of 255



RESOURCES

If you need help finding social services or medical care, call the San Diego County
Information line 2-1-1, which is available 24/7.

•    What You Should Know (Infographic)
•    FAQs, Fact Sheets and Materials (available in several languages)
•    CDC Guidance for Community and Faith-Based Organizations
•    Center for Faith and Opportunity Initiatives U.S. Dept of Health and Human Services
•    How to Cope with Stress (available in several languages)
•    Handwashing
•    What If I’m Exposed
•    Home quarantine guidance for close contacts to COVID-19
•    Home care instructions for people with Respiratory Symptoms
•    What to do if you have symptoms of Coronavirus Disease 2019
•    Stay tuned on the Live Well San Diego for videos on how to use technology How-To
     YouTube Channel Playlist.

Other reliable sources of information include:
• California Department of Public Health (CDPH, State)
   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/nCOV2019.aspx
• Centers for Disease Control and Prevention (CDC, National)
   http://www.cdc.gov/coronavirus/novel-coronavirus-2019.html
• World Health Organization (WHO, International)
   https://www.who.int/health-topics/coronavirus
• National Funeral Directors Association
   https://nfda.org/covid-19
• Behavioral Health Service
    https://www.sandiegocounty.gov/hhsa/programs/bhs/
• Access and Crisis Line
   (888) 724-7240 is available 24/7 for immediate help
   www.Up2sd.org
• Aging and Independence Services
   https://www.sandiegocounty.gov/content/sdc/hhsa/programs/ais.html
• Vital Family Assistance Center
    https://www.redcross.org/virtual-family-assistance-center.html



 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                  17
  Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3079 Page 78 of 255



DEFINITIONS
Physical Distancing: Physical distancing is a practice recommended by public
health officials to stop or slow down the spread of a contagious disease. A distance of 6
feet or 2 meters between individuals is recommended for COVID-19, to avoid the spread of
respiratory droplets. While in the same location (ex: grocery store), wearing a facial covering
and maintaining 6 feet of space between individuals is recommended. Direct and indirect
touching of people or objects outside of the household should be avoided.
• Direct Touching – Physical contact with another person (handshake, hug, high fives)
• Indirect Touching - Sharing the same physical objects. (Examples include, sharing a
   glass of water, touching the same piece of paper, sharing a book, passing cell phones
   back and forth, etc...)

Quarantine: Used to separate and restrict the movement of people who are well, but
who may have been exposed to someone with an infectious disease. People are placed
in quarantine to wait and see if they will become ill during the incubation period of the
disease. For COVID-19, the incubation period is 2-14 days.

Isolation: Used to separate people with symptoms of an infectious disease, even if the
symptoms are mild, from people who do not have symptoms. Isolation can be done at
home or in a separate facility. A person in isolation should stay away from others even while
isolated at home, to avoid spreading the illness.

Facial Covering: Face coverings should cover the nose and mouth and be used when
individuals may be around people outside of their household. Face covering should be used
in addition to other protective measures (such as physical distancing and washing your
hands). Cloth face coverings should:
• fit snugly but comfortably against the side of the face
• be secured with ties or ear loops
• include multiple layers of fabric
• allow for breathing without restriction
• be able to be laundered and machine dried without damage or change to shape

The cloth face coverings recommended are not surgical masks or N-95 respirators. Those
are critical supplies that must continue to be reserved for healthcare workers and other
medical first responders, as recommended by current CDC guidance.

For more information visit: County of San Diego Face Coverings Guidance | CDC Facial
Coverings Guidance | CDC Cloth Face Coverings Q&A

 July 21, 2020
 www.Coronavirus-SD.com
 www.SDcounty.ca.gov/covidfaithbased
                                                  18
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3080 Page 79 of 255



CONTACT US



                                      E-mail: covid-cbo-faith@sdcounty.ca.gov

                                 Website: www.sdcounty.ca.gov/covidfaithbased

       Telebriefings: Join us every second and fourth Wednesdays each month at 1 PM

            Free presentations available on COVID-19 and other health related topics:
                             Live Well San Diego Speaker’s Bureau


              We appreciate your commitment and dedication to keeping
                  the County of San Diego healthy, safe and thriving!




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                                            19
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3081 Page 80 of 255




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                           20
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3082 Page 81 of 255




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                           21
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3083 Page 82 of 255




July 21, 2020
www.Coronavirus-SD.com
www.SDcounty.ca.gov/covidfaithbased
                                           22
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3084 Page 83 of 255




                                                          EXHIBIT X
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3085 Page 84 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3086 Page 85 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3087 Page 86 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3088 Page 87 of 255




                                                          EXHIBIT Y
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3089 Page 88 of 255
8/7/2020
      Case                             Gov. Newsom Outlines
                3:20-cv-00865-BAS-AHG Document     53-3 Strict  Guidelines
                                                            Filed  08/10/20For Schools | KPBS
                                                                                  PageID.3090 Page 89 of 255




    time to get off the monitoring list, she said.

    The state's guidance says all school staff and all students in grades three to 12 will be required to wear face coverings. Younger students will be encouraged but not
    required to wear masks. Osborne was relieved by this new rule.
https://www.kpbs.org/news/2020/jul/17/california-governor-outline-plans-reopening-school/                                                                                    2/4
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3091 Page 90 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3092 Page 91 of 255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3093 Page 92 of 255




                                                          EXHIBIT Z
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3094 Page 93 of 255




                               HEALTH AND HUMAN SERVICES AGENCY
                                      PUBLIC HEALTH SERVICES




                        ORDER OF THE HEALTH OFFICER
                        AND EMERGENCY REGULATIONS
                             (Effective July 21, 2020)

Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:

Effective 12:00 a.m. on Tuesday, July 21, 2020 and continuing until further notice, the following
will be in effect for San Diego County (county):

1. All persons are to remain in their homes or at their place of residence, except for employees
   or customers traveling to and from essential businesses, reopened businesses, or essential
   activities as defined in section 22, below, or to participate in individual or family outdoor
   activity as allowed by this Order.

2. All public or private “gatherings,” as defined in section 22 below, are prohibited.

3. All businesses not meeting the definition of essential business or reopened business in section
   22 below are referred to in this Order as “non-essential businesses” and shall be and remain
   closed for the duration of this Order. All essential businesses and reopened businesses must
   comply with the requirements of this Order. Notwithstanding the foregoing, any business may
   remain open if its employees and owners can provide its services from home, including by
   telecommuting, without direct contact with the public.

4. All public, charter and private schools shall not hold classes on the school campus, and shall
   conduct distance learning only as required by COVID-19 an Reopening In-Person Learning
   Framework for K-12 Schools in California, 2020-2021 School Year issued by the California
   Department     of     Health    Services     on  July    17,   2020     availalble    at
   {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3095 Page 94 of 255


   19/Schools%20Reopening%20Recommendations.pdf}. Colleges and Universities shall not
   hold classes or other school activities where students gather on the school campus, except for
   research-related activities in colleges and universities and where necessary to train students
   who will serve as essential workers.

5. Child daycare and child care providers shall operate in compliance with the measures set forth
   in State COVID-19 Updated Guidance: Child Care Programs and Providers and shall prepare
   and post a Safe Reopening Plan pursuant to section 11, below.

6. “Non-essential personnel,” as defined in section 22 below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVID-19 positive or
   show any potential signs or symptoms of COVID-19 are strictly prohibited from entry into
   hospitals or long-term care facilities. Notwithstanding the foregoing, individuals requiring
   medical care for COVID-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVID-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

7. Hospitals and healthcare providers, including dentists shall:
     a. Take measures to preserve and prioritize resources; and,
     b. May authorize and perform non-emergent or elective surgeries or procedures based on
         their determination of clinical need and supply capacity, and where consistent with
         State guidance.
      c. Nothing in this Order shall prevent physicians and other healthcare providers from
         conducting routine preventive care provided it conforms to any applicable State
         guidance.
      d. Nothing in this Order shall prevent dentists or dental hygienists from conducting routine
         preventive care provided it conforms to any applicable State guidance.

8. Hospitals, healthcare providers, pharmacies and commercial testing laboratories shall report
   all COVID-19 test results to the Public Health Officer immediately after such results are
   received.

9. All persons two years of age or older who are present in the county shall have possession of a
   face covering when they leave their home or place of residence and shall wear the face
   covering as described and required in California Department of Public Health Face Covering
   Guidance        issued        on       June        18,        2020,        (available      at:
                                  Page 2 of 11
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3096 Page 95 of 255


   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
   19/Guidance-for-Face-Coverings 06-18-2020.pdf).


10. All essential businesses that allow members of the public to enter a facility must prepare and
    post a “Social Distancing and Sanitation Protocol” on the form available at:
    https://www.sandiegocounty
    .gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid19/SOCIAL DISTANCING
    AND SANITATION PROTOCOL 04022020 V1.pdf ), or on a form required by another
    governmental entity requiring substantially similar information, for each of their facilities open
    to the public in the county. The Social Distancing and Sanitation Protocol must be posted at
    or near the entrance of the relevant facility, and shall be easily viewable by the public and
    employees. A copy of the Social Distancing and Sanitation Protocol must also be provided to
    each employee performing work at the facility. All essential businesses shall implement the
    Social Distancing and Sanitation Protocol and provide evidence of its implementation to any
    authority enforcing this Order upon demand. The Social Distancing and Sanitation Protocol
    must ensure all required measures are implemented and must identify and require measures
    necessary to implement social distancing are implemented at each facility that will ensure
    social distancing and sanitation at that particular facility. If the measures identified and
    implemented are not effective in maintaining proper social distancing and sanitation, the
    business shall promptly modify its Social Distancing and Sanitation Protocols to ensure proper
    social distancing and sanitation. Any business that fails to successfully implement social
    distancing and sanitation may be required to close.

11. All reopened businesses, with the exception of restaurants, bars, wineries, distilleries and
   breweries which do not limit services to take-out or delivery, must prepare and post a “Safe
   Reopening                Plan”             on           the            form               available
   at:https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid
   19/Community Sector Support/BusinessesandEmployers/SafeReopeningPlanTemplate.pdf
   for each of their facilities in the county. Restaurants bars, wineries, distilleries and breweries
   which do not limit services to take-out or delivery, must prepare and post a “COVID-19
   Restaurant Operating Protocol” on the form available at
   https://www.sandiegocounty.gov/content/dam/sdc/deh/fhd/food/pdf/covid19sdrestaurantoper
   atingprotocol en.pdf for each restaurant in the county. The Safe Reopening Plan or COVID-
   19 Restaurant Operating Protocol must be posted at or near the entrance of the relevant facility,
   and shall be easily viewable by the public and employees. A copy of the Safe Reopening Plan
   or COVID-19 Restaurant Operating Protocol must also be provided to each employee
   performing work at the facility. All reopened businesses shall implement the Safe Reopening
                                   Page 3 of 11
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3097 Page 96 of 255


   Plan or COVID-19 Restaurant Operating Protocol and provide evidence of its implementation
   to any authority enforcing this Order upon demand. The Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol must ensure all required measures are implemented. If the
   measures identified and implemented are not effective in maintaining proper social distancing
   and sanitation, the business shall promptly modify its Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol to ensure proper social distancing and sanitation. Any business
   that fails to comply with its Safe Reopening Plan or COVID-19 Restaurant Operating Protocol
   shall immediately close.

12. When the State of California has issued an industry guidance, or any subsequent amendments
    thereto, with mandatory and/or suggested measures to be implemented by a particular type of
    business or industry, a reopened business must include in its Safe Reopening Plan all of the
    industry guidance mandatory measures, including, but not limited to, all of the requirements
    and guidance set forth in the Statewide Public Health Officer Order, issued by the California
    Department of Health Services on July13, 2020, all portions of which are operative in San
    Diego      County      effective                     immediately,     and     available    at
    {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
    19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}. The reopened business
    shall include all suggested measures necessary to maintain proper sanitation, employee
    screening, social distancing and facial coverings. Any mandatory measures required by this
    Order must also be included in the Safe Reopening Plan.

13. All brewpubs, breweries, bars and pubs shall close unless they comply with section 14c, below,
    in which case they shall comply with all other requirements in this section and section 14
    below. All other restaurants, bars, wineries, distilleries and breweries shall close indoor
    service in conformance with the requirements set forth in the Statewide Public Health Officer
    Order, issued by the California Department of Health Services on July13, 2020, all portions of
    which are operative in San Diego County effective immediately, and available at
    {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
    19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}, and shall be closed from
    10:00 p.m. until 5:00 a.m. every day. Guests already in the facility at 10:00 p.m. may remain
    in the facility until 11:00 p.m. Only staff needed to close, open or clean shall be in the facility
    between the hours of 11:00 p.m. and 5:00 a.m.

14. All restaurants, bars, wineries and breweries shall also be required to ensure their customers
    comply with all of the following measures and shall immediately close if they are not able to
                                   Page 4 of 11
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3098 Page 97 of 255


   do so:
      a. No food or beverages shall be served to or consumed by a customer who is not seated
          at a table designated by the restaurant for dining.
      b. The bar area of a restaurant may be used only for table service of meals.
      c. Alcoholic drinks shall only be served as part of a meal and must be sold and served in
          the same transaction as the meal. All meals shall be served by a food operator permitted
          by the San Diego County Department of Environmental Health. This restriction shall
          not be applicable to outdoor service of wine at a winery or spirits at a distillery.
      d. Customers shall not stand in the restaurant, bar, winery, distillery or brewery except in
          the reception area while waiting for a table or to pick up take-out food. If customers
          cannot be socially distanced in the reception area they shall wait in their cars or outside
          of the restaurant in a line with six feet between each customer.
      e. Discontinue open seating. All members of the party must be present before seating and
          the host must bring the entire party to the table at one time. The customers allowed at a
          table are limited to members of a single household or customers who have asked to be
          seated together at the time a table is requested.
      f. Discontinue seating customers and/or groups at bar counters, sushi preparation bars,
          etc. where they cannot maintain at least six feet of distance from employee work
          areas/stations. Install physical barriers or partitions in areas where maintaining a
          physical distance of six feet is difficult.
      g. Customers are not required to wear face coverings while at a table with members of the
          same household. Customers at a table with non-household members are not required
          to wear face coverings when eating and drinking. Customers are required to wear face
          coverings at all other times in conformance with paragraph 9, above.
      h. Tables designated for dining shall be six feet apart, or separated by barriers or partitions
          that extend above the heads of customers while seated. Customer shall not be allowed
          to bring additional chairs to the table that interfere with the six foot separation.
      i. Self-serve food or drink options, such as buffets, salad bars, and drink stations are not
          allowed.
      j. Shared entertainment items such as board games, arcade games and vending machines
          are prohibited and customers shall not have access to game and entertainment areas
          such as pool tables or darts.
      k. Dance floors shall be closed and live performances such as musical or dance acts shall
          be discontinued.
      l. Any customer that refuses to comply with this section shall be subject to enforcement
          per Health and Safety Code section 120295.

                                  Page 5 of 11
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3099 Page 98 of 255


15. Places of Worship – Religious services and cultural ceremonial activities (including wedding
    ceremonies but not receptions) may be conducted in conformance with the State Guidance
    pursuant to sections 11 and 12, above. Given the high risk of this activity, vulnerable members
    of the population (over 65 years old, compromised immune system or underlying condition)
    are strongly encouraged to participate through streaming or some other form of remote
    technology. Outdoor services and cultural ceremonial activities may be conducted provided
    all persons practice social distancing as defined in section 22e, below.

16. Each essential business and reopened business shall:
       a. Require all employees/on-site contractors (hereinafter referred to as employees) to have
          possession of face coverings and wear them as described in section 9 above when in the
          business facility; and,
       b. Shall conduct temperature screening of all employees and prohibit entry to the
          workplace of employees with a temperature of 100 degrees or more, employees
          exhibiting COVID-19 symptoms as described by the Centers for Disease Control and
          Prevention, or employees who have recently been exposed to a person who has tested
          positive for COVID-19 (either directly or through a breach of Personal Protective
          Equipment in the case of healthcare workers/first responders).

17. Outdoor Recreation
       a. Each public park and recreation area or facility, shall operate in compliance with the
          measures set forth in the State COVID-19 Industry Guidance: Campgrounds, RV Parks
          and Outdoor Recreation. The operator of the park shall prepare a Safe Reopening Plan
          pursuant to section 11, above, indicating how the park or recreation facility will
          implement the required measures. Any park or recreation area/facility at which the
          Protocol requirements cannot be effectively implemented may be required to close.
       b. Outdoor recreation instruction and day camps that comply with the State COVID-19
          Industry Guidance: Day Camps, may be conducted in park and recreation
          areas/facilities.
       c. Swimming pools owned or operated by a Homeowners’ Association, Condominium or
          Apartment complex may be open provided the owner or operator completes and posts
          a Safe Reopening Plan that shows conformance with the requirements of this Order and
          with the swimming pool/aquatic venues requirements of the State COVID-19 Industry
          Guidance on Fitness Facilities.

18. All essential businesses and reopened businesses that remain in operation in accordance with
                                  Page 6 of 11
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3100 Page 99 of 255


   the Order shall make every effort to use telecommuting for their workforces.

19. A strong recommendation is made that all persons who are 65 years old or older, have a chronic
    underlying condition, or have a compromised immune system self-quarantine themselves at
    home or other suitable location.

20. All persons arriving in the county from international locations identified on the Centers for
    Disease Control and Prevention (CDC) Warning Level 2 or 3 Travel Advisory (available at:
    https://wwwnc.cdc.gov/travel/notices) shall be subject to 14-day home or other suitable
    location quarantine and self-monitoring.

21. Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19, shall
    comply with the Order of the Health Officer titled: “Isolation of All Persons with or Likely to
    have COVID-19”, or as subsequently amended. Persons who have a close contact with a person
    who either has COVID-19, or is likely to have COVID-19, shall comply with the Order of the
    Health Officer titled: “Quarantine of Persons Exposed to COVID-19,” or as subsequently
    amended.                       Both        orders            are          available         at:
    https://www.sandiegocounty.gov/content/sdc/hhsa/programs/phs/community epidemiology/d
    c/2019-nCoV/health-order.html. If a more specific isolation or quarantine order is issued to a
    person, that order shall be followed.

22. For purposes of this Order:
       a. “Essential business” is any business or activity (or a business/activity that
          employs/utilizes workers) designated by the State Public Health Officer as “Essential
          Critical Infrastructure Workers” set forth in: https://covid19.ca.gov/img/Essential
          CriticalInfrastructureWorkers.pdf) as that list may be updated from time-to-time, and
          referenced in Executive Order N-33-20 issued by the Governor of the State of
          California. For the purposes of this Order, the following businesses in the Food and
          Agriculture Sector are considered “groceries” or “other retail that sells food and
          beverages”: grocery stores, corner stores and convenience stores, liquor stores that sell
          food, farmer’s markets, food banks, farm and produce stands, supermarkets, big box
          stores that sell groceries and essentials, or similar business that sell food so long as the
          store has a current permit related to the sale of food and/or beverages from the San
          Diego County Department of Environmental Health.
       b. “Gathering” is any event or convening that brings together more than one person in a
          single room or single indoor or outdoor space at the same time. A gathering does not
          include:
                                   Page 7 of 11
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3101 Page 100 of
                                     255

                   i. A gathering consisting only of members of a single family or household.
                  ii. Operations at airports, public transportation or other spaces where persons in
                      transit are able to practice social distancing.
                 iii. Operations at essential businesses as defined in section 22a above and
                      reopened businesses as defined in 22f below and where the other
                      requirements set forth in this Order are followed.
     c.   “Long term care facility” is a facility serving adults that require assistance with
          activities of daily living, including a skilled nursing facility, and that is licensed by the
          California Department of Community Care and Licensing, or the California Department
          of Public Health.
     d.   “Non-essential personnel” are employees, contractors, or members of the public who
          do not perform treatment, maintenance, support, or administrative tasks deemed
          essential to the healthcare mission of the long-term care facility or hospital. Non-
          essential personnel do not include first responders, nor State, federal, or local officials,
          investigators, or medical personnel carrying out lawful duties. Non-essential personnel
          do not include visitors to hospitals and long-term care facilities who are granted entry
          by the facility’s director, or designee, because they are family or friends who are visiting
          a resident in an end of life or similar situation, are parents or guardians visiting a child
          who is a patient, or because of any other circumstances deemed appropriate by the
          facility director, or designee, and where appropriate precautions by the facility that
          follow federal, State, and local public health guidance regarding COVID-19 are
          followed.
     e.   “Social distancing” is maintaining a six-foot separation from all persons except for
          household members, first responders and medical providers or employees conducting
          temperature screenings.
     f.   “Reopened business” is a business that is not an essential business as stated in section
          22a above, and has reopened in conformance with the State of California’s Resilience
          Roadmap (available at: https://covid19.ca.gov/roadmap-counties/) and the Statewide
          Public Health Officer Order, issued by the California Department of Health Services
          on July13, 2020, all portions of which are operative in San Diego County effective
          immediately,                        and                     available                      at
          {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
          19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}.                     A reopened
          business may open when the State has posted the applicable COVID-19 INDUSTRY
          GUIDANCE, the Public Health Officer has posted an acknowledgement of the
          reopened status on the County of San Diego Coronavirus website and the business has
                                  Page 8 of 11
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3102 Page 101 of
                                     255

          complied with the requirements of this Order.

23. Hotels and lodging establishments may be open for all guests, including tourists and leisure
    guests, provided they comply with the State COVID-19 Industry Guidance: Hotels, Lodging
    and Short Term Rentals and complete and post a Safe Reopening Plan pursuant to section 11,
    above.

24. This Order is issued as a result of the World Health Organization’s declaration of a worldwide
    pandemic of COVID-19 disease, also known as “novel coronavirus.”

25. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmission of communicable diseases generally and COVID-19 specifically, as well
    as best practices as currently known and available to protect vulnerable members of the public
    from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
    condition, and health of a significant portion of the population of the county places it at risk
    for serious health complications, including death, from COVID-19. Although most individuals
    who contract COVID-19 do not become seriously ill, persons with mild symptoms and
    asymptomatic persons with COVID-19 may place other vulnerable members of the public—
    such as older adults, and those with underlying health conditions—at significant risk.

26. The actions required by this Order are necessary to reduce the number of individuals who will
    be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
    reducing the spread of COVID-19, this Order will help preserve critical and limited healthcare
    capacity in the county and will save lives.

27. This Order is issued in accordance with, and incorporates by reference: a) the Declaration of
    Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services on
    February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
    both the local health emergency and local emergency on February 19, 2020; d) the
    Proclamation of a State of Emergency issued by the Governor of the State of California on
    March 4, 2020; e) Executive Order N-25-20 issued by the Governor of the State of California
    on March 12, 2020 which orders that “All residents are to heed any orders and guidance of
    state and local health officials, including but not limited to the imposition of social distancing
    measures, to control COVID-19”; f) Proclamation 9984 regarding COVID-19 issued by the
    President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
    Governor of the State of California on March 19, 2020; h) the “Interim Additional Guidance
                                   Page 9 of 11
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3103 Page 102 of
                                     255

   for Infection Prevention and Control for Patients with Suspected or Confirmed COVID-19 in
   Nursing Homes” issued by the CDC; i) COVID-19 guidance issued by the California
   Department of Public Health on including, but not limited to the Face Coverings Guidance
   issued on April 1, 2020; and j) the State of California’s “Resilience Roadmap.”

28. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVID-19, such as: 1) the increased likelihood that gatherings will attract people
    from a broad geographic area; 2) the prolonged time period in which large numbers of people
    are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
    attend a single event or are at a single location; and 4) the inability to ensure that such persons
    follow adequate hygienic practices.

29. This Order is issued to provide additional opportunities for recreational activities while also
    requiring additional protections from the spread of COVID-19 to the public who are taking
    advantage of these opportunities for recreational activities. And providing additional
    protections for employees of essential businesses or reopened business and their
    customers/clients by increasing facial covering requirements and health checks and
    temperature screening.

30. This Order is issued to protect the public health as businesses are allowed to reopen by
    requiring businesses to implement procedures necessary to ensure their employees and
    customers comply with social distancing, sanitation and screening practices.

31. This Order comes after the release of substantial guidance from the Health Officer, the
    California Department of Public Health, the CDC, and other public health officials throughout
    the United States and around the world.

32. The statement of facts and circumstances set forth as justification for each Guidance issued by
    the California Department of Health Services that is referenced in this Order are hereby
    accepted and incorporated by reference into this Order.

33. Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
    county shall take necessary measures within the governmental entity’s control to ensure
    compliance with this Order and to disseminate this Order to venues or locations within the
    entity’s jurisdiction where gatherings may occur.

                                  Page 10 of 11
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3104 Page 103 of
                                     255

34. Violation of this Order is subject to fine, imprisonment, or both. (California Health and Safety
    Code section 120295.)

35. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.

36. Once this Order takes effect it shall supersede the Order of the Health Officer and Emergency
    Regulations dated July 14, 2020.

IT IS SO ORDERED:

Date: July 20 2020
                                                                                   .
                                                  Public Health Officer
                                                  County of San Diego



                                EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego, I am authorized to promulgate
regulations for the protection of life and property pursuant to Government Code Section 8634 and
San Diego County Code section 31.103. The following shall be in effect for the duration of the
Health Officer Order issued above which is incorporated in its entirety by reference:

        The Health Officer Order shall be promulgated as a regulation for the protection of life and
        property.
Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)



Date: July 20, 2020
                                                  Helen Robbins-Meyer
                                                  Chief Administrative Officer
                                                  Director of Emergency Services
                                                  County of San Diego


                                  Page 11 of 11
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3105 Page 104 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3106 Page 105 of
                                     255




                               HEALTH AND HUMAN SERVICES AGENCY
                                      PUBLIC HEALTH SERVICES




                        ORDER OF THE HEALTH OFFICER
                        AND EMERGENCY REGULATIONS
                            (Effective August 8, 2020)

Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:

Effective 12:00 a.m. on Saturday, August 8, 2020 and continuing until further notice, the
following will be in effect for San Diego County (county):

1. All persons are to remain in their homes or at their place of residence, except for employees
   or customers traveling to and from essential businesses, reopened businesses, or essential
   activities as defined in section 22, below, or to participate in individual or family outdoor
   activity as allowed by this Order.

2. All public or private “gatherings,” as defined in section 22 below, are prohibited.

3. All businesses not meeting the definition of essential business or reopened business in section
   22 below are referred to in this Order as “non-essential businesses” and shall be and remain
   closed for the duration of this Order. All essential businesses and reopened businesses must
   comply with the requirements of this Order. Notwithstanding the foregoing, any business may
   remain open if its employees and owners can provide its services from home, including by
   telecommuting, without direct contact with the public.

4. All public, charter and private schools shall not hold classes on the school campus, and shall
   conduct distance learning only as required by COVID-19 and Reopening In-Person Learning
   Framework for K-12 Schools in California, 2020-2021 School Year issued by the California
   Department      of     Public     Health     on   July   17,    2020     available    at
   {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
   19/Schools%20Reopening%20Recommendations.pdf}. Colleges and Universities shall not
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3107 Page 106 of
                                     255

   hold classes or other school activities where students gather on the school campus, except for
   research-related activities in colleges and universities and where necessary to train students
   who will serve as essential workers.

5. Child daycare and child care providers shall operate in compliance with the measures set forth
   in State COVID-19 Updated Guidance: Child Care Programs and Providers and shall prepare
   and post a Safe Reopening Plan pursuant to section 11, below.

6. “Non-essential personnel,” as defined in section 22 below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVID-19 positive or
   show any potential signs or symptoms of COVID-19 are strictly prohibited from entry into
   hospitals or long-term care facilities. Notwithstanding the foregoing, individuals requiring
   medical care for COVID-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVID-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

7. Hospitals and healthcare providers, including dentists shall:
     a. Take measures to preserve and prioritize resources; and,
     b. May authorize and perform non-emergent or elective surgeries or procedures based on
         their determination of clinical need and supply capacity, and where consistent with
         State guidance.
      c. Nothing in this Order shall prevent physicians and other healthcare providers from
         conducting routine preventive care provided it conforms to any applicable State
         guidance.
      d. Nothing in this Order shall prevent dentists or dental hygienists from conducting routine
         preventive care provided it conforms to any applicable State guidance.

8. Hospitals, healthcare providers, pharmacies and commercial testing laboratories shall report
   all COVID-19 test results to the Public Health Officer immediately after such results are
   received.

9. All persons two years of age or older who are present in the county shall have possession of a
   face covering when they leave their home or place of residence and shall wear the face
   covering as described and required in California Department of Public Health Face Covering
   Guidance        issued        on       June        18,        2020,        (available      at:
   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
                                  Page 2 of 12
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3108 Page 107 of
                                     255

   19/Guidance-for-Face-Coverings 06-18-2020.pdf).


10. All essential businesses that allow members of the public to enter a facility must prepare and
    post a “Social Distancing and Sanitation Protocol” on the form available at:
    https://www.sandiegocounty
    .gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid19/SOCIAL DISTANCING
    AND SANITATION PROTOCOL 04022020 V1.pdf ), or on a form required by another
    governmental entity requiring substantially similar information, for each of their facilities open
    to the public in the county. The Social Distancing and Sanitation Protocol must be posted at
    or near the entrance of the relevant facility, and shall be easily viewable by the public and
    employees. A copy of the Social Distancing and Sanitation Protocol must also be provided to
    each employee performing work at the facility. All essential businesses shall implement the
    Social Distancing and Sanitation Protocol and provide evidence of its implementation to any
    authority enforcing this Order upon demand. The Social Distancing and Sanitation Protocol
    must ensure all required measures are implemented and must identify and require measures
    necessary to implement social distancing are implemented at each facility that will ensure
    social distancing and sanitation at that particular facility. If the measures identified and
    implemented are not effective in maintaining proper social distancing and sanitation, the
    business shall promptly modify its Social Distancing and Sanitation Protocols to ensure proper
    social distancing and sanitation. Any business that fails to successfully implement social
    distancing and sanitation may be required to close.

11. All reopened businesses, with the exception of restaurants, bars, wineries, distilleries and
   breweries which do not limit services to take-out or delivery, must prepare and post a “Safe
   Reopening                Plan”             on           the            form               available
   at:https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid
   19/Community Sector Support/BusinessesandEmployers/SafeReopeningPlanTemplate.pdf
   for each of their facilities in the county. Restaurants bars, wineries, distilleries and breweries
   which do not limit services to take-out or delivery, must prepare and post a “COVID-19
   Restaurant Operating Protocol” on the form available at
   https://www.sandiegocounty.gov/content/dam/sdc/deh/fhd/food/pdf/covid19sdrestaurantoper
   atingprotocol en.pdf for each restaurant in the county. The Safe Reopening Plan or COVID-
   19 Restaurant Operating Protocol must be posted at or near the entrance of the relevant facility,
   and shall be easily viewable by the public and employees. A copy of the Safe Reopening Plan
   or COVID-19 Restaurant Operating Protocol must also be provided to each employee
   performing work at the facility. All reopened businesses shall implement the Safe Reopening
   Plan or COVID-19 Restaurant Operating Protocol and provide evidence of its implementation
                                   Page 3 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3109 Page 108 of
                                     255

   to any authority enforcing this Order upon demand. The Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol must ensure all required measures are implemented. If the
   measures identified and implemented are not effective in maintaining proper social distancing
   and sanitation, the business shall promptly modify its Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol to ensure proper social distancing and sanitation. Any business
   that fails to comply with its Safe Reopening Plan or COVID-19 Restaurant Operating Protocol
   shall immediately close.

12. When the State of California has issued an industry guidance, or any subsequent amendments
    thereto, with mandatory and/or suggested measures to be implemented by a particular type of
    business or industry, a reopened business must include in its Safe Reopening Plan all of the
    industry guidance mandatory measures, including, but not limited to, all of the requirements
    and guidance set forth in the Statewide Public Health Officer Order, issued by the California
    Department of Health Services on July 13, 2020, all portions of which are operative in San
    Diego      County      effective                     immediately,     and     available    at
    {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
    19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}. The reopened business
    shall include all suggested measures necessary to maintain proper sanitation, employee
    screening, social distancing and facial coverings. Any mandatory measures required by this
    Order must also be included in the Safe Reopening Plan.

13. All brewpubs, breweries, bars and pubs shall close unless they comply with section 14c, below,
    in which case they shall comply with all other requirements in this section and section 14
    below. All other restaurants, bars, wineries, distilleries and breweries shall close indoor
    service in conformance with the requirements set forth in the Statewide Public Health Officer
    Order, issued by the California Department of Health Services on July13, 2020, all portions of
    which are operative in San Diego County effective immediately, and available at
    {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
    19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}, and shall be closed from
    10:00 p.m. until 5:00 a.m. every day. Guests already in the facility at 10:00 p.m. may remain
    in the facility until 11:00 p.m. Only staff needed to close, open or clean shall be in the facility
    between the hours of 11:00 p.m. and 5:00 a.m.

14. All restaurants, bars, wineries and breweries shall also be required to ensure their customers
    comply with all of the following measures and shall immediately close if they are not able to
    do so:
                                   Page 4 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3110 Page 109 of
                                     255

      a. No food or beverages shall be served to or consumed by a customer who is not seated
         at a table designated by the restaurant for dining.
      b. The bar area of a restaurant may be used only for table service of meals.
      c. Alcoholic drinks shall only be served as part of a meal and must be sold and served in
         the same transaction as the meal. All meals shall be served by a food operator permitted
         by the San Diego County Department of Environmental Health. This restriction shall
         not be applicable to outdoor service of wine at a winery or spirits at a distillery.
      d. Customers shall not stand in the restaurant, bar, winery, distillery or brewery except in
         the reception area while waiting for a table or to pick up take-out food. If customers
         cannot be socially distanced in the reception area they shall wait in their cars or outside
         of the restaurant in a line with six feet between each customer.
      e. Discontinue open seating. All members of the party must be present before seating and
         the host must bring the entire party to the table at one time. The customers allowed at a
         table are limited to members of a single household or customers who have asked to be
         seated together at the time a table is requested.
      f. Discontinue seating customers and/or groups at bar counters, sushi preparation bars,
         etc. where they cannot maintain at least six feet of distance from employee work
         areas/stations. Install physical barriers or partitions in areas where maintaining a
         physical distance of six feet is difficult.
      g. Customers are not required to wear face coverings while at a table with members of the
         same household. Customers at a table with non-household members are not required
         to wear face coverings when eating and drinking. Customers are required to wear face
         coverings at all other times in conformance with paragraph 9, above.
      h. Tables designated for dining shall be six feet apart, or separated by barriers or partitions
         that extend above the heads of customers while seated. Customer shall not be allowed
         to bring additional chairs to the table that interfere with the six foot separation.
      i. Self-serve food or drink options, such as buffets, salad bars, and drink stations are not
         allowed.
      j. Shared entertainment items such as board games, arcade games and vending machines
         are prohibited and customers shall not have access to game and entertainment areas
         such as pool tables or darts.
      k. Dance floors shall be closed and live performances such as musical or dance acts shall
         be discontinued.
      l. Any customer that refuses to comply with this section shall be subject to enforcement
         per Health and Safety Code section 120295.

15. Places of Worship – Religious services and cultural ceremonial activities (including wedding
                                  Page 5 of 12
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3111 Page 110 of
                                     255

   ceremonies but not receptions) may be conducted in conformance with the State Guidance
   pursuant to sections 11 and 12, above. Given the high risk of this activity, vulnerable members
   of the population (over 65 years old, compromised immune system or underlying condition)
   are strongly encouraged to participate through streaming or some other form of remote
   technology. Outdoor services and cultural ceremonial activities may be conducted provided
   all persons practice social distancing as defined in section 22e, below.

16. Each essential business and reopened business shall:
       a. Require all employees/on-site contractors (hereinafter referred to as employees) to have
          possession of face coverings and wear them as described in section 9 above when in the
          business facility; and,
       b. Shall conduct temperature screening of all employees and prohibit entry to the
          workplace of employees with a temperature of 100 degrees or more, employees
          exhibiting COVID-19 symptoms as described by the Centers for Disease Control and
          Prevention, or employees who have recently been exposed to a person who has tested
          positive for COVID-19 (either directly or through a breach of Personal Protective
          Equipment in the case of healthcare workers/first responders); and
       c. Take all of the following actions if an employer becomes aware that an employee is
          diagnosed with COVID-19:
                  i. Promptly notify the County Department of Public Health that there is an
                     employee diagnosed with COVID-19, together with the name, date of birth,
                     and contact information of the employee.
                 ii. Cooperate with the County Department of Public Health’s COVID-19
                     response team to identify and provide contact information for any persons
                     exposed by the employee at the workplace.
                iii. Provide notice of the exposure to any employees, and contractors (who
                     regularly work at the workplace), who may have been exposed to COVID-
                     19, as stated in the State’s COVID-19 Employer Playbook for a Safe
                     Reopening, available at {https://files.covid19.ca.gov/pdf/employer-
                     playbook-for-safe-reopening--en.pdf}.

17. Outdoor Recreation
       a. Each public park and recreation area or facility, shall operate in compliance with the
          measures set forth in the State COVID-19 Industry Guidance: Campgrounds, RV Parks
          and Outdoor Recreation. The operator of the park shall prepare a Safe Reopening Plan
          pursuant to section 11, above, indicating how the park or recreation facility will
                                  Page 6 of 12
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3112 Page 111 of
                                     255

          implement the required measures. Any park or recreation area/facility at which the
          Protocol requirements cannot be effectively implemented may be required to close.
       b. Outdoor recreation instruction and day camps that comply with the State COVID-19
          Industry Guidance: Day Camps, may be conducted in park and recreation
          areas/facilities.
       c. Swimming pools owned or operated by a Homeowners’ Association, Condominium or
          Apartment complex may be open provided the owner or operator completes and posts
          a Safe Reopening Plan that shows conformance with the requirements of this Order and
          with the swimming pool/aquatic venues requirements of the State COVID-19 Industry
          Guidance on Fitness Facilities.

18. All essential businesses and reopened businesses that remain in operation in accordance with
    the Order shall make every effort to use telecommuting for their workforces.

19. A strong recommendation is made that all persons who are 65 years old or older, have a chronic
    underlying condition, or have a compromised immune system self-quarantine themselves at
    home or other suitable location.

20. All persons arriving in the county from international locations identified on the Centers for
    Disease Control and Prevention (CDC) Warning Level 2 or 3 Travel Advisory (available at:
    https://wwwnc.cdc.gov/travel/notices) shall be subject to 14-day home or other suitable
    location quarantine and self-monitoring.

21. Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19, shall
    comply with the Order of the Health Officer titled: “Isolation of All Persons with or Likely to
    have COVID-19”, or as subsequently amended. Persons who have a close contact with a person
    who either has COVID-19, or is likely to have COVID-19, shall comply with the Order of the
    Health Officer titled: “Quarantine of Persons Exposed to COVID-19,” or as subsequently
    amended.                       Both        orders            are          available         at:
    https://www.sandiegocounty.gov/content/sdc/hhsa/programs/phs/community epidemiology/d
    c/2019-nCoV/health-order.html. If a more specific isolation or quarantine order is issued to a
    person, that order shall be followed.

22. For purposes of this Order:
       a. “Essential business” is any business or activity (or a business/activity that
          employs/utilizes workers) designated by the State Public Health Officer as “Essential
          Critical Infrastructure Workers” set forth in: https://covid19.ca.gov/img/Essential
                                  Page 7 of 12
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3113 Page 112 of
                                     255

          CriticalInfrastructureWorkers.pdf) as that list may be updated from time-to-time, and
          referenced in Executive Order N-33-20 issued by the Governor of the State of
          California. For the purposes of this Order, the following businesses in the Food and
          Agriculture Sector are considered “groceries” or “other retail that sells food and
          beverages”: grocery stores, corner stores and convenience stores, liquor stores that sell
          food, farmer’s markets, food banks, farm and produce stands, supermarkets, big box
          stores that sell groceries and essentials, or similar business that sell food so long as the
          store has a current permit related to the sale of food and/or beverages from the San
          Diego County Department of Environmental Health.
     b.   “Gathering” is any event or convening that brings together more than one person in a
          single room or single indoor or outdoor space at the same time. A gathering does not
          include:
                   i. A gathering consisting only of members of a single family or household.
                  ii. Operations at airports, public transportation or other spaces where persons in
                      transit are able to practice social distancing.
                 iii. Operations at essential businesses as defined in section 22a above and
                      reopened businesses as defined in 22f below and where the other
                      requirements set forth in this Order are followed.
     c.   “Long term care facility” is a facility serving adults that require assistance with
          activities of daily living, including a skilled nursing facility, and that is licensed by the
          California Department of Community Care and Licensing, or the California Department
          of Public Health.
     d.   “Non-essential personnel” are employees, contractors, or members of the public who
          do not perform treatment, maintenance, support, or administrative tasks deemed
          essential to the healthcare mission of the long-term care facility or hospital. Non-
          essential personnel do not include first responders, nor State, federal, or local officials,
          investigators, or medical personnel carrying out lawful duties. Non-essential personnel
          do not include visitors to hospitals and long-term care facilities who are granted entry
          by the facility’s director, or designee, because they are family or friends who are visiting
          a resident in an end of life or similar situation, are parents or guardians visiting a child
          who is a patient, or because of any other circumstances deemed appropriate by the
          facility director, or designee, and where appropriate precautions by the facility that
          follow federal, State, and local public health guidance regarding COVID-19 are
          followed.
     e.   “Social distancing” is maintaining a six-foot separation from all persons except for
          household members, first responders and medical providers or employees conducting
                                  Page 8 of 12
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3114 Page 113 of
                                     255

          temperature screenings.
       f. “Reopened business” is a business that is not an essential business as stated in section
          22a above, and has reopened in conformance with the State of California’s Resilience
          Roadmap (available at: https://covid19.ca.gov/roadmap-counties/) and the Statewide
          Public Health Officer Order, issued by the California Department of Health Services
          on July13, 2020, all portions of which are operative in San Diego County effective
          immediately,                    and                     available                      at
          {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
          19/SHO%20Order%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}.               A reopened
          business may open when the State has posted the applicable COVID-19 INDUSTRY
          GUIDANCE, the Public Health Officer has posted an acknowledgement of the
          reopened status on the County of San Diego Coronavirus website and the business has
          complied with the requirements of this Order.

23. Hotels and lodging establishments may be open for all guests, including tourists and leisure
    guests, provided they comply with the State COVID-19 Industry Guidance: Hotels, Lodging
    and Short Term Rentals and complete and post a Safe Reopening Plan pursuant to section 11,
    above.

24. This Order is issued as a result of the World Health Organization’s declaration of a worldwide
    pandemic of COVID-19 disease, also known as “novel coronavirus.”

25. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmission of communicable diseases generally and COVID-19 specifically, as well
    as best practices as currently known and available to protect vulnerable members of the public
    from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
    condition, and health of a significant portion of the population of the county places it at risk
    for serious health complications, including death, from COVID-19. Although most individuals
    who contract COVID-19 do not become seriously ill, persons with mild symptoms and
    asymptomatic persons with COVID-19 may place other vulnerable members of the public—
    such as older adults, and those with underlying health conditions—at significant risk.

26. The actions required by this Order are necessary to reduce the number of individuals who will
    be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
    reducing the spread of COVID-19, this Order will help preserve critical and limited healthcare
    capacity in the county and will save lives.

                                   Page 9 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3115 Page 114 of
                                     255

27. This Order is issued in accordance with, and incorporates by reference: a) the Declaration of
    Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services on
    February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
    both the local health emergency and local emergency on February 19, 2020; d) the
    Proclamation of a State of Emergency issued by the Governor of the State of California on
    March 4, 2020; e) Executive Order N-25-20 issued by the Governor of the State of California
    on March 12, 2020 which orders that “All residents are to heed any orders and guidance of
    state and local health officials, including but not limited to the imposition of social distancing
    measures, to control COVID-19”; f) Proclamation 9984 regarding COVID-19 issued by the
    President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
    Governor of the State of California on March 19, 2020; h) the “Interim Additional Guidance
    for Infection Prevention and Control for Patients with Suspected or Confirmed COVID-19 in
    Nursing Homes” issued by the CDC; i) COVID-19 guidance issued by the California
    Department of Public Health on including, but not limited to the Face Coverings Guidance
    issued on April 1, 2020; and j) the State of California’s “Resilience Roadmap.”

28. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVID-19, such as: 1) the increased likelihood that gatherings will attract people
    from a broad geographic area; 2) the prolonged time period in which large numbers of people
    are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
    attend a single event or are at a single location; and 4) the inability to ensure that such persons
    follow adequate hygienic practices.

29. This Order is issued to provide additional opportunities for recreational activities while also
    requiring additional protections from the spread of COVID-19 to the public who are taking
    advantage of these opportunities for recreational activities. And providing additional
    protections for employees of essential businesses or reopened business and their
    customers/clients by increasing facial covering requirements and health checks and
    temperature screening.

30. This Order is issued to protect the public health as businesses are allowed to reopen by
    requiring businesses to implement procedures necessary to ensure their employees and
    customers comply with social distancing, sanitation and screening practices.

31. This Order comes after the release of substantial guidance from the Health Officer, the
                                  Page 10 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3116 Page 115 of
                                     255

   California Department of Public Health, the CDC, and other public health officials throughout
   the United States and around the world.

32. The statement of facts and circumstances set forth as justification for each Guidance issued by
    the California Department of Health Services that is referenced in this Order are hereby
    accepted and incorporated by reference into this Order.

33. Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
    county shall take necessary measures within the governmental entity’s control to ensure
    compliance with this Order and to disseminate this Order to venues or locations within the
    entity’s jurisdiction where gatherings may occur.

34. Violation of this Order is subject to fine, imprisonment, or both. (California Health and Safety
    Code section 120295.)

35. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.




                                  Page 11 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3117 Page 116 of
                                     255




36. Once this Order takes effect it shall supersede the Order of the Health Officer and Emergency
    Regulations dated July 29, 2020.

IT IS SO ORDERED:

Date: August 7, 2020                                                                       _

                                                  Public Health Officer
                                                  County of San Diego



                                EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego, I am authorized to promulgate
regulations for the protection of life and property pursuant to Government Code Section 8634 and
San Diego County Code section 31.103. The following shall be in effect for the duration of the
Health Officer Order issued above which is incorporated in its entirety by reference:

        The Health Officer Order shall be promulgated as a regulation for the protection of life and
        property.
Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)



Date: August 7, 2020                                                                       _

                                                  Chief Administrative Officer
                                                  Director of Emergency Services
                                                  County of San Diego




                                  Page 12 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3118 Page 117 of
                                     255




                                                         EXHIBIT BB
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3119 Page 118 of
                                     255




  Since January 2020 Elsevier has created a COVID-19 resource centre with
  free information in English and Mandarin on the novel coronavirus COVID-
     19. The COVID-19 resource centre is hosted on Elsevier Connect, the
               company's public news and information website.



      Elsevier hereby grants permission to make all its COVID-19-related
  research that is available on the COVID-19 resource centre - including this
     research content - immediately available in PubMed Central and other
  publicly funded repositories, such as the WHO COVID database with rights
  for unrestricted research re-use and analyses in any form or by any means
     with acknowledgement of the original source. These permissions are
   granted for free by Elsevier for as long as the COVID-19 resource centre
                                remains active.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3120 Page 119 of
                                     255
     Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3121 Page 120 of
                                          255
                                                                                                                                        Brain, Behavior, and Immunity 88 (2020) 952–953


Table 1
Representative cases showing psycological conditions and underlying predictors leading to COVID-19 suicides.
 Factors and predictors for COVID-19 suicides
 Social Isolation/distancing

 SN      Case History                                Predictors                                                   Reference

 1.      Santosh Kaur, a 65- year-old woman,         Person was depressed, had anxiety over COVID-19 and          https://www.tribuneindia.com/news/punjab/anxiety-over-covid-
         committed suicide over the fear of the      was alone. Her fear was just an illusion and there was no    19-leads-to-phagwara womans-suicide-66466 (Accessed on 7 April
         COVID-19. (India)                           one to counsel or to console her.                            2020)
 2.      Chinese student living in the kingdom of    Quarantined on suspicion of being infected with the          https://www.middleeastmonitor.com/20200217-chinese-student-
         Saudi Arabia had committed suicide by       coronavirus.                                                 commits-suicide-in-saudi-after-being-quarantined-for-coronavirus/
         jumping from the 3rd floor of a hospital.                                                                (Accessed on 15 April 2020)
         (Saudi Arabia)
 3.      19-year-old Emily Owen, youngest suicide    Fear of isolation was created just by the announcement       https://blogs.scientificamerican.com/observations/covid-19-is-
         victim(Britain)                             of the country lockdown                                      likely-to-lead-to-an-increase-in-suicides/ (Accessed on 8 April 2020)

 Worldwide lockdown creating economic recession
 4.   Finance Minister Thomas Schaefer, 54-   Could not able to bear and cope with the stress about               https://www.todayonline.com/world/covid-19-german-minister-
      year-old economist. (Germany)           the economic fallout of COVID-19. Turned him hopeless               commits-suicide-after-virus-crisis-worries (Accessed on 8 April 2020)
                                              that he could not able to manage citizen’s expectations
                                              for financial aid.

 Stress, anxiety and pressure in medical healthcare professionals
 5.    49-year-old nurse (S.L.) of Jesolo hospital Lived alone and distressed                                     https://www.wsws.org/en/articles/2020/03/31/trez-m31.html
       committed suicide by jumping into Piave                                                                    (Accessed on 9 April 2020)
       river (Italy)
 6.    Daniela Trezzi, a 34-year-old nurse of the  Deeply traumatized, compassion fatigue, emotional              https://www.wsws.org/en/articles/2020/03/31/trez-m31.html
       San Gerardo hospital (Italy)                burnout, hopelessness, and fear of contracting and             (Accessed on 9 April 2020)
                                                   spreading the disease to others.

 Social boycott and discrimination
 7.    Mustaffa, a 35-year-old male and              Both were facing social boycott and religious                https://timesofindia.indiatimes.com/city/madurai/stigma-over-
       Mohammad Dilshad, a 37-year-old male          discrimination from their neighbours in the suspicion of     covid-testing-blamed-for-mans-suicide/articleshow/74939681.cms
       committed suicide. (India)                    positive COVID-19 report. Resulted in isolation, stigma      (Accessed on 8 April 2020) https://www.livemint.com/news/india/
                                                     and finally depression.                                      facing-social-boycott-covid-19-negative-man-commits-suicide-in-
                                                                                                                  himachal-s-una-11586090515081.html (Accessed on 9 April 2020)



clues need to be noticed with great care, where people often say ‘I’m tired                   References
of life’, ‘no one loves me’, ‘leave me alone’ and so on. On suspecting such
behaviour in person, we can pull together the people struggling with                          Montemurro, N., 2020. The emotional impact of COVID-19: From medical staff to
                                                                                                   common people. Brai, Behav. Immunity. https://doi.org/10.1016/j.bbi.2020.03.032.
suicidal ideation to make them feel loved and protective.
                                                                                              https://www.worldometers.info/coronavirus/ (Accessed on 21 April 2020).
     Socio-psychology needs and interventions for mental rehabilitation                       Goyal, K., Chauhan, P., Chhikara, K., Gupta, P., Singh, M.P., 2020. Fear of COVID 2019:
should be designed. Tele-counselling along with, 24x7 crisis response                              first suicidal case in India!. Asian J. Psychiatry 49, 101989. https://doi.org/10.1016/
                                                                                                   j.ajp.2020.101989.
service for emotional, mental and behavioural support need to be im-                          https://economictimes.indiatimes.com/news/politics-and-nation/man-suspected-of-
plemented. However, majority of the countries are already practicing                               covid-19-commits-suicide/articleshow/74700431.cms?from=mdr (Accessed on 9
and implementing these measures. Health care policies and the per-                                 April 2020).
                                                                                              https://abcnews.go.com/US/wireStory/authorities-mans-covid-19-worries-prompt-
ception for the COVI-19 health care professionals need to be strength-                             murder-suicide-69997314 (Accessed on 9 April 2020).
ening as reported from Chinese studies (Li et al., 2020; Kang et al.,                         Reger, M.A., Stanley, I.H., Joiner, T.E., 2020. Suicide mortality and coronavirus disease
                                                                                                   2019- A perfect storm? JAMA. Psychiatry. https://doi.org/10.1001/jamapsychiatry.
2020). Government recommendations to work from home, and travel                                    2020.1060.
less advisories restricted our social life, but, we can spend time indoor                     https://www.todayonline.com/world/covid-19-german-minister-commits-suicide-after-
with our families, connect to friends on social media, and engage in                               virus-crisis-worries (Accessed on 8 April 2020).
                                                                                              https://www.wzzm13.com/article/news/local/morning-features/suicide-risks-grow-
mindfulness activities, till we all win this battle.                                               during-pandemic/69-05657859-d404-44ad-bf87-c70dad3c6671 (Accessed on 9 April
                                                                                                   2020).
                                                                                              Mamun, M.A., Griffths, M.D., 2020. First COVID-19 case in Bangladesh due to fear of
Financial disclosure                                                                               COVID-19 and xenophobia: possible suicide prevention strategies. Asian J. Psychiatry
                                                                                                   51, 102073.
                                                                                              Li, Z., Ge, J., Yang, M., Feng, J., Qiao, M., Jiang, R., et al., 2020. Vicarious traumatization
      None.                                                                                        in the general public, member, and non-members of medical teams aiding in COVID-
                                                                                                   19 control. Brain Behav. Immunity. https://doi.org/10.1016/j.bbi.2020.03.007.
                                                                                              Kang, L., Ma, S., Chen, M., Yang, J., Wang, Y., Li, R., et al., 2020. Impact on mental health
Declaration of Competing Interest                                                                  and perceptions of psychological care among medical and nursing staff in Wuhan
                                                                                                   during the 2019 novel coronavirus disease outbreak: a cross-sectional study. Brain
                                                                                                   Behav. Immunity. https://doi.org/10.1016/j.bbi.2020.03.028.
    The authors declare that they have no known competing financial
interests or personal relationships that could have appeared to influ-                                                                    Vikram Thakura, , Anu Jainb
                                                                                                                                                                            ⁎

ence the work reported in this paper.                                                         a
                                                                                                Department of Virology, Postgraduate Institute of Medical Education and
                                                                                                                         Research, PGIMER, Chandigarh 160012, India
                                                                                              b
Acknowledgements                                                                                Department of Biochemistry, Postgraduate Institute of Medical Education
                                                                                                                    and Research, PGIMER, Chandigarh 160012, India
      None.                                                                                                          E-mail address: vik5atif@gmail.com (V. Thakur).




 ⁎
     Corresponding author at: Department of Virology, Postgraduate Institute of Medical Education and Research, PGIMER, Chandigarh, Sector-12, Pin-160012, India.

                                                                                        953
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3122 Page 121 of
                                     255




                                                        EXHIBIT CC
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3123 Page 122 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3124 Page 123 of
                                                                255
  2 | QJM: An International Journal of Medicine, 2020, Vol. 0, No. 0



prevalence of psychiatric disorders and suicide rates during         symptoms and sleep abnormalities were 35.1%, 20.1% and
and after the pandemic.                                              18.2%, respectively. This study also showed that health care
                                                                     professionals were more likely to have poor sleep quality in
                                                                     comparison to other occupational groups.
Previous epidemics and suicide                                           Lai et al.13 examined a state of mental health of 1257 health
Nothing in our lifetimes can be compared with the magnitude          care professionals in China. 50.4% of study participants reported
of the COVID 19 disaster. The last comparable crisis was the         depression, 44.6% anxiety, 34.0% insomnia and 71.5% distress.
pandemic of Spanish Flu in 1918 19 caused by H1N1 viruses            Frontline health care professionals who were taking care of
with genes of avian origin.3 About 500 million people or one         patients with COVID had a higher risk of having symptoms of




                                                                                                                                          Downloaded from https://academic.oup.com/qjmed/advance-article/doi/10.1093/qjmed/hcaa202/5857612 by guest on 07 August 2020
third of the world’s population were infected with the Spanish       depression, anxiety, insomnia and distress in comparison to
Flu viruses and at least 50 million people perished around the       other medical professionals. In March 2020, Ahmed et al.14 did
world including about 675 000 in the USA.3 The Spanish Flu epi       an online study to examine anxiety and fear of getting infected
demic was associated with an increase in death by suicide.4 It       among dentists. The authors received responses from 669 den
has been proposed that a decrease in social integration and          tists from 30 countries. An overwhelming majority of study par
interaction during the epidemic and the fears caused by the epi      ticipants reported anxiety and fear of contagion. Some dentists
demic likely increased suicide.4 It is important to note that so     closed their practices for an indefinite period of time.
cial isolation and fears are common during the current COVID             Hao et al.15 compared the psychological impact of the
19 epidemic.2                                                        COVID 19 epidemic on individuals with or without mood and
    There was a significant increase in suicide deaths among         anxiety disorders. Worries about their physical health, anger,
people aged 65 and over during the 2003 severe acute respira         impulsivity and suicidal ideation were significantly higher in
tory syndrome (SARS) outbreak in Hong Kong.5 Research indi           psychiatric patients than in healthy controls.
cates that this increase in suicides can be attributed to fears of       Probably, alcohol consumption increases during the COVID
contracting the illness, fears of being a burden to the family,      19 crisis.2,16 According to a market research firm Nielsen, US
general anxiety, social isolation and psychological distress.        sales of alcoholic beverages rose 55% in the week ending 21
                                                                     March 2020 compared with the same period last year.16 Online
                                                                     alcohol sales jumped 243%.
The psychological impact of COVID-19                                     Multiple cases of COVID 19 related suicides in the USA, UK,
A number of studies have been performed to examine the effect        Italy, Germany, Bangladesh, India and other countries have
of the COVID 19 crisis on the mental health of the general popu      been reported in mass media and psychiatric literature.17–22 For
lation, health care professionals and individuals with psychi        example, a 19 year old waitress in England died in a hospital
atric disorders.6–16 Wang et al.6 examined psychological             after a suicide attempt because of fears of the ‘mental health
responses during the initial stage of the COVID 19 epidemic in       impacts’ of isolation.17 A 66 year old man with throat cancer
the general population in China. The authors found that 53.8%        hanged himself in a New York City hospital after testing posi
of 1210 respondents rated the psychological impact of the out        tive for the coronavirus.18 A man in Illinois who feared that he
break as moderate or severe, 16.5% reported moderate to severe       and his girlfriend contracted the coronavirus fatally shot his
depressive symptoms and 28.8% reported moderate to severe            girlfriend and then killed himself.19 They tested negative for the
anxiety symptoms. Qiu et al.7 performed a countrywide survey         coronavirus. A 36 year old Bangladeshi man killed himself be
that included 52 730 people in China during the COVID 19 epi         cause he and people in his village thought that he was infected
demic and found that about 35% of the participants had psycho        with COVID 19 because he had fever and cold symptoms.20 A
logical distress. This is consistent with the results of a recent    postmortem examination showed that he did not have COVID
Kaiser Family Foundation survey indicating that 45% of adults        19. The 49 year old head of the Emergency Department in a
in the USA report that their mental health has been negatively       New York City hospital died by suicide after telling her family
impacted due to worry and stress over the coronavirus.8              about the tremendous suffering and death she witnessed while
    Li et al.9 analyzed online posts made by 17 865 Chinese social   taking care of coronavirus patients.21 Also, there is a huge in
media customers before and after the declaration of COVID 19         crease of calls to suicide prevention hotlines in the USA during
in China on 20 January 2020. The authors observed that negative      the current COVID 19 epidemic.22
emotions including anxiety, depression and anger rose, where             In summary, studies indicate that the COVID 19 pandemic is
as the positive emotions and life satisfaction diminished. Xiao      associated with distress, anxiety, fear of contagion, depression
et al.10 studied a relationship between social capital as meas       and insomnia in the general population. Health care professio
ured by the Personal Social Capital Scale 16 and sleep character     nals are especially distressed.
istics in person who were isolated during the COVID 19
epidemic. Researchers observed that anxiety was associated
with stress and reduced sleep quality, and the combination of
                                                                     Suicidal behavior in the COVID-19 era
anxiety and stress reduced the positive effects of social capital    Social isolation, anxiety, fear of contagion, uncertainty, chronic
on sleep quality. Xiao et al.10 wrote that ‘anxiety and stress of    stress and economic difficulties may lead to the development or
isolated individuals were at high levels, whereas the sleep qual     exacerbation of stress related disorders and suicidality in vul
ity was low.’                                                        nerable populations including individuals with pre existing
    Ahmed et al.11 did an online survey of 1074 Chinese people       psychiatric disorders, low resilient persons, individuals who
and found elevated rates of anxiety, depression, harmful alco        reside in high COVID 19 prevalence areas and people who have
hol use and decrease in mental wellbeing.11 Rates of anxiety         a family member or a friend who has died of COVID 19
and depression were higher among young people aged 21                (Figure 1).23,24 Individuals with pre existing psychiatric disor
40 years in comparison to other age groups. Huang and Zhao12         ders include not only patients who are treated by mental health
conducted a web based survey of 7236 individuals in China. The       professionals but also a very large number of people with psy
overall prevalence of generalized anxiety disorder, depressive       chiatric conditions who do not receive psychiatric
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3125 Page 124 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3126 Page 125 of
                                                                255
  4 | QJM: An International Journal of Medicine, 2020, Vol. 0, No. 0



depression, alcohol and other substance use disorders and sui          selective preventive interventions and indicated preventive
cide deaths.36 Both perceived job insecurity and unemployment          interventions.51,52 Suicide prevention efforts during the COVID
constitute significant risks of increased depressive symptoms          19 crisis can also classified as either universal, selective or
in prospective observational studies.37 In the USA, suicides           indicated.
increased during the Great Depression.38 Suicide mortality                 A universal approach is designed for everyone in the general
peaked with unemployment, in the most recessionary years,              population regardless of their risk for suicide.52 To reduce suicides
1921, 1932 and 1938.38 Suicide rates also increased in other           during the COVID 19 crisis it is imperative to decrease stress, anx
countries during the Great Depression. For example, Varnik39           iety, fears and loneliness in the general population. There should
reported a rise in suicide death in Estonia in the early 1930s.        be traditional and social media campaigns to promote mental
Reeves et al.40 observed that almost all European countries have




                                                                                                                                               Downloaded from https://academic.oup.com/qjmed/advance-article/doi/10.1093/qjmed/hcaa202/5857612 by guest on 07 August 2020
                                                                       health and reduce distress. People need to be encouraged to stay
experienced rising suicide rates during the 2008 10 recession.         connected and maintain relationships by telephone or video, get
The authors estimated that, in total, there were at least 10 000       enough sleep, eat healthy food and exercise. It is vital to deliver
more economic suicides during the recession in the European            community support for those living alone and to encourage fami
Union, Canada and the USA than would have been expected.               lies and friends to check in. Screenings for anxiety, depression and
Economic decline during and after the COVID 19 pandemic will           suicidal feelings ought to be employed. Transparent, timely and
probably have a powerful and harmful effect on mental health           responsible media reporting is absolutely necessary. Community
and result in an increase in the prevalence of psychiatric disor       or organizational gatekeepers including clergy, first responders,
ders and suicidal behavior. It is important to note that financial     pharmacists, geriatric caregivers and school employees may have
problems may reduce access to psychiatric treatment.                   an opportunity to identify individuals at risk for suicide and direct
    There is a high probability that the COVID 19 survivors espe       them to proper evaluation and treatment. Suicide prevention help
cially survivors who had severe COVID 19 are at elevated sui           lines should be available and may be very useful in preventing sui
cide risk.41 Stressful experiences such as learning about the          cides. Integration of basic mental health services into outpatient
diagnosis of COVID 19, fear of infecting others, symptoms of the       primary care may help to minimize the harmful psychological
illness, hospitalization, especially admission to an intensive         effects of the COVID 19 crisis. Whenever possible, governments
care unit, and loss of income may lead to the development of           and non governmental organizations should provide financial
anxiety, depressive and post traumatic stress disorder.41,42 A re      support for people in needs. This may include direct cash pay
cent study in China indicated that 96.2% of recovering COVID 19        ments, postponement of loan repayments, tax credits etc.
patients had significant posttraumatic stress symptoms.43                  A selective approach is for subgroups at increased risk for
Around 50% of recovered patients remained anxious after the            suicide, for example, for individuals with a history of psychiatric
2003 SARS epidemic in Hong Kong.44 COVID 19 infection is asso          disorders, persons with symptoms of significant emotional dis
ciated with neurological conditions including acute ischemic           tress, COVID 19 survivors, frontline health care professionals
stroke, headache, dizziness, ataxia and seizures.45 A recent re        and elderly people.52 Active outreach is necessary, especially for
view of the impact of the COVID on the brain show that neuro           people with a history of psychiatric disorders, COVID 19 survi
logical conditions are present in about 25% of the COVID 19            vors and older adults. People with psychiatric disorders should
patients.45 Many recovering COVID patients have physical               be advised to continue their treatment regimens and to stay in
symptoms including pain for a long time.46 Neurological disor          touch with their mental health professionals. Some psychiatric
ders such as ischemic stroke, headache and seizures are associ         patients may need adjustments in their treatment and increased
ated with suicidal behavior.47 Physical symptoms, especially           frequency of contact with their mental health clinicians.
pain also increase suicide risk.24,48                                  Telemedicine can improve accessibility of mental health care.
    Psychiatric conditions including mood, anxiety, sleep and          Also, vulnerable individuals should be advised to limit watching,
substance use disorders are associated with suicidal behavior.24       reading or listening to traditional and social media news stories.
Studies in the USA suggest that >90% of suicide victims have a             An indicated approach is designed for individuals who have
psychiatric disorder.24,49 For example, depression is a major risk     a risk factor or condition that puts them at very high risk for sui
factor for suicide, accounting for up to 60% of suicide deaths.49      cide, e.g. a recent suicide attempt.52 Individuals in suicidal cri
Mental health consequences of the COVID 19 crisis including            ses need special attention. Some suicidal persons might not
suicidal behavior are likely to be present for a long time and         seek help because of fear that attending face to face appoint
peak later than the actual pandemic.                                   ments with a health care professional might put them at risk of
    There is a high probability that suicide rates will increase in    contracting COVID 19 or because of other reasons. Therefore,
many countries of the world. This problem may be especially dif        individuals with a recent suicide attempt history need a follow
ficult in the US. Suicide rates have been steadily growing in the      up. Clinicians should have well defined guidelines on how to
USA over the last two decades.50 From 1999 through 2017, the           deal with suicidal individuals.
age adjusted suicide rate in the USA grew 33% from 10.5 to 14.0            Suicide prevention in the COVID 19 era is an important and
per 100 000.50 For women, the rate grew 53% from 4.0 in 1999 to        difficult issue. Research studies are needed of how mental
6.1 in 2017. For men, the rate grew 26% from 17.8 in 1999 to 22.4 in   health consequences can be mitigated during and after the
2017. If suicide rates increase in the USA, it will add to the trend   COVID 19 pandemic. It is to be hoped that the efforts of clini
of rising national rates of suicide. An increase in suicide rates      cians, researchers and policy makers will reduce COVID 19
may become a significant public health issue in other countries.       related suicides.

                                                                       Conflict of interest. None declared.
Suicide prevention in the COVID-19 era
In 1994, the Institute of Medicine (now the National Academy of
                                                                       References
Medicine) Committee on Prevention of Mental Disorders sug
gested that prevention of psychiatric conditions should be div         1. Cascella M, Rajnik M, Cuomo A, Dulebohn SC, DiNapoli R.
ided into three categories: universal preventive interventions,           Features, evaluation and treatment coronavirus (COVID 19)
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3127 Page 126 of
                                     255                            L. Sher | 5



    [Updated 2020 Apr 6]. In: StatPearls [Internet]. Treasure Island,    17. Miller JR. British teen dies after suicide attempt due to cor
    FL: StatPearls Publishing, 2020. https://www.ncbi.nlm.nih.               onavirus fears. New York Post, 25 March 2020. https://nypost.
    gov/books/NBK554776/.                                                    com/2020/03/25/british teen dies after suicide attempt due
2. Ornell F, Schuch JB, Sordi AO, Kessler F. “Pandemic fear” and             to coronavirus fears/.
    COVID 19: mental health burden and strategies. Braz J                18. Moore T, Bensimon O. Man with cancer commits suicide at
    Psychiatry 2020; 42:232 35. [Epub ahead of print].                       NYC hospital after getting coronavirus. New York Post, 27
3. Centers for Disease Control and Prevention. 1918 Pandemic                 March 2020. https://nypost.com/2020/03/27/man with can
    (H1N1 Virus). https://www.cdc.gov/flu/pandemic resources/                cer commits suicide at nyc hospital after getting corona
    1918 pandemic h1n1.html (10 May 2020, date last accessed).               virus/.




                                                                                                                                                     Downloaded from https://academic.oup.com/qjmed/advance-article/doi/10.1093/qjmed/hcaa202/5857612 by guest on 07 August 2020
4. Wasserman IM. The impact of epidemic, war, prohibition and            19. Garger K. Illinois couple dead in murder suicide after man
    media on suicide: United States, 1910 1920. Suicide Life Threat          feared they had coronavirus. New York Post, 7 April 2020.
    Behav 1992; 22:240 54.                                                   https://nypost.com/2020/04/07/illinois couple dead after
5. Yip PS, Cheung YT, Chau PH, Law YW. The impact of epidem                  man feared they had covid 19/.
    ic outbreak: the case of severe acute respiratory syndrome           20. Mamun MA, Griffiths MD. First COVID 19 suicide case in
    (SARS) and suicide among older adults in Hong Kong. Crisis               Bangladesh due to fear of COVID 19 and xenophobia: possible
    2010; 31:86 92.                                                          suicide prevention strategies [published online ahead of
6. Wang C, Pan R, Wan X, Tan Y, Xu L, Ho CS, et al. Immediate                print, 2020 Apr 7]. Asian J Psychiatr 2020; 51:102073.
    psychological responses and associated factors during the            21. Rosner E, Sheehy K. Top Manhattan ER doc commits suicide,
    initial stage of the 2019 Coronavirus Disease (COVID 19) epi             shaken by coronavirus onslaught. New York Post, 27 April
    demic among the general population in China. Int J Environ               2020.       https://nypost.com/2020/04/27/manhattan er doc
    Res Public Health 2020; 17:1729.                                         lorna breen commits suicide shaken by coronavirus/.
7. Qiu J, Shen B, Zhao M, Wang Z, Xie B, Xu Y. A nationwide sur          22. Dunmore R. Coronavirus related suicides surface amid
    vey of psychological distress among Chinese people in the                increased anxiety. Newsone, April 2020. https://www.google.
    COVID 19 epidemic: implications and policy recommenda                    com/amp/s/newsone.com/3921332/coronavirus related sui
    tions. Gen Psychiatr 2020; 33:e100213.                                   cides amid anxiety/amp/.
8. Panchal N, Kamal R, Orgera K, Cox C, Garfield R, Hamel L, et al.      23. Lieberman JA, Olfson M. Meeting the Mental Health
    The Implications of COVID 19 for Mental Health and Substance             Challenge of the COVID 19 Pandemic. Psychiatric Times, 24
    Use. Kaiser Family Foundation. 21 April 2020. https://www.               April 2020. https://www.psychiatrictimes.com/coronavirus/
    kff.org/coronavirus covid 19/issue brief/the implications of             meeting mental health challenge covid 19 pandemic.
    covid 19 for mental health and substance use/ (14 May                24. Sher L. Resilience as a focus of suicide research and preven
    2020, date last accessed).                                               tion. Acta Psychiatr Scand 2019; 140:169 80. [Epub 20 June
9. Li S, Wang Y, Xue J, Zhao N, Zhu T. The impact of COVID 19                2019].
    epidemic declaration on psychological consequences: a study          25. Kohn R, Saxena S, Levav I, Saraceno B. The treatment gap in
    on active Weibo users. Int J Environ Res Public Health 2020; 17:         mental health care. Bull World Health Organ 2004; 82:858 66.
    2032.                                                                    [Epub 14 December 2004].
10. Xiao H, Zhang Y, Kong D, Li S, Yang N. Social capital and sleep      26. Kessler RC, Merikangas KR, Wang PS. Prevalence, comorbid
    quality in individuals who self Isolated for 14 days during the          ity, and service utilization for mood disorders in the United
    Coronavirus Disease 2019 (COVID 19) outbreak in January                  States at the beginning of the twenty first century. Annu Rev
    2020 in China. Med Sci Monit 2020; 26:e923921.                           Clin Psychol 2007; 3:137 58.
11. Ahmed MZ, Ahmed O, Aibao Z, Hanbin S, Siyu L, Ahmad A.               27. Durkheim E. Suicide. A study in Sociology. California: Snowball
    Epidemic of COVID 19 in China and associated psychological               Publ., 2012, pp. 297 325.
    problems. Asian J Psychiatr 2020; 51:102092.[Epub ahead of           28. Domènech Abella J, Mundó J, Haro JM, Rubio Valera M.
    print].                                                                  Anxiety, depression, loneliness and social network in the eld
12. Huang Y, Zhao N. Generalized anxiety disorder, depressive                erly: longitudinal associations from The Irish Longitudinal
    symptoms and sleep quality during COVID 19 outbreak in                   Study on Ageing (TILDA). J Affect Disord 2019; 246:82 8. [Epub
    China: a web based cross sectional survey. Psychiatry Res                17 December 2018].
    2020; 288:112954. [Epub 12 April 2020].                              29. Calati R, Ferrari C, Brittner M, Oasi O, Olié E, Carvalho AF, et al.
13. Lai J, Ma S, Wang Y, Cai Z, Hu J, Wei N, et al. Factors associated       Suicidal thoughts and behaviors and social isolation: a narra
    with mental health outcomes among health care workers                    tive review of the literature. J Affect Disord 2019; 245:653 67.
    exposed to Coronavirus Disease 2019. JAMA Netw Open 2020;                [Epub 7 November 2018].
    3:e203976.                                                           30. Stravynski A, Boyer R. Loneliness in relation to suicide idea
14. Ahmed MA, Jouhar R, Ahmed N, Adnan S, Aftab M, Zafar MS,                 tion and parasuicide: a population wide study. Suicide Life
    et al. Fear and practice modifications among dentists to com             Threat Behav 2001; 31:32 40.
    bat novel Coronavirus Disease (COVID 19) outbreak. Int J             31. Mason EC, Harvey AG. Insomnia before and after treatment
    Environ Res Public Health 2020; 17:2821.                                 for anxiety and depression. J Affect Disord 2014; 168:
15. Hao F, Tan W, Jiang L, Zhang L, Zhao X, Zou Y, et al. Do psychi          415 21.
    atric patients experience more psychiatric symptoms during           32. Bernert RA, Nadorff MR. Sleep disturbances and suicide risk.
    COVID 19 pandemic and lockdown? A case control study                     Sleep Med Clin 2015; 10:35 9.
    with service and research implications for immunopsychia             33. Ahn S, Lee J, Chu SH, Sohn YH. Uncertainty and depression in
    try. Brain Behav Immun 2020;S0889 1591:30626 7. [Epub ahead              people with Parkinson’s disease: a cross sectional study.
    of print].                                                               Nurs Health Sci 2017; 19:220 7. [Epub 29 March 2017].
16. Associated Press. Booze Buying Surges; Senators Push Airlines for    34. Vandoros S, Avendano M, Kawachi I. The association be
    Cash Refunds. 31 March 2020. https://apnews.com/c407ecb931               tween economic uncertainty and suicide in the short run. Soc
    c6c528b4cceb0ecc216f0c (7 May 2020, date last accessed).                 Sci Med 2019; 220:403 10.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3128 Page 127 of
                                                                255
  6 | QJM: An International Journal of Medicine, 2020, Vol. 0, No. 0



35. de Berker AO, Rutledge RB, Mathys C, Marshall L, Cross GF,           mental health services among clinically stable patients with
    Dolan RJ, et al. Computations of uncertainty mediate acute           COVID 19       in    China.     Psychol    Med     2020.    doi:
    stress responses in humans. Nat Commun 2016; 7:10996.                10.1017/S0033291720000999. [Epub ahead of print]
36. Martin Carrasco M, Evans Lacko S, Dom G, Christodoulou           44. Tsang HW, Scudds RJ, Chan EY. Psychosocial impact of SARS.
    NG, Samochowiec J, González Fraile E, et al. EPA guidance on        Emerg Infect Dis 2004; 10:1326 27.
    mental health and economic crises in Europe. Eur Arch            45. Asadi Pooya AA, Simani L. Central nervous system manifes
    Psychiatry Clin Neurosci 2016; 266:89 124.                           tations of COVID 19: a systematic review. J Neurol Sci 2020;
37. Kim TJ, von dem Knesebeck O. Perceived job insecurity, un            413:116832. [Epub ahead of print].
    employment and depressive symptoms: a systematic review          46. D’Ambrosio A. COVID 19 sequelae can linger for weeks.




                                                                                                                                             Downloaded from https://academic.oup.com/qjmed/advance-article/doi/10.1093/qjmed/hcaa202/5857612 by guest on 07 August 2020
    and meta analysis of prospective observational studies. Int          MedPage Today, 13 May 2020. https://www.medpagetoday.
    Arch Occup Environ Health 2016; 89:561 73.                           com/infectiousdisease/covid19/86482.
38. Tapia Granados JA, Diez Roux AV. Life and death during the       47. Hudzik TJ, Marek GJ. (2014) Neurological disease and suicidal
    Great Depression. Proc Natl Acad Sci USA 2009; 106:17290 5.          behavior. In: Cannon KE, Hudzik TJ, eds. Suicide: Phenomenology
39. Värnik A. Suicide in Estonia. Acta Psychiatr Scand 1991; 84:        and Neurobiology. Springer International Publishing, Cham,
    229 32.                                                              Switzerland.
40. Reeves A, McKee M, Stuckler D. Economic suicides in the          48. Ahmedani BK, Peterson EL, Hu Y, Rossom RC, Lynch F, Lu CY,
    Great Recession in Europe and North America. Br J Psychiatry         et al. Major physical health conditions and risk of suicide. Am
    2014; 205:246 7.                                                     J Prev Med 2017; 53:308 15. [Epub 12 June 2017].
41. Sher L. Are COVID 19 survivors at increased risk for suicide?    49. Mann JJ, Apter A, Bertolote J, Beautrais A, Currier D, Haas A, et
    Acta Neuropsychiatr 2020; 1. doi: 10.1017/neu.2020.21. [Online       al. Suicide prevention strategies: a systematic review. JAMA
    ahead of print].                                                     2005; 294:2064 74.
42. McGiffin JN, Galatzer Levy IR, Bonanno GI. the intensive care    50. Hedegaard H, Curtin SC, Warner M. Suicide mortality in the
    unit traumatic? What we know and don’t know about the in             United States, 1999 2017. NCHS Data Brief 2018; 330:1 8.
    tensive care unit and posttraumatic stress responses. Rehabil    51. Mun ~ oz RF, Mrazek PJ, Haggerty RJ. Institute of Medicine
    Psychol 2016; 61:120 31.                                             Report on Prevention of Mental Disorders. Summary and
43. Bo HX, Li W, Yang Y, Wang Y, Zhang Q, Cheung T, et al.               Commentary. Am Psychologist 1996; 51:1116 22.
    Posttraumatic stress symptoms and attitude toward crisis         52. Sher L. Preventing suicide. QJM 2004; 97:677 80.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3129 Page 128 of
                                     255




                                                        EXHIBIT DD
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3130 Page 129 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3131 Page 130 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3132 Page 131 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3133 Page 132 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3134 Page 133 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3135 Page 134 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3136 Page 135 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3137 Page 136 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3138 Page 137 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3139 Page 138 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3140 Page 139 of
                                     255




                                                         EXHIBIT EE
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3141 Page 140 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3142 Page 141 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3143 Page 142 of
                                     255




                                                         EXHIBIT FF
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3144 Page 143 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 1 of 51


 1   Dean R. Broyles, Esq., CA Bar No. 179535
 2   dbroyles@nclplaw.org
     NATIONAL CENTER FOR LAW & POLICY
 3   539 West Grand Avenue
 4   Escondido, California 92025
     Tel: (760) 747-4529
 5   Fax: (760) 747-4505
 6
 7   Robert H. Tyler, Esq., CA Bar No. 179572
     rtyler@tylerbursch.com
 8
     Nada N. Higuera, Esq. CA Bar No. 299819
 9   nhiguera@tylerbursch.com
10   ADVOCATES FOR FAITH & FREEDOM
     25026 Las Brisas Road
11   Murrieta, California 92562
12   Tel: (951) 600-2733
     Fax: (951) 600-4996
13
14   Attorneys for Plaintiffs
15                             UNITED STATES DISTRICT COURT
16                   FOR THE EASTERN DISTRICT OF CALIFORNIA
17                                SACREAMENTO DIVISION
18
19   CROSS CULTURE CHRISTIAN                        Case No.:
20   CENTER, a California Non-Profit
     Corporation; PASTOR JONATHAN                   VERIFIED COMPLAINT FOR
21
     DUNCAN, an individual                          DECLARATORY AND INJUNCTIVE
22                                                  RELIEF
23               Plaintiffs,
24        vs.
25
     GAVIN NEWSOM, in his official capacity
26
     as Governor of California; XAVIER
27   BECERRA, in his official capacity as the
28   Attorney General of California; SONIA
     ANGELL, in her official capacity as

                                                1
                                      VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3145 Page 144 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 2 of 51


 1   California Public Health Officer; MAGGIE
 2   PARK, in her official capacity as Public
     Health Officer, San Joaquin County;
 3   MARCIA CUNNINGHAM, in her official
 4   capacity as Director of Emergency
     Services, San Joaquin County; CITY OF
 5   LODI; TOD PATTERSON, in his official
 6   capacity as Chief of Police of Lodi,
     California,
 7
                 Defendants.
 8
 9                              PRELIMINARY STATEMENT
10         1.     Civil rights are not suspended by a virus. Fundamental and unalienable
11   rights are, by their very nature, “essential.” Yet the State of California has, in a
12   sweeping abuse of its power, criminalized all religious assembly and communal
13   religious worship while allowing citizens to gather at a liquor store, pot-dispensary,
14   Planned Parenthood, Walmart, CVS, Costco, Home Depot, and many other locations
15   which are deemed “essential.” This is not a hypothetical situation from an Orwellian
16   novel describing a bleak future—this is the current and very real nightmare endured by
17   millions of religious citizens who maintain the conviction that the faithful practice of
18   regularly gathering together is absolutely “essential.” The state’s flagrant abuse of
19   authority violates Plaintiffs’ and other citizens’ fundamental and unalienable civil
20   rights, including the free exercise of religion, right to assemble, freedom of speech, and
21   equal protection of the law, in violation of the U.S. and California constitutions. The
22   mass criminalization of religious gatherings was dismissively and causally
23   accomplished by the state and local government’s abuse of its discretion in issuing
24   orders relating to COVID-19. The state fails to articulate or support the implicit
25   assertion that the complete prohibition of religious gatherings due to their “non-
26   essential’ status is the least restrictive means to accomplish its compelling interests. In
27   contrast, many other establishments are permitted to continue operations if they
28   carefully follow Centers for Disease Control and Prevention (“CDC”) social distancing

                                                  2
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3146 Page 145 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 3 of 51


 1   guidelines. Simultaneously, the state maintains a near endless list of commercial
 2   establishments as “essential” wherein people have been freely gathering and where
 3   social distancing is impracticable or impossible. At the least, churches, similar to Cross
 4   Culture Christian Center, should be permitted to gather so long as they abide by the
 5   CDC’s social distancing guidelines.
 6         2.     The state does not have the authority to disregard well-established religious
 7   tenets relating to gatherings and method of worship. Despite the absence of authority,
 8   California has limited all religious institutions to one mode of worship only: live
 9   streaming services on the internet. Plaintiff Cross Culture Christian Center’s (the
10   “Church”) protected First Amendment activity-the gathering together of a religious
11   congregation- has been criminalized in spite of the Church carefully following the
12   social distancing guidelines promulgated by the CDC. “The principle that government,
13   in pursuit of legitimate interests, cannot in a selective manner impose burdens only on
14   conduct motivated by religious belief is essential to the protection of the rights
15   guaranteed by the Free Exercise Clause.” Church of the Lukumi Balalu Aye, Inc. v. City
16   of Hialeah, 508 U.S. 520, 531 (1990). The state’s ban is openly targeted at religious
17   gatherings while permitting similar gatherings for “essential” entities.
18         3.     On or about April 3, 2020, San Joaquin County issued a specific stay-at-
19   home order targeting the Church. The order completely prohibited “non-essential” uses
20   of the Church building as well as the entire parking lot. At the same time, a purportedly
21   “essential” day care center on the same Church property is able to continue to operate
22   on-site. The Church is therefore banned even from making video recordings for church
23   services streamed over the internet. If the Church wanted to have a “drive-in service,”
24   which is also permissible under Governor Gavin Newsom’s stay-at-home Executive
25   Order N-33-20 dated March 19, 2020 (“State Order), it is prohibited from doing so by
26   the April 3, 2020 County Order. This absolute government ban on any and all of the
27   Church’s religious worship activity is “‘beyond all reason’ unconstitutional.” On Fire
28


                                                  3
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3147 Page 146 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 4 of 51


 1   Christian Center, Inc. v. Fischer, No. 3:20-cv-264-JRW at *3 (W.D. Ky. Apr. 11,
 2   2020), quoting Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905).
 3         4.     The seeds of this litigation were sewn by the emergence and spread of
 4   COVID-19, otherwise commonly referred to a coronavirus. This lawsuit germinated
 5   because of Governor Gavin Newsom’s sweeping stay at home State Order with no end
 6   date, and the four subsequent “stay at home” orders of the Public Health Officer and
 7   Director of Emergency Services of San Joaquin County (“County Orders”) dated March
 8   21, 2020 and March 26, 2020, April 3, 2020, and April 14, 2020. These State and
 9   County Orders have declared that all religious assemblies are “non-essential,” even
10   churches that are carefully following CDC “social distancing” guidelines.
11   Simultaneously the State and County Orders declare similarly situated commercial
12   business assemblies as “essential,” permitting virtually unlimited parking and human
13   assembly. This lawsuit became full grown as of the April 3, 2020 San Joaquin County
14   Order which specifically targeted the Church and resulted in the Church being
15   completely locked out of their leased building and parking lot. The City of Lodi Police
16   Department aggressively enforced the religiously intolerant and discriminatory State
17   Order and County Orders (collectively, the “Orders”), further necessitating this lawsuit.
18         5.     On Wednesday, March 25, 2020, the City of Lodi, acting on the tip of an
19   informant, sent two uniformed police officers to disrupt the Church’s lightly attended
20   midweek service. The police officers told Plaintiff JONATHAN DUNCAN (“Pastor
21   Duncan”) the meeting was in violation of the Orders and warned that further
22   enforcement actions would likely follow. A few days later, on April 1, 2020, the City
23   of Lodi sent three police officers to post a notice on the Church building, warning that
24   the Church’s “non-essential” use of the building was a “public nuisance” in violation of
25   the State and County Orders and that the Church would be criminally prosecuted if they
26   continued to meet. On April 3, 2020, San Joaquin County issued an Order specifically
27   targeting the Church, declaring the Church “non-essential” and completely barring it
28   from using the Church building or parking lot. On Palm Sunday morning, April 5,


                                                 4
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3148 Page 147 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 5 of 51


 1   2020, more than five Lodi uniformed police officers told Pastor Duncan that a county
 2   order barred him from using the Church building and parking lot, and that the landlord
 3   had changed the locks on the Church. The landlord did not have a judicial order to
 4   change the locks, nor had any unlawful detainer proceedings been initiated. The officers
 5   warned Pastor Duncan that they would cite him if he tried to access the Church
 6   property, despite the valid lease that was still in effect.
 7         6.     For more than four hundred years, people have come to America in a quest
 8   for religious freedom. Our shores were populated with many, like the Puritans, who
 9   were fleeing religious persecution in Europe. They understood that “[n]o place, not
10   even the unknown, is worse than any place whose state forbids the exercise of your
11   sincerely held religious beliefs.” On Fire Christian Center, Inc., supra, at *4.
12   Stretching back to the formation of colonies like Pennsylvania and Rhode Island, where
13   citizens could practice religion in a way that would not be impeded by the government,
14   this basic freedom that was sought by so many colonists was subsequently enshrined in
15   the constitutions of the states and, most importantly, in the First Amendment to the
16   United States Constitution. “Congress shall make no law respecting the establishment
17   of religion or prohibiting the free exercise thereof.” U.S. Const. amend i.
18         7.     The First Amendment’s guarantee of religious liberty was perhaps its
19   boldest and most audacious promise. Indeed, history is dominated by a long list of
20   tyrants and tyrannies.     Until America, freedom was not the historical norm.           For
21   centuries European kings and rulers had spent considerable treasure and blood
22   attempting to coercively impose differing religious beliefs and practices on others.
23   America would be different, precisely because of our firm commitment to religious
24   freedom and tolerance. As de Tocqueville wrote, “religion…must be considered as the
25   first of their political institutions; for if it does not give them the taste for liberty, it
26   singularly facilitates use of it.”       Justice Anthony Kennedy recently echoed de
27   Tocqueville’s sentiments, “Among the reasons the United States is so open, so tolerant,
28   and so free is that no person may be restricted or demeaned by government in


                                                    5
                                           VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3149 Page 148 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 6 of 51


 1   exercising his or her religion.” Burwell v. Hobby Lobby, 573 U.S. 682, 739 (2014)
 2   (Kennedy, J., concurring).
 3         8.     Yet in the days leading up to one of the holiest days on the Christian
 4   calendar, Easter, Defendants Gavin Newsom, the San Joaquin County Officials, and
 5   officers of the Lodi Police Department (collectively, “Defendants”), announced and
 6   enforced what would previously have been unthinkable in a nation like the United
 7   States—that they were prohibiting all church worship gatherings in the state of
 8   California, limiting all religious assembly and worship only to video streamed over the
 9   internet. On April 3, 2020, San Joaquin County doubled down the threat to the Church,
10   targeting the Church with an order prohibiting its use of the Church’s leased buildings
11   and parking lot. This ban is backed by Orwellian threats of potential criminal penalties,
12   including citations, fines, and arrest.
13         9.     Due to the unprecedented nature of COVID-19 and the indisputable
14   tragedy the disease has wrought on our great Republic, there are those who may find it
15   tempting to hold that First Amendment rights should acquiesce to claims of public
16   health and safety in this instance. However, state regulations, even during a public
17   health crisis do not supersede constitutional rights: “[N]o rule proscribed by a state, nor
18   any regulation adopted by a local government agency acting under the sanction of state
19   legislation, shall contravene the Constitution of the United States, nor infringe on any
20   right granted or secured by that instrument…. Local…regulation…must always yield
21   in case of conflict with…the Constitution, or any right which that instrument gives or
22   secures.” Jacobson v. Commonwealth of Mass., 197 U.S. 11, 25 (1905) (emphasis
23   added).
24         10.    The justification for this astounding government overreach is the COVID-
25   19 pandemic, truly a national and international tragedy. The coronavirus outbreak has
26   turned our world upside-down, causing profound damage to our lives and to our
27   economy. And it is understood that the rules of constitutional interpretation are not as
28   rigidly fixed in a time of national emergency. Jacobson v. Massachusetts, 197 U.S. 11


                                                  6
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3150 Page 149 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 7 of 51


 1   (1905). “But even under Jacobson, constitutional rights still exist. Among them is the
 2   freedom to worship as we choose.” On Fire Christian Center, Inc., supra, at *4 (citing
 3   Jacobson at 31).
 4         11.    In full understanding of the public and private danger posed by COVID-19,
 5   the Church has conducted itself and intends to continue to conduct its religious
 6   assemblies and worship services in a manner that adheres to CDC and California
 7   guidelines on social distancing and safe gatherings. The Church merely contends that, at
 8   least for its congregants, its assemblies are an “essential service” and should therefore,
 9   because of fundamental First Amendment Protections, be treated at least as equally as
10   businesses which have which been declared “essential,” including the commercial retail
11   stores or the daycare center that meets at the Church site. Defendants’ targeting of
12   religious adherents and total ban from religious assembly, even in a manner consistent
13   with governmental social distancing guidelines, while permitting similar (and at times
14   even more intimate) social interaction to continue unabated in retail and commercial
15   establishments, flies in the face of the First Amendment of the U.S. Constitution,
16   Article I, Sections 2, 3 and 4 of the California Constitution, and the Religious Land Use
17   and Institutionalized Persons Act.
18         12.    Recognizing that times of crisis would arise, that such times might lead
19   governments to seek to repress unalienable fundamental freedoms, and that the
20   Republic’s survival depended upon defeating such repressive instincts, the genius of our
21   founding document is that it placed explicit protections into the text of the Bill of
22   Rights. And, importantly, “[o]ur Bill of Rights placed our survival on firmer ground—
23   that of freedom, not repression.” Konigsberg v. State Bar of California, 366 U.S. 36, 79
24   (1961) (Black, J., dissenting).
25         13.    During times of national crisis attended by widespread fear and panic, such
26   as the current uncertainty arising from COVID-19, “the fog of public excitement
27   obscures the ancient landmarks set up in our Bill of Rights.” American Communist
28   Ass’n, C.I.O. v. Douds, 339 U.S. 382, 453 (1950) (Black, J., dissenting). But, where the


                                                  7
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3151 Page 150 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 8 of 51


 1   fog of public excitement is at its apex, “the more imperative is the need to preserve
 2   inviolate the constitutional rights of free speech, free press and free assembly.” De
 3   Jonge v. Oregon, 299 U.S. 353, 365 (1937).
 4         14.    Our commitment to our founding principles is most tested and best
 5   calculated during times of crisis and uncertainty. Our willingness to reaffirm our
 6   staunch commitment to our fundamental freedoms is imperative to the very survival of
 7   the American experiment. For, “[h]istory reveals that the initial steps in the erosion of
 8   individual rights are usually excused on the basis of an ‘emergency’ or threat to the
 9   public. But the ultimate strength of our constitutional guarantees lies in the
10   unhesitating application in times of crisis and tranquility alike.” United States v.
11   Bell, 464 F.2d 667, 676 (2d Cir. 1972) (Mansfield, J., concurring) (emphasis added).
12         15.    In the instant matter, Plaintiff brings this case to highlight the troubling
13   erosion of fundamental and cherished liberties wrought by the imposition of the State
14   Order and the County Orders and their unconstitutional enforcement by the Lodi Police
15   Department. Plaintiffs seek not to discredit or discard the government’s unquestionable
16   interest in doing that task for which it was instituted – protecting the citizenry. But, as is
17   often true in times of crisis and fear, Plaintiffs respectfully submit that in an effort to
18   uphold their sworn duties, Defendants have – perhaps unwittingly – stepped over a line
19   the Constitution does not permit. Therefore, Plaintiffs bring this action to ensure that
20   this Court safeguard the cherished liberties for which millions have fought, bled, and
21   died. For, “[i]f the provisions of the Constitution be not upheld when they pinch as
22   well as when they comfort, they may as well be discarded.” Home Bldg. & Loan
23   Ass’n v. Blaisdell, 290 U.S. 398, 483 (1934) (Sutherland, J., dissenting) (emphasis
24   added). As John Adams opined in 1765, “Liberty must at all hazards be supported. We
25   have a right to it, derived from our Maker. But if we had not, our fathers have earned
26   and bought it for us, at the expense of their ease, their estates, their pleasure, and their
27   blood.”
28   ///


                                                   8
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3152 Page 151 of
                                      255
         Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 9 of 51


 1         16.   Plaintiffs pray unto the Court that it not permit their unalienable and
 2   fundamental liberties enshrined in the Constitution to be another tragic casualty of
 3   COVID-19.
 4                                 PARTIES – PLAINTIFFS
 5         17.   Plaintiff CROSS CULTURE CHRISTIAN CHURCH (the “Church”) is a
 6   domestic non-profit corporation Christian church organized exclusively for religious
 7   purposes within the meaning of Section 501(c)(3) of the Internal Revenue Code. The
 8   Church is located in the City of Lodi, San Joaquin County, California.
 9         18.   Plaintiff JONATHAN DUNCAN (“Pastor Duncan”) serves as the lead
10   pastor of the Church. He is 43 years old.
11                                PARTIES – DEFENDANTS
12         19.   Defendant GAVIN NEWSOM is the Governor of the State of California,
13   and is sued in his official capacity. The California Constitution vests the “supreme
14   executive power of the State” in the Governor, who “shall see that the law is faithfully
15   executed.” Cal. Const. Art. V, §1. Governor Newsom signed the State Order.
16         20.   Defendant XAVIER BECERRA is the Attorney General of California, and
17   is sued in his official capacity. Under California law, the Attorney General is the chief
18   law enforcement officer with supervision over all sheriffs in the state. Cal. Const. Art.
19   V, §13.
20         21.   Defendant SONIA ANGELL is the California Public Health Officer. She is
21   sued in her official capacity only. Under the authority of the State Order, the State
22   Public Health Officer created California’s “Essential Critical Infrastructure Workers,”
23   discussed below.
24         22.   Defendant MAGGIE PARK is the Public Health Officer, San Joaquin
25   County, California. She is sued in his official capacity only. She signed the San
26   Joaquin County “Stay at Home” Orders dated March 21, 2020 and March 26, 2020,
27   April 3, 2020, and April 14, 2020.
28   ///


                                                  9
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3153 Page 152 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 10 of 51


 1         23.    Defendant MARCIA CUNNINGHAM is the Director of Emergency
 2   Services, San Joaquin County, California. She is sued in her official capacity only. She
 3   signed the San Joaquin County “Stay at Home” Orders dated March 21, 2020, March
 4   26, 2020, and April 14, 2020.
 5         24.    Defendant CITY OF LODI is a municipality organized under the laws of
 6   the State of California. The City of Lodi is subject to suit under 42 U.S.C. 1983 and
 7   common law. Defendant TOD PATTERSON is the Chief of Police of the City of Lodi.
 8   He is sued in his official capacity only. He is responsible for enforcing and has directed
 9   the enforcement of the State Orders and the County Orders against religious institutions
10   including the Church.
11                              JURISDICTION AND VENUE
12         25.    This civil rights action raises federal questions under the United States
13   Constitution, specifically the First and Fourteenth Amendments, and under federal law,
14   particularly 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons
15   Act, 42 U.S.C. § 2000cc, et seq.
16         26.    This Court has subject matter jurisdiction over the federal claims pursuant
17   to 28 U.S.C. §§ 1331 and 1343.
18         27.    This action also arises under Article I, §§ 2, 3 and 4 of the California
19   Constitution (freedom of speech, right of assembly, and religious free exercise).
20         28.    This Court has supplemental jurisdiction over the state claims pursuant to
21   28 U.S.C. § 1367.
22         29.    This Court has authority to grant the requested declaratory relief under the
23   Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, implemented through Rule 57
24   of the Federal Rules of Civil Procedure. This Court is also authorized to grant injunctive
25   relief and damages under 28 U.S.C. § 1343, pursuant to Rule 65 of the Federal Rules of
26   Civil Procedure, and reasonable attorney’s fees and costs under 42 U.S.C. § 1988.
27   ///
28   ///


                                                 10
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3154 Page 153 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 11 of 51


 1           30.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1)–(2) because
 2   Defendants are situated in this judicial district, and a substantial part of the events or
 3   omissions giving rise to Plaintiffs’ claims occurred in this district.
 4                                          FACTUAL BACKGROUND
 5           A.       Executive and Administrative Response to COVID-19.
 6           31.      On March 4, 2020, California Governor Gavin Newsom declared a state of
 7   emergency for the entire State of California in response to COVID-19. On March 11,
 8   2020, the World Health Organization (WHO) declared COVID-19 a pandemic. On
 9   March 13, 2020, President Donald J. Trump declared COVID-19 a national emergency.
10   On March 16, 2020, President Trump and the CDC issued “15 Days to Slow the
11   Spread” guidance advising individuals, in part, to avoid social gatherings in groups of
12   more than 10 people. On March 19, 2020, Governor Newsom issued the State Order,
13   Executive Order N-33-20, a statewide stay at home order with exceptions for “critical
14   infrastructure.” On March 21, 2020, San Joaquin County issued its own stay at home
15   order. On March 26, 2020, San Joaquin County issued a revised “stay at home” order.
16   On April 3, 2020 San Joaquin County issued a targeted Order, specifically naming the
17   Church and declaring its ongoing use of the leased property in violation of the State and
18   County Orders. This April 3 targeted Order declared the Church a “non-essential”
19   entity and ordered it to cease all occupation and use of the leased buildings and the
20   parking lot, while at the same time permitting a preschool to continue to meet on the
21   property.       On April 14, 2020, San Juaquin County issued another amended order
22   allowing “non-essential businesses” to conduct “minimum basic operations.”
23   B.      Governor Newsom’s Executive Order
24           32.      On March 4, 2020, Governor Gavin Newsom proclaimed a State
25   Emergency as a result of the threat of COVID-19.1 Governor Newsom’s “stay at home”
26   State Order included a multitude of exceptions for “critical infrastructure.” A true and
27
28   1 As of the date of this filing, the Proclamation of a State of Emergency can be found online at: https://www.gov.ca.gov/wp-
     content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf

                                                                 11
                                                     VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3155 Page 154 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 12 of 51


 1   correct copy of this State Order is attached hereto as Exhibit 1. The State Order
 2   provides, in pertinent part:
 3            “[A]ll residents are directed to immediately heed the current State public
 4            health directives, which I ordered the Department of Public Health to
              develop for the current statewide status of COVID-19.”
 5
 6         “To protect public health, I as State Public Health Officer and Director of
           the California Department of Public Health order all individuals living in
 7         the State of California to stay home or at their place of residence except
 8         as needed to maintain continuity of operations of the federal critical
           infrastructure sectors, as outlined at https://www.cisa.gov/identifying-
 9
           critical-infrastructure-during-covid-19. In addition, and in consultation with
10         the Director of the Governor's Office of Emergency Services, I may
11         designate additional sectors as critical in order to protect the health and
           well-being of all Californians….this order is to go into effect immediately
12         and shall stay in effect until further notice.”
13   Exhibit 1 at Paragraph 1 (emphasis added).
14            33.      Although the State Order references the “federal critical infrastructure
15   sectors,” on or about March 22, 2020, the California Public Health Officer published its
16   own list of “Essential Critical Infrastructure Workers” (“ECIW”) 2, discussed in detail
17   below. A true and correct copy of the ECIW is attached as Exhibit 6. When compared
18   to the federal list, the ECIW is significantly more restrictive of the religious clergy, only
19   allowing them to participate in “faith-based services that are provided through
20   streaming or other technology.”                     Exhibit 6.         Accordingly, California prohibits all
21   religious leaders from conducting in-person and out-of-home religious services,
22   regardless of the “social distancing” measures taken to reduce or eliminate the risk of
23   spreading the virus.
24            34.      Meanwhile, the ECIW list deems the continuity of services provided by
25   coffee baristas, burger flippers, laundromat technicians, pot dispensary operators, and
26   liquor store employees to be so “essential” for society that these activities are permitted
27
28   2 As of the date of this filing, the list of Essential Critical Infrastructure Workers (“ECIW”) can be found online at
     https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf

                                                                    12
                                                       VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3156 Page 155 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 13 of 51


 1   to continue under the State Order, despite the existence of the very same risk
 2   Defendants rely on to stymie the Plaintiffs’ exercise of fundamental rights.
 3         35.    Furthermore, the State Order delegates to the State Public Health Officer
 4   and Director of the California Department of Public Health the authority to “designate
 5   additional sectors as critical...” Exhibit 1 at paragraph 1 (emphasis added). Finally,
 6   the State Order has no expiration date, as it “shall stay in effect until further notice.”
 7   Exhibit 1 at paragraph 1.
 8         C.     First San Joaquin County Order Prohibiting All Non-Essential
 9   Gatherings
10         36.    On March 21, 2020, San Joaquin County issued its own stay at home order,
11   a true and correct copy of which is attached hereto as Exhibit 2. This county order
12   provides, in pertinent part, mandated that:
13         “ALL INDIVIDUALS LIVING IN THE COUNTY TO STAY AT
14         HOME OR AT THEIR PLACE OF RESIDENCE EXCEPT THAT
           THEY MAY LEAVE TO PROVIDE OR RECEIVE CERTAIN
15         ESSENTIAL SERVICES OR ENGAGE IN CERTAIN ESSENTIAL
16         ACTIVITIES AND WORK FOR ESSENTIAL BUSINESSES AND
           GOVERNMENTAL     SERVICES;   EXEMPTING   INDIVIDUALS
17         EXPERIENCING HOMELESSNESS FROM THIS ORDER BUT
18         URGING THEM TO FIND SHELTER AND GOVERNMENT
           AGENCIES TO PROVIDE IT; DIRECTING ALL BUSINESSES AND
19
           GOVERNMENTAL AGENCIES TO CEASE NON-ESSENTIAL
20         OPERATIONS AT PHYSICAL LOCATIONS IN THE COUNTY;
21         PROHIBITING ALL NON-ESSENTIAL GATHERINGS OF ANY
           NUMBER OF INDIVIDUALS; AND ORDERING CESSATION OF
22         ALL NON-ESSENTIAL TRAVEL.”
23
     Exhibit 2 at p. 1 (emphasis added).
24
25         37.    The county’s stay at home order prohibited all non-essential gatherings of
26   any number of individuals.”       Exhibit 2 at paragraph 6. However, there was an
27   exemption for those providing or receiving “essential services” or those engaging in
28   “essential activities” or working for “essential businesses and governmental services.”

                                                   13
                                           VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3157 Page 156 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 14 of 51


 1   Exhibit 2 at paragraph 11. The order allowed individuals the unlimited ability to leave
 2   their residence to “engage in activities or perform tasks essential to their health and
 3   safety,” and perform “essential activities” including the following: “obtaining medical
 4   supplies and medication, visiting a health care professional, obtaining supplies they
 5   need to work from home…to obtain necessary services or supplies [including food or
 6   consumer products]….to engage in outdoor activities….to perform work as an Essential
 7   Critical Infrastructure worker….to care for a family member in or pet in another
 8   household…to attend private gatherings of not more than six relatives.” Exhibit 2 at
 9   paragraph 11. Individuals or businesses were warned of criminal penalties for not
10   obeying the order. The order warned that “Violation of or failure to comply with this
11   Order is a misdemeanor punishable by fine, imprisonment, or both. (California Health
12   and Safety Code § 120295, et seq.)” Exhibit 2 at p. 1.
13         D.     Second San Joaquin County Order Prohibiting All Non-Essential
14   Gatherings
15         38.    On March 26, 2020, San Joaquin County issued a revised “stay at home”
16   order, a true and correct copy of which is attached hereto as Exhibit 3. Similar to the
17   prior county order, it exempted those providing or receiving “essential services” or
18   those engaging in “essential activities” or working for “essential businesses and
19   governmental services” and “prohibiting all non-essential gatherings of any number
20   of individuals.” Exhibit 3 at p. 1 (emphasis added).
21         39.    The order, in pertinent part, directed:
22         “ALL INDIVIDUALS LIVING IN THE COUNTY TO STAY AT
23         HOME OR AT THEIR PLACE OF RESIDENCE EXCEPT THAT
           THEY MAY LEAVE TO PROVIDE OR RECEIVE CERTAIN
24         ESSENTIAL SERVICES OR ENGAGE IN CERTAIN ESSENTIAL
25         ACTIVITIES AND WORK FOR ESSENTIAL BUSINESSES AND
           GOVERNMENTAL    SERVICES;    EXEMPTING   INDIVIDUALS
26         EXPERIENCING HOMELESSNESS FROM THIS ORDER BUT
27         URGING THEM TO FIND SHELTER AND GOVERNMENT
           AGENCIES TO PROVIDE IT; DIRECTING ALL BUSINESSES AND
28
           GOVERNMENTAL AGENCIES TO CEASE NON-ESSENTIAL

                                                  14
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3158 Page 157 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 15 of 51


 1         OPERATIONS AT PHYSICAL LOCATIONS IN THE COUNTY;
 2         PROHIBITING ALL NON-ESSENTIAL GATHERINGS OF ANY
           NUMBER OF INDIVIDUALS; AND ORDERING CESSATION OF ALL
 3         NON-ESSENTIAL TRAVEL.”
 4
 5   Exhibit 3 at p. 1 (emphasis added).
 6         40.    This new order emphasized the need for “social distancing” when, for any
 7   reason, people left their homes. Social distancing was defined in the new order as
 8   “maintaining at least six-foot social distancing from other individuals, washing hands
 9   with soap and water for at least twenty seconds as frequently as possible or using hand
10   sanitizer, covering coughs or sneezes (into the sleeve or elbow, not hands), regularly
11   cleaning high touch surfaces, and not shaking hands.” Exhibit 3 at paragraph 11(f).
12         41.    Just as before, the new county order allowed individuals the unlimited
13   ability to leave their residence to “engage in activities or perform tasks essential to their
14   health and safety,” including to “perform “essential activities” including, “obtaining
15   medical supplies and medication, visiting a health care professional, obtaining supplies
16   they need to work from home…to obtain necessary services or supplies [including food
17   or consumer products]….to engage in outdoor activities….to perform work as an
18   Essential Critical Infrastructure worker….to care for a family member in or pet in
19   another household.” Exhibit 3 at paragraph 11(a). Under the terms of County Order,
20   any [grocery, convenience, warehouse, or “big box”] store may operate without any
21   limit on the number of employees or customers present, as long as it insures social
22   distancing (6 feet) and other health practices for its employees, and otherwise promotes
23   social distancing (about 6 feet) and other best practices for non-employees.
24         42.    However, the option “to attend private gatherings of not more than six
25   nonrelatives in a home or place of residence” was removed from the list of permitted
26   activities. Also, similar to the prior order, individuals and businesses were warned of
27   criminal penalties for not obeying the order. “Violation of or failure to comply with this
28


                                                   15
                                           VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3159 Page 158 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 16 of 51


 1   Order is a misdemeanor punishable by fine, imprisonment, or both. (California Health
 2   and Safety Code § 120295, et seq.)” Exhibit 3 at p. 1.
 3          D. The April 3 Targeted County “Order Prohibiting Public Assembly” at
 4   Cross Culture Christian Center
 5          43.    On April 3, 2020, San Joaquin County Public Health Officer, Maggie Park,
 6   M.D. issued an “Order Prohibiting Public Assembly,” a true and correct copy of which
 7   is attached hereto as Exhibit 4.     This order specifically referenced Plaintiff Cross
 8   Culture Christian Center’s lease and ongoing use of the facility owned by their landlord,
 9   Bethel Open Bible Church located at 760 S Ham Ln, in Lodi, California. The order
10   states, in pertinent part:
11          “You are hereby ordered to close your facility located at 760 South Ham
12          Lane, Lodi, California, and prevent future use of the facility, including
            the parking lot, for public assembly due to the outbreak of COVID-19 in
13          the state of California and County of San Joaquin.
14
            On March 19, 2020, the Governor of California issued an executive order
15          N-33-20 (the "Order") mandating all individuals living in the state of
16          California to stay home or at their place of residence except as needed to
            maintain continuity of operations of the 16 federal critical
17
            infrastructure sectors. On March 26, 2020, the San Joaquin County
18          Public Health Officer issued an order prohibiting public assemblies of
19          any size that are not essential for life and safety.
20          On March 29, 2020, the City of Lodi reported to the County Public
21          Health Officer that your tenant, Cross Culture Community Church
            was continuing to use your facility for public assembly, and that Cross
22
            Culture Community Church was aware of the County Order and
23          intended to continue to meet in violation of the Order. As a facility for
24          public assembly neither the building or the parking lot is part of the
            essential critical infrastructure as defined by State and Federal
25          agencies. Continued operation, in violation of the Order, will hamper the
26          County's ability to slow transmission of the disease and increase the risk to
            the public from COVID-19.
27
28          Any person who refuses or willfully neglects to comply with this
            emergency order is guilty of a misdemeanor, punishable by fine and/or
                                                 16
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3160 Page 159 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 17 of 51


 1         imprisonment. (Government Code section 8665; Health and Safety Code
 2         section 120275.) In addition, there are civil and administrative penalties that
           can be imposed upon you as a result of continued operation.”
 3
 4                The ability of Bethel Open Bible Church to operate a child-care
           facility consistent with the order of the State Public Health Officer issued
 5         March 22, 2020 is unaffected by this Order.”
 6
     Exhibit 4 (emphasis added).
 7
 8         44.    The order targeted at the Church’s lawful use of Bethel Open Bible
 9   Church’s facilities and threatening criminal and civil penalties against was signed by
10   Maggie Park, M.D., San Joaquin County Public Health Officer.
11         E. Most Recent San Joaquin County Order Prohibiting All Non-Essential
12   Gatherings
13         45.    On April 14, 2020, San Joaquin County issued a revised “stay at home”
14   order, a true and correct copy of which is attached hereto as Exhibit 5. Similar to the
15   prior county orders, it exempted those providing or receiving “essential services” or
16   those engaging in “essential activities” or working for “essential businesses and
17   governmental services” and “prohibiting all non-essential gatherings of any number
18   of individuals”. Exhibit 5 at paragraph 5 (emphasis added).
19         46.    This April 14, 2020 County Order allows “non-essential businesses” to
20   conduct “minimum basic operations,” but not be open to the public. Exhibit 5 at
21   paragraph 11(b) (emphasis added).
22         F. California’s Definition of “Essential Critical Infrastructure” Workers
23         47.    On March 22, 2020, the State Public Health Officer created a list
24   designating those persons who were “Essential Critical Infrastructure Workers,” a true
25   and correct copy of which is attached hereto as Exhibit 6 (“State ECIW List”). The
26   purpose of the State ECIW List was to “help state, local, tribal, and industry partners as
27   they work to protect communities, while ensuring continuity of functions critical to
28   public health and safety, as well as economic and national security” Exhibit 5 at p. 2.

                                                 17
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3161 Page 160 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 18 of 51


 1         48.      The fourteen-page State ECIW List is largely modeled on the Federal
 2   ECIW List of recommended sector and jobs, which the government has deemed are
 3   important for the continuity of operations during times of crisis and which may remain
 4   open. The State CIW exempts thirteen sectors of workers from the State and County
 5   “stay at home” orders: Healthcare/Public Health; Emergency Services Sector; Food and
 6   Agriculture;    Energy;   Water   and   Wastewater;     Transportation   and   Logistics;
 7   Communications and Information Technology; Critical Manufacturing; Hazardous
 8   Materials; Financial Services; Chemical; Defense Industrial Base and Other
 9   Community-Based Government Operations. Exhibit 6 at pp. 1-14. This State ECIW
10   list is incorporated into the State and County Orders discussed above. See Exhibits 1-5.
11         49.      The “Other Community-Based Government Operations” sector allowed to
12   remain open and whose workers are exempt from the “stay at home” orders includes a
13   wide variety of commercial retail stores: “Commercial Retail Stores, that supply
14   essential sectors, including convenience stores, pet supply stores, auto supplies and
15   repair, hardware and home improvement, and home appliance retailers.” Exhibit 6 at p.
16   11 (emphasis added).
17         50.      The U.S. Department of Homeland Security Cybersecurity and
18   Infrastructure Agency updated guidance document, Essential Critical Infrastructure
19   Workforce: Ensuring Community and National Resilience In COVID-19 Response, Ver.
20   3.0 (April 17, 2020) (“CISA Guidance 3.0”) is incorporated by reference into the State
21   and County Orders (Exhibits 1-5). A true and correct copy of this CISA Guidance 3.0 is
22   attached hereto as Exhibit 7. It specifies “Clergy for essential support” as “essential
23   critical infrastructure workers” who are “needed to maintain the services and functions
24   Americans depend on daily and that need to be able to operate resiliently during the
25   COVID-19 pandemic response,” and whose ability “to continue to work during periods
26   of community restriction, access management, social distancing, or closure
27   orders/directives is crucial to community resilience and continuity of essential
28   functions.” Exhibit 7. The State ECIW also references faith-based organizations, but


                                                18
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3162 Page 161 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 19 of 51


 1   the State of California strictly limits their activities only to online worship services:
 2   “Faith based services that are provided through streaming or other technology” Exhibit
 3   6 at p. 11.
 4           51.      The introduction to the State ECIW List acknowledges that Governor
 5   Newsom’s State Order (Exhibit 1) has delegated to the “State Public Health Officer” the
 6   discretion to designate “additional sectors…as critical to protect [sic] health and well-
 7   being of aall [sic] Californians.” Exhibit 6 at p. 1.                      More than eleven states have
 8   declared houses of worship as “essential services” or have otherwise exempted religious
 9   services from the stay at home orders.3
10           52.      Governor Gavin Newsom was asked to include houses of worship in
11   California as part of the State ECIW or as exempted from the “stay at home” orders, but
12   he has ignored this request and has thus far declined to do so. A true and correct copy of
13   the letter written to Governor Newsom from Plaintiffs’ counsel is attached hereto as
14   Exhibit 8.
15           53.     Therefore, both the state of California and San Joaquin County have,
16   through their sweeping stay at home orders incorporating the State ECIW List have, on
17   their face and as applied, permitted virtually unrestricted public assembly with social
18   distancing at a multitude of commercial retail stores by deeming it as “essential.” At the
19   same time, the orders forbid any and all public assembly at houses or worship with
20   social distancing, simply by discretionarily deeming religious assembly as “non-
21   essential” and not including it on the State ECIW List. In California, a broad array of
22   commercial assembly is currently deemed lawful while, at the same time, any and all
23   religious assembly, even if social distancing is employed, is classified as a criminal
24   activity.     It is this discretionary determination by State Officials which Plaintiffs
25   contend violates multiple provisions of the U.S. Constitution and similar provisions of
26   the Constitution of the State of California, as is discussed further below.
27
28   3
      https://abcnews.go.com/Health/states-crack-gatherings-due-coronavirus-exemptions-religious-
     groups/story?id=69847021

                                                              19
                                                  VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3163 Page 162 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 20 of 51


 1         G. The Religious Beliefs and Practices of the Church
 2         54.    The Church is led by Pastor Duncan and a church board of directors. The
 3   Church started as a home Bible study meeting in Pastor Duncan’s home approximately
 4   twelve years ago.
 5         55.    In 2009, the growing group incorporated as a California non-profit
 6   religious corporation. From 2015 to 2019, the Church rented its own facility in an
 7   industrial area of Lodi, California. In March of 2019, the Church entered into a three-
 8   year lease and started renting space from Bethel Open Bible Church in Lodi, California.
 9         56.    Currently, the Church has approximately 27 adult attendees during its
10   Sunday service, and even less attendees during its midweek Wednesday night service.
11   The leased sanctuary where the Church meets can hold up to 400 people.
12         57.    The Church describes itself as “a Community of the Rescued. Our heart is
13   to truly be The Cross Culture, making the Love of God our priority. We as a
14   Community are working through our struggles so we will better reflect Christ in our
15   lives, home and world. Our desire is to love as Jesus loved, teach as Jesus taught, and
16   give as Jesus gave.”
17         58.    The Church has a sincerely and deeply held religious belief that it is
18   essential for them as Christians to assemble and regularly gather together in person for
19   the teaching of God’s Word, prayer, worship, baptism, communion and fellowship. This
20   is based on scriptures from the Bible, including Hebrews 10:25, Acts 2:40-47, and Acts
21   5:40-42. These activities are primarily fulfilled in the gathering together of the Church
22   body for Sunday worship services and Wednesday night worship services.
23         59.    The Church believes that based on the Bible, they are eternal beings in this
24   temporary world, and God’s Word (the Bible) is even more essential than food based on
25   the following scripture in Matthew 4:4: “[Jesus] answered, ‘It is written, “Man shall not
26   live by bread alone, but by every word that comes from the mouth of God.”’” Indeed,
27   the joyful duty to assemble together, in person, for worship services is a central tenet of
28   the Christian faith, both believed and practiced by the Church according to the Bible, a


                                                 20
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3164 Page 163 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 21 of 51


 1   tenet that is especially important to maintain during times of turmoil and trouble in the
 2   world: “And let us consider how to stir up one another to love and good works, not
 3   neglecting to meet together, as is the habit of some, but encouraging one another,
 4   and all the more as you see the Day drawing near.” Hebrews 10:24–25.
 5         60.   The joyful duty to love their neighbors is likewise a central tenet of the
 6   Christian faith believed and practiced by the Church. They believe this is done first
 7   through sharing the Gospel of Jesus Christ—that Jesus died for the forgiveness of our
 8   sins, that He rose again to secure for us eternal life with God the Father, and that
 9   whoever believes in Jesus Christ will share in that eternal life—and second through
10   good works, such as caring for the sick and hungry. And the Church believes, still
11   according to the Bible, that it is the very practice of regularly assembling together to
12   worship God through the preaching and teaching of God’s Word that inspires and
13   equips Christians to love their neighbors and perform such good works, as shown in the
14   passage quoted above (“let us consider how to stir up one another to love and good
15   works”), and also: “All Scripture is breathed out by God and profitable for teaching, for
16   reproof, for correction, and for training in righteousness, that the man of God may be
17   complete, equipped for every good work.” 2 Tim. 3:16–17.
18         61.   Pastor Duncan was a police officer with the Stockton Police Department
19   before he was medically discharged due to a physical injury. As a public servant,
20   Pastor Duncan took the following oath:
21         “I, Jonathan Duncan, do solemnly swear (or affirm) that I will support and defend
22         the Constitution of the United States and the Constitution of the State of
23         California against all enemies, foreign and domestic; that I will bear true faith and
24         allegiance to the Constitution of the United States and the Constitution of the State
25         of California; that I take this obligation freely, without any mental reservation or
26         purpose of evasion; and that I will well and faithfully discharge the duties upon
27         which I am about to enter.”
28


                                                 21
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3165 Page 164 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 22 of 51


 1         62.    The Church’s congregation is multi-racial and represents a cross-section of
 2   society, from rich to poor and of all ages. The Church’s congregation also includes
 3   members and visitors running the gamut of essential workers. These essential workers
 4   and service providers receive spiritual support, comfort, guidance, and shelter from the
 5   ministry of the Church’s personnel, including Pastor Duncan.
 6         H. The Church’s Worship Services Following State and County Executive
 7   Orders and Enforcement Against the Church by the Lodi Police Department
 8         63.    Even before the State and County “stay at home orders” went into effect,
 9   the Church was already following CDC and state recommended “social distancing”
10   guidelines. Among other actions, Pastor Duncan counselled individuals to follow their
11   doctor’s instructions, adhere to the CDC guidelines, and act in the best interest of
12   community health and safety.
13         64.    After the State and County Orders were issued, in accordance with its
14   sincerely held religious beliefs and its practices consistent to those beliefs, the Church
15   elected to continue to conduct worship services on March 22, March 25, and March 29,
16   2020, while at the same time continuing to follow CDC and state recommended “social
17   distancing” guidelines. In addition to the CDC guidelines, the Church is willing to limit
18   the number of congregants in the sanctuary at the same time to 50 persons or less and
19   have multiple personnel present to ensure proper spacing between persons and orderly
20   compliance with all CDC guidelines.
21         65.    On Wednesday March 25, 2020, two Lodi Police Officers disrupted The
22   Church’s midweek service. On information and belief, their visit was triggered by
23   someone acting on behalf of Bethel Church (the landlord/lessor) who had informed
24   Lodi Police Department that the Church would be meeting that night, purportedly in
25   violation of the County Orders. Lodi Police Corporal Bradley and Officer Silva entered
26   the foyer of the building where the Church meets at approximately 7:30 p.m. Due to
27   their presence, Pastor Duncan was forced to communicate with them for an extended
28


                                                 22
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3166 Page 165 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 23 of 51


 1   period of time and was therefore prohibited from performing his regular pastoral duties
 2   of leading the Church worship service that evening.
 3         66.     During the conversation, Corporal Bradley advised Pastor Duncan that he
 4   was there to “educate” the Church about the San Joaquin County Order. However,
 5   Corporal Bradley proceeded to warn Pastor Duncan about the steps the Police
 6   Department was prepared to take against the Church following this initial “education”
 7   procedure, including posting a written cease and desist notice on the building for non-
 8   compliance. Bradley continued, that, if this were not heeded, the Lodi Police would
 9   likely follow up with an enforcement action, purportedly for “disturbing the peace.”
10   Based on the totality of this conversation, it was Pastor Duncan’s understanding, who is
11   a retired law enforcement officer, that these Lodi Police officers had been dispatched
12   with orders to shut down the Church’s assembly and order them to vacate the building.
13         67.     On March 27, 2020, counsel for Plaintiffs submitted a cease and desist
14   letter to the Lodi Police department and other city officials. The letter demanded that
15   government officials cease all enforcement actions and agree to honor and respect the
16   Church’s First Amendment rights to peaceably assemble, freedom of speech, and free
17   exercise of religion. The City of Lodi did not immediately respond to Plaintiffs’
18   counsel, but waited more than a week to reply.
19         68.     On March 29, 2020, the Church met for its regular Sunday services.
20   Before the services started, the building was prepared to accommodate social
21   distancing.
22         69.     Signs were posted on the Church doors and in the entry area advising
23   Church members of the following:
24         “COVID-19 Precautions: Please abide by the following, just as you would
25         at the grocery store- 1. Wash hands upon entry. 2. Social distancing 6 feet
           or more. 3. Sit together as a household, with your children. 4. If you are
26         sick or at risk, please know that you are loved, but we request that you
27         resort to isolation for your safety and the safety of others. We will be live
           on the church’s Facebook and hope you tune in.”
28


                                                23
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3167 Page 166 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 24 of 51


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20         70.   Hand sanitizer and sanitizing wipes were placed in the foyer near the signs
21   (See photo above).
22         71.   The drinking fountain was blocked off and covered.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                               24
                                       VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3168 Page 167 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 25 of 51


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23         72.    The rows of chairs in the sanctuary were separated from each other by
24   more than six (6) feet (See pictures below).
25   ///
26   ///
27   ///
28   ///


                                                    25
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3169 Page 168 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 26 of 51


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
           73.   On April 1, 2020, Lodi Police officers posted a “public nuisance” notice on
18
     the building leased by the Church. A true and correct copy of this notice is attached as
19
     Exhibit 9. Printed on the City of Lodi’s letterhead, the notice stated that “the business
20
     activities conducted on these premises are illegal.” Exhibit 9. Referencing California
21
     Health and Safety Codes §§ 120130 and 12025, California Penal Code §373a, the State
22
     Order, and the County Order, the notice declared that “This posting constitutes written
23
     legal notice to discontinue non-essential business activities and maintenance of a
24
     public nuisance upon these premises.” Exhibit 9 (emphasis added). The notice listed
25
     the business name targeted as, “Cross Culture Church” [sic]. Exhibit 9. The notice
26
     threatened that “failure to discontinue non-essential business activities is a
27
     misdemeanor… that each violation was a “separate and distinct offence” the may be
28
     “prosecuted until the nuisance is abated.” Exhibit 9 (emphasis added). It was signed

                                                 26
                                        VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3170 Page 169 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 27 of 51


 1   by Sgt. Fritz, Sgt. Ambriz and Officer Stillman, of the Lodi Police Department, badge
 2   numbers 56, 32, and 34.
 3         74.    Less than two days later, on April 3, 2020, San Joaquin County issued its
 4   “Order Prohibiting Public Assembly” Exhibit 4 (discussed in detail above), which
 5   specifically targeted the Church and forbade any use of the buildings or parking lot for
 6   any reason, except for daycare.
 7         75.    On Sunday, April 5, 2020 when Pastor Duncan arrived at the Church to
 8   open up for Palm Sunday services, he was greeted by a half dozen law enforcement
 9   officers who informed him that the locks had been changed on the church building by
10   the landlord. They also advised him that if he were to access the parking lot and/or
11   church building that they would cite him for violating the public health orders, but
12   would not arrest him. The Church’s lease for the subject property is still in effect, it has
13   not expired, and no unlawful detainer proceedings have been filed to prevent the
14   Church’s legal occupancy and possession pursuant to the terms of the lease agreement.
15   The landlord changed the locks without a judicial order to do so.
16
                                  CONSTITUTIONAL CLAIMS
17
                                                 COUNT I
18
        THE ORDERS VIOLATE PLAINTIFFS’ RIGHT TO FREE EXERCISE OF
19
                        RELIGION UNDER THE FIRST AMENDMENT
20
21
           76.    Plaintiffs incorporate by reference the allegations in the preceding
22
     paragraphs, as if fully set forth herein.
23
           77.    The Free Exercise Clause of the First Amendment to the United States
24
     Constitution, as applied to the states by the Fourteenth Amendment, prohibits
25
     Defendants from abridging Plaintiffs’ right to free exercise of religion.
26
           78.    Plaintiffs have sincerely held religious beliefs that the Bible is the
27
     infallible, inerrant word of the Lord Jesus Christ, and that they are to follow its
28
     teachings.
                                                   27
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3171 Page 170 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 28 of 51


 1         79.     Plaintiffs have sincerely held religious beliefs, rooted in the Bible, that
 2   followers of Jesus Christ are not to forsake the assembling of themselves together, and
 3   that they are to do so even more in times of peril and crisis.
 4         80.     The State Order and the County Orders, on their face and as applied,
 5   prohibit all faith-based assemblies and gatherings in Plaintiffs’ leased Church, including
 6   the use of the leased parking lot, even if Plaintiffs follow CDC and state “social
 7   distancing guidelines, which is a violation of Plaintiffs’ right to the free exercise of
 8   religion.
 9         81.     The State Order and the County Orders, on their face and as applied, target
10   Plaintiffs’ sincerely held religious beliefs and practices by prohibiting all faith-based
11   gatherings.
12         82.     The State Order and the County Orders, on their face and as applied,
13   impermissibly burden Plaintiffs’ sincerely held religious beliefs, compel Plaintiffs to
14   either change those beliefs or to act in contradiction to them, and force Plaintiffs to
15   choose between the teachings and requirements of its sincerely held religious beliefs or
16   Defendants’ imposed value system.
17         83.     The State Order and the County Orders, on their face and as applied, place
18   Plaintiffs in an irresolvable conflict between compliance with the orders and
19   compliance with their sincerely held religious beliefs.
20         84.     The State Order and the County Orders, on their face and as applied, put
21   substantial pressure on Plaintiffs to violate their sincerely held religious beliefs by
22   ignoring the fundamental teachings and tenets of the Bible concerning the assembling
23   together of the Church.
24         85.     The State Order and the County Orders, on their face and as applied, are
25   neither neutral nor generally applicable, but rather specifically and discriminatorily
26   target the religious beliefs, speech, assembly, and viewpoint of Plaintiffs.
27         86.     The State Order and the County Orders, on their face and as applied,
28   constitute a substantial burden on Plaintiffs’ sincerely held religious beliefs.


                                                   28
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3172 Page 171 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 29 of 51


 1         87.    Defendants lack a compelling, legitimate, or rational interest in the State
 2   Order and County Orders’ application of differential standards for churches and faith-
 3   based gatherings than those applicable to other so-called “essential” businesses or
 4   services, such as the preschool which continues to meet at the Church location and other
 5   commercial establishments where people assemble and congregate.
 6         88.    Even if the State Order and the County Orders’ restriction on faith-based
 7   gatherings were supported by a compelling interest, which they are not, they do not
 8   employ the least restrictive means to accomplish the government’s purported interest.
 9         89.    The State Order and the County Orders fail to accommodate Plaintiffs’
10   sincerely held religious beliefs.
11         90.    The State Order and the County Orders, specifically target Plaintiffs’
12   sincerely held religious beliefs, and the Orders set up a system of individualized
13   exemptions that permit certain other similarly situated businesses or services to
14   continue operations under certain guidelines while prohibiting faith-based gatherings,
15   such as Plaintiffs’, from operating under similar guidelines.
16         91.    The State Order and the County Orders, on their face and as applied,
17   constitute a religious gerrymander.
18         92.    The State Order and the County Orders, on their face and as applied, have
19   caused, are causing, and will continue to cause Plaintiffs’ immediate and irreparable
20   harm, and actual and undue hardship.
21         93.    Plaintiffs have no adequate remedy at law to correct the continuing
22   deprivation of their constitutional rights.
23         94.    WHEREFORE, Plaintiffs respectfully pray for the relief against
24   Defendants as hereinafter set forth in the prayer for relief.
25   ///
26   ///
27   ///
28   ///


                                                   29
                                           VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3173 Page 172 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 30 of 51


 1                                               COUNT II
 2         THE ORDERS VIOLATE PLAINTIFFS’ RIGHT TO FREEDOM OF
 3                     ASSEMBLY UNDER THE FIRST AMENDMENT
 4         95.    Plaintiffs incorporate by reference the allegations in the preceding
 5   paragraphs, as if fully set forth herein.
 6         96.    The First Amendment to the United States Constitution, as applied to the
 7   states by the Fourteenth Amendment, prohibits Defendants from abridging the right of
 8   the people peaceably to assemble.
 9         97.    The State Order and the County Orders, on their face and as applied,
10   prohibit all faith-based assemblies and gatherings in the Church, including Plaintiffs’
11   use of the leased parking lot, even if Plaintiffs follow CDC and state “social distancing
12   guidelines, which is a violation of Plaintiffs’ right to peaceably assemble.
13         98.    The State Order and the County Orders, on their face and as applied, are an
14   unconstitutional prior restraint on Plaintiffs’ right to assemble.
15         99.    The State Order and the County Orders, on their face and as applied,
16   unconstitutionally discriminate on the basis of viewpoint.
17         100. The State Order and the County Orders, on their face and as applied
18   unconstitutionally discriminate on the basis of content.
19         101. Defendants lack a compelling, legitimate, or rational interest in the State
20   Order and County Orders’ application of differential standards for churches and faith-
21   based gatherings than those applicable to other so-called “essential” businesses or
22   services, such as the preschool with continues to meet at the Church location and other
23   commercial establishments where people assemble and congregate.
24         102. The State Order and the County Orders, on their face and as applied, are
25   not the least restrictive means to accomplish any permissible government purpose
26   sought to be served by the Orders.
27         103. The State Order and the County Orders, on their face and as applied, are
28   not narrowly tailored to serve the government’s purported interest.


                                                    30
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3174 Page 173 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 31 of 51


 1          104. The State Order and the County Orders, on their face and as applied, do not
 2   leave open ample alternative channels of communication for Plaintiffs.
 3          105. The State Order and the County Orders, on their face and as applied, are
 4   irrational and unreasonable and impose unjustifiable and unreasonable restrictions on
 5   Plaintiffs’ constitutionally protected right to assembly.
 6          106. The State Order and the County Orders, on their face and as applied,
 7   impermissibly vest unbridled discretion in the hands of government officials, including
 8   Defendants, to apply or not apply the orders in a manner to restrict free assembly.
 9          107. The State Order and the County Orders, on their face and as applied, are
10   under-inclusive by limiting their prohibitions to only certain entities, organizations, or
11   businesses deemed non-essential.
12          108. The State Order and the County Orders, on their face and as applied, are
13   unconstitutionally vague and overbroad as they chill and abridge the free assembly
14   rights of Plaintiffs.
15          109. On their face and as applied, the State Order and the County Orders are a
16   violation of Plaintiffs’ right to free assembly and have caused, are causing, and will
17   continue to cause Plaintiff to suffer immediate and irreparable injury and undue and
18   actual hardship.
19          110. Plaintiffs have no other adequate remedy at law to correct the continuing
20   deprivation of its constitutional rights.
21          111. WHEREFORE, Plaintiffs respectfully pray for the relief against
22   Defendants as hereinafter set forth in the prayer for relief.
23                                               COUNT III
24                                      THE ORDERS VIOLATE
25                  PLAINTIFFS’ RIGHT TO FREEDOM OF SPEECH UNDER
26                                     THE FIRST AMENDMENT
27          112. Plaintiffs incorporate by reference the allegations in the preceding
28   paragraphs, as if fully set forth herein.


                                                   31
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3175 Page 174 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 32 of 51


 1         113. The Free Speech Clause of the First Amendment to the United States
 2   Constitution, as applied to the states by the Fourteenth Amendment, prohibits
 3   Defendants from abridging Plaintiffs’ freedom of speech.
 4         114. The State Order and the County Orders, on their face and as applied,
 5   prohibit all faith-based assemblies, gatherings, and religious speech in Plaintiffs’ leased
 6   Church, including Plaintiffs’ use of the leased parking lot for expressive activities, even
 7   if Plaintiffs follow CDC and state social distancing guidelines, which is a violation of
 8   Plaintiffs’ right to the freedom of speech.
 9         115. The State Order and the County Orders, on their face and as applied, are an
10   unconstitutional prior restraint on Plaintiffs’ speech.
11         116. The State Order and the County Orders, on their face and as applied,
12   unconstitutionally discriminate on the basis of viewpoint.
13         117. The State Order and the County Orders, on their face and as applied,
14   unconstitutionally discriminate on the basis of content.
15         118. Defendants lack a compelling, legitimate, or rational interest in the State
16   Order and County Orders’ application of differential standards for churches and faith-
17   based gatherings than those applicable to other so-called “essential” businesses or
18   services, such as the preschool with continues to meet at the Church location, and other
19   commercial establishments where people assemble and congregate.
20         119. The State Order and the County Orders, on their face and as applied, are
21   not the least restrictive means to accomplish any permissible government purpose
22   sought to be served by the Orders.
23         120. The State Order and the County Orders, on their face and as applied, are
24   not narrowly tailored to serve the government’s purported interest.
25         121. The State Order and the County Orders, on their face and as applied, do not
26   leave open ample alternative channels of communication for Plaintiffs.
27         122. The State Order and the County Orders, on their face and as applied, are
28   irrational and unreasonable and imposes unjustifiable and unreasonable restrictions on


                                                   32
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3176 Page 175 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 33 of 51


 1   Plaintiffs’ constitutionally protected speech.
 2          123. The State Order and the County Orders, on their face and as applied,
 3   impermissibly vest unbridled discretion in the hands of government officials, including
 4   Defendants, to apply or not apply the Orders in a manner to restrict free speech.
 5          124. The State Order and the County Orders, on their face and as applied, are
 6   under-inclusive by limiting their prohibitions to only certain entities, organizations, or
 7   businesses deemed “non-essential.”
 8          125. The State Order and the County Orders, on their face and as applied, are
 9   unconstitutionally overbroad as they chill and abridge the free speech rights of
10   Plaintiffs.
11          126. On their face and as applied, the State Order and County Orders violation
12   of Plaintiffs’ right to free speech has caused, is causing, and will continue to cause
13   Plaintiffs to suffer immediate and irreparable injury and undue and actual hardship.
14          127. Plaintiffs have no other adequate remedy at law to correct the continuing
15   deprivation of their constitutional rights.
16          128. WHEREFORE, Plaintiffs respectfully pray for the relief against
17   Defendants as hereinafter set forth in the prayer for relief.
18                                                 COUNT IV
19                                      THE ORDERS VIOLATE
20                 THE ESTABLISHMENT CLAUSE OF THE FIRST AMENDMENT
21          129. Plaintiffs incorporate by reference the allegations in the preceding
22   paragraphs, as if fully set forth herein.
23          130. The Establishment Clause of the First Amendment to the United States
24   Constitution, as applied to the states by the Fourteenth Amendment, prohibits the
25   government from establishing a religion.
26          131. The     Establishment     Clause        also   prohibits   excessive   government
27   entanglement with religion.
28


                                                    33
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3177 Page 176 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 34 of 51


 1         132. The Establishment Clause also prohibits the government from showing
 2   hostility toward religion and prohibits showing favoritism towards one religious sect
 3   over another or towards non-religion and religion.
 4         133. The State Order and the County Orders, on their face and as applied,
 5   permit Defendants to display impermissible hostility towards religious or faith-based
 6   gatherings.
 7         134. The State Order and the County Orders, on their face and as applied,
 8   impermissibly show favoritism toward certain non-religious gatherings over religious or
 9   faith-based gatherings.
10         135. The State Order and the County Orders, on their face and as applied,
11   violate the Establishment Clause because they excessively entangle the government
12   with religion.
13         136. The State Order and the County Orders, on their face and as applied, have
14   caused, are causing, and will continue to cause Plaintiffs immediate and irreparable
15   harm, and actual and undue hardship.
16         137. Plaintiffs have no adequate remedy at law to correct the continuing
17   deprivation of their cherished constitutional liberties.
18         138. WHEREFORE, Plaintiffs respectfully pray for the relief against
19   Defendants as hereinafter set forth in the prayer for relief.
20                                               COUNT V
21                    THE ORDERS VIOLATEPLAINTIFFS’ RIGHT TO EQUAL
22                 PROTECTION UNER THE FOURTEENTH AMENDMENT
23         139. Plaintiffs incorporate by reference the allegations in the preceding
24   paragraphs, as if fully set forth herein.
25         140. The Fourteenth Amendment to the United States Constitution guarantees
26   Plaintiffs the right to equal protection under the law.
27         141. The State Order and County Orders, on their face and as applied, are an
28   unconstitutional abridgement of Plaintiffs’ right to equal protection under the law, are


                                                   34
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3178 Page 177 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 35 of 51


 1   not neutral, and specifically target Plaintiffs and other faith-based gatherings for
 2   unequal treatment.
 3         142. The State Order and County Orders, on their face and as applied, are an
 4   unconstitutional abridgment of Plaintiffs’ right to equal protection because they permit
 5   Defendants to treat Plaintiffs differently from other similarly situated businesses and
 6   organizations on the basis of content and viewpoint of Plaintiffs’ gatherings.
 7         143. The State Order and County Orders, on their face and as applied,
 8   impermissibly discriminate between certain non-religious gatherings and religious or
 9   faith-based gatherings.
10         144. Defendants lack a compelling, legitimate, or rational interest in the State
11   Order and County Orders’ application of differential standards for churches and faith-
12   based gatherings than those applicable to other so-called “essential” businesses or
13   services, including the preschool that continues to meet at the Church site and other
14   commercial business where people assemble and congregate.
15         145. The State Order and County Orders, on their face and as applied, are not
16   the least restrictive means to accomplish any permissible government purpose sought to
17   be served.
18         146. The State Order and County Orders, on their face and as applied, do not
19   have a rational basis.
20         147. The State Order and County Orders, on their face and as applied, are
21   irrational and unjustifiable and impose irrational and unjustifiable restrictions on
22   Plaintiffs’ religious and faith-based gatherings.
23         148. The State Order and County Orders, on their face and as applied, have
24   caused, are causing, and will continue to cause Plaintiffs immediate and irreparable
25   harm, and actual and undue hardship.
26         149. Plaintiffs have no other adequate remedy at law to correct the continuing
27   deprivation of their constitutional rights.
28


                                                   35
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3179 Page 178 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 36 of 51


 1          150. WHEREFORE, Plaintiffs respectfully pray for relief against Defendants as
 2   hereinafter set forth in the prayer for relief.
 3                                               COUNT VI
 4                                       THE ORDERS VIOLATE
 5           PLAINTIFFS’ RIGHT TO ASSEMBLE UNDER ARTICLE I, §3 OF THE
 6                                   CALIFORNIA CONSTITUTION
 7          151. Plaintiffs incorporate by reference the allegations in the preceding
 8   paragraphs, as if fully set forth herein.
 9          152. Article I, Section 3 of the Constitution of the State of California states that
10   “[t]he people have the right…to assemble freely to consult for the common good.”
11          153. The State Order and County Orders, on their face and as applied,
12   completely bar Plaintiffs’ religious gatherings even if Plaintiffs fully comply with the
13   CDC and state social distancing guidelines.
14          154. The State Order and County Orders, on their face and as applied, are an
15   unconstitutional prior restraint on Plaintiffs’ right to assemble.
16          155. The State Order and County Orders, on their face and as applied,
17   unconstitutionally discriminate on the basis of viewpoint.
18          156. The State Order and County Orders, on their face and as applied,
19   unconstitutionally discriminate on the basis of content.
20          157. Defendants lack a compelling, legitimate, or rational interest in the State
21   Order and the County Orders’ application of differential standards for churches and
22   faith-based gatherings than those applicable to other so-called “essential” businesses or
23   services.
24          158. The State Order and County Orders, on their face and as applied, are not
25   the least restrictive means to accomplish any permissible government purpose sought to
26   be served by the Orders.
27          159. The State Order and County Orders, on their face and as applied, are not
28   narrowly tailored to serve the government’s purported interest.


                                                       36
                                           VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3180 Page 179 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 37 of 51


 1          160. The State Order and County Orders, on their face and as applied, do not
 2   leave open ample alternative channels of communication for Plaintiffs.
 3          161. The State Order and County Orders, on their face and as applied, are
 4   irrational and unreasonable and impose unjustifiable and unreasonable restrictions on
 5   Plaintiffs’ constitutionally protected right to assembly.
 6          162. The State Order and County Orders, on their face and as applied,
 7   impermissibly vest unbridled discretion in the hands of government officials, including
 8   Defendants, to apply or not apply the Orders in a manner to restrict free assembly.
 9          163. The State Order and County Orders, on their face and as applied, are
10   under-inclusive by limiting their prohibitions to only certain entities, organizations, or
11   businesses deemed “non-essential.”
12          164. The State Order and County Orders, on their face and as applied, are
13   unconstitutionally vague and overbroad as they chill and abridge the free assembly
14   rights of Plaintiffs.
15          165. The State Order and County Orders’ violation of Plaintiffs’ right to free
16   assembly have caused, are causing, and will continue to cause Plaintiffs to suffer
17   immediate and irreparable injury and undue and actual hardship.
18          166. Plaintiffs have no other adequate remedy at law to correct the continuing
19   deprivation of their constitutional rights.
20          167. WHEREFORE, Plaintiffs respectfully pray for the relief against
21   Defendants as hereinafter set forth in the prayer for relief.
22                                                 COUNT VII
23           THE ORDERS VIOLATE PLAINTIFFS’ RIGHT TO LIBERTY UNDER
24                   ARTICLE 1, § 1 OF THE CALIFORNIA CONSTITUTION
25          168. Plaintiffs incorporate by reference the allegations in the preceding
26   paragraphs, as if fully set forth herein.
27          169. In California, “[a]ll people are by nature free and independent and have
28   inalienable rights. Among these are enjoying and defending life and liberty, acquiring,


                                                     37
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3181 Page 180 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 38 of 51


 1   possessing, and protecting property, and pursuing and obtaining safety, happiness, and
 2   privacy. Cal. Const. Art. 1, §1.
 3         170. California courts have held that Public Health Officials’ authority over the
 4   rights of personal liberty is limited. Before exercising their full powers to quarantine,
 5   there must be “reasonable grounds [] to support the belief that the person so held is
 6   infected.” Ex parte Martin, 83 Cal. App. 2d 164 (1948). Public Health Officials must be
 7   able to show “probable cause to believe the person so held has an infectious disease ...”
 8   Id.
 9         171. California courts found that Public Health Officials could not quarantine
10   twelve (12) blocks of San Francisco Chinatown because of nine (9) deaths due to
11   bubonic plague. See Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900), and Wong Wai
12   v. Williamson, 103 F. 1 (C.C. Cal. 1900). The court found it “purely arbitrary,
13   unreasonable, unwarranted, wrongful, and oppressive interference with the personal
14   liberty of complainant” who had “never had or contracted said bubonic plague; that he
15   has never been at any time exposed to the danger of contracting it, and has never been
16   in any locality where said bubonic plague, or any germs of bacteria thereof, has or have
17   existed”. Jew Ho, 103 F. 10 (C.C. Cal. 1900).
18         172. California courts have found that “a mere suspicion [of a contagious
19   disease], unsupported by facts giving rise to reasonable or probable cause, will afford
20   no justification at all for depriving persons of their liberty and subjecting them to virtual
21   imprisonment under a purported order of quarantine.” Ex parte Arata, 52 Cal. App. 380,
22   383 (1921) (emphasis added).
23         173. In Jew Ho v. Williamson,103 F. 10 (C.C. Cal. 1900), and Wong Wai v.
24   Williamson, 103 F. 1 (CC Cal. 1900), the California courts found that there were more
25   than 15,000 people living in the twelve blocks of San Francisco Chinatown who were to
26   be quarantined. The courts found it unreasonable to shut down the ability of over
27   15,000 people to make a living because of nine deaths. This was one death for every
28   1,666 inhabitants of Chinatown.


                                                  38
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3182 Page 181 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 39 of 51


 1         174. Plaintiffs have never had or contracted said coronavirus; they have never
 2   been at any time exposed to the danger of contracting it, and have never been in any
 3   locality where said coronavirus or any germs of bacteria thereof, has or have existed.
 4         175. Requiring Plaintiffs to abstain from all religious gatherings, despite
 5   substantial modifications to satisfy the public health interests at stake, violates their
 6   California Constitutional liberty rights.
 7         176. Plaintiffs have no adequate remedy at law and will suffer serious and
 8   irreparable harm to their constitutional rights unless Defendants are enjoined from
 9   implementing and enforcing the Orders.
10         177. Plaintiffs have found it necessary to engage the services of private counsel
11   to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
12   attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
13                                               COUNT VIII
14              THE GATHERING ORDER VIOLATES PLAINTIFFS’ RIGHT TO
15      FREEDOM OF SPEECH UNDER ARTICLE 1, § 2 OF THE CALIFORNIA
16                                        CONSTITUTION
17         178. Plaintiffs incorporate by reference the allegations in the preceding
18   paragraphs, as if fully set forth herein.
19         179. Article I, Section 2 of the Constitution of the State of California states,
20   “Every person may freely speak, write and publish his or her sentiments on all subjects,
21   being responsible for the abuse of this right. A law may not restrain or abridge liberty of
22   speech or press.”
23         180. The State Order and County Orders, on their face and as applied,
24   completely bar religious speech at religious gatherings, even if Plaintiffs fully comply
25   with the CDC and state social distancing guidelines. This violates Plaintiffs’ right to the
26   freedom of speech.
27         181. The State Order and County Orders, on their face and as applied, are an
28   unconstitutional prior restraint on Plaintiffs’ speech.


                                                   39
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3183 Page 182 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 40 of 51


 1          182. The State Order and County Orders, on their face and as applied,
 2   unconstitutionally discriminate on the basis of viewpoint.
 3          183. The State Order and County Orders, on their face and as applied,
 4   unconstitutionally discriminate on the basis of content.
 5          184. Defendants lack a compelling, legitimate, or rational interest in the State
 6   Order and County Orders’ application of differential standards for churches and faith-
 7   based gatherings than those applicable to other so-called “essential” businesses or
 8   services, including the preschool that continues to meet at the Church site and other
 9   commercial business where people assemble and congregate.
10          185. The State Order and County Orders, on their face and as applied, are not
11   the least restrictive means to accomplish any permissible government purpose sought to
12   be served by the Orders.
13          186. The State Order and County Orders, on their face and as applied, are not
14   narrowly tailored to serve the government’s purported interest.
15          187. The State Order and County Orders, on their face and as applied, do not
16   leave open ample alternative channels of communication for Plaintiffs.
17          188. The State Order and County Orders, on their face and as applied, are
18   irrational and unreasonable and impose unjustifiable and unreasonable restrictions on
19   Plaintiffs’ constitutionally protected speech.
20          189. The State Order and County Orders, on their face and as applied,
21   impermissibly vest unbridled discretion in the hands of government officials, including
22   Defendants, to apply or not apply the Orders in a manner to restrict free speech.
23          190. The State Order and County Orders, on their face and as applied, are
24   under-inclusive by limiting their prohibitions to only certain entities, organizations, or
25   businesses deemed non-essential.
26          191. The State Order and County Orders, on their face and as applied, are
27   unconstitutionally overbroad as they chill and abridge the free speech rights of
28   Plaintiffs.


                                                  40
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3184 Page 183 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 41 of 51


 1         192. On their face and as applied, the State Order and County Orders have
 2   caused, are causing, and will continue to cause Plaintiffs to suffer immediate and
 3   irreparable injury and undue and actual hardship.
 4         193. Plaintiffs have no other adequate remedy at law to correct the continuing
 5   deprivation of its constitutional rights.
 6         194.          WHEREFORE, Plaintiffs respectfully pray for the relief against
 7   Defendants as hereinafter set forth in the prayer for relief.
 8                                               COUNT IX
 9           THE ORDERS VIOLATE PLAINTIFFS’ RIGHT TO FREE EXERCISE
10         AND ENJOYMENT OF RELIGION UNDER ARTICLE I, §4 OF THE
11                               CALIFORNIA CONSTITUTION
12         195. Plaintiffs incorporate by reference the allegations in the preceding
13   paragraphs, as if fully set forth herein.
14         196. Article I, § 4 of the Constitution of the State of California states, “Free
15   exercise and enjoyment of religion without discrimination or preference are
16   guaranteed.”
17         197. “[T]he religion clauses of the California Constitution are read more
18   broadly than their counterparts in the federal Constitution.” Carpenter v. City and
19   County of San Francisco, 93 F.3d 627, 629 (1996).
20         198. Plaintiffs have sincerely held religious beliefs that the Bible is the
21   infallible, inerrant word of the Lord Jesus Christ, and that they are to follow its
22   teachings.
23         199. Plaintiffs have sincerely held religious beliefs, rooted in the Bible’s
24   commands, that followers of Jesus Christ are not to forsake the assembling of
25   themselves together, and that they are to do so even more in times of peril and crisis.
26         200. The State Order and County Orders, on their face and as applied,
27   completely bar Plaintiffs’ faith-based religious gatherings and use of their parking lot,
28


                                                   41
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3185 Page 184 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 42 of 51


 1   even if Plaintiffs fully comply with the CDC and state social distancing guidelines, in
 2   violation of Plaintiffs’ right to the free exercise of religion.
 3         201. The State Order and County Orders, on their face and as applied, target
 4   Plaintiffs’ sincerely held religious beliefs by prohibiting faith-based assemblies of any
 5   number of people and the even the use of the Church parking lot, whether or not
 6   Plaintiffs follows CDC social distancing guidelines.
 7         202. The State Order and County Orders, on their face and as applied,
 8   impermissibly burden Plaintiffs’ sincerely held religious beliefs, compel Plaintiffs to
 9   either change those beliefs or to act in contradiction to them, and force Plaintiffs to
10   choose between the requirements of their sincerely held religious beliefs or Defendants’
11   imposed value system, which deems religious assembly as non-essential.
12         203. The State Order and County Orders, on their face and as applied, place
13   Plaintiffs in an irresolvable conflict between compliance with the Orders and their
14   sincerely held religious beliefs.
15         204. The State Order and County Orders, on their face and as applied, put
16   substantial pressure on Plaintiffs to violate their sincerely held religious beliefs by
17   ignoring the fundamental teachings of Christianity concerning the assembling of church
18   members.
19          205. The State Order and County Orders, on their face and as applied, are
20   neither neutral nor generally applicable, but rather specifically and discriminatorily
21   target the religious beliefs, speech, assembly, and viewpoint of Plaintiffs.
22          206. The State Order and County Orders, on their face and as applied, constitute
23   a substantial burden on Plaintiffs’ sincerely held religious beliefs.
24          207. Defendants lack a compelling, legitimate, or rational interest in the State
25   Order and County Orders’ application of differential standards for churches and faith-
26   based gatherings than those applicable to other so-called “essential” businesses or
27   services, including the preschool that continues to meet at the Church site and other
28   commercial business where people assemble and congregate.


                                                    42
                                           VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3186 Page 185 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 43 of 51


 1         208. Even if the State Order and County Orders’ restriction on faith-based
 2   gatherings were supported by a compelling interest, which they are not, they are not the
 3   least restrictive means to accomplish the government’s purported interest.
 4         209. The State Order and County Orders, on their face and as applied, fail to
 5   accommodate Plaintiffs’ sincerely held religious beliefs.
 6         210. The State Order and County Orders, on their face and as applied,
 7   specifically target Plaintiffs’ sincerely held religious beliefs and set up a system of
 8   individualized exemptions that permit certain other similarly situated businesses or
 9   services to continue operations under certain guidelines while prohibiting faith-based
10   gatherings from operating with similar guidelines.
11         211. The State Order and County Orders, on their face and as applied, constitute
12   a religious gerrymander.
13         212. The State Order and County Orders, on their face and as applied, have
14   caused, are causing, and will continue to cause Plaintiffs immediate and irreparable
15   harm, and actual and undue hardship.
16         213. Plaintiffs have no adequate remedy at law to correct the continuing
17   deprivation of their Constitutional and statutory rights unless Defendants are enjoined
18   from implementing and enforcing the State Order and County Orders.
19         214. WHEREFORE, Plaintiffs respectfully pray for the relief against
20   Defendants as hereinafter set forth in their prayer for relief.
21                                       STATUTORY CLAIMS
22                                               COUNT X
23          THE GATHERING ORDER VIOLATES THE CHURCH’S RIGHTS
24   UNDER THE RELIGIOUS LAND USE AND INSTITUTIONALIZED PERSONS
25                                 ACT, 42 U.S.C. § 2000 et. Seq.
26         215. Plaintiffs incorporate by reference the allegations in the preceding
27   paragraphs, as if fully set forth herein.
28


                                                   43
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3187 Page 186 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 44 of 51


 1         216. The Religious Land Use and Institutionalized Persons Act (“RLUIPA”)
 2   states that “[n]o government shall impose or implement a land use regulation in a
 3   manner that imposes a substantial burden on the religious exercise of a person,
 4   including a religious assembly or institution.” 42 U.S.C. § 2000cc(a)(1). If the
 5   government does impose such a restriction, it must then demonstrate that such a burden
 6   on the religious assembly is supported by a compelling interest and is the least
 7   restrictive means to further that alleged interest.
 8         217. RLUIPA further mandates that no government “impose or implement a
 9   land use regulation in a manner that treats a religious assembly or institution on less
10   than equal terms with a nonreligious assembly or institution.” 42 U.S.C. §2000cc(b)(1).
11         218. RLUIPA further states that “[n]o government shall impose or implement a
12   land use regulation that (A) totally excludes religious assemblies from a jurisdiction; or
13   (B) unreasonably limits religious assemblies, institutions, or structures within a
14   jurisdiction.” 42 U.S.C. §2000cc(b)(3).
15         219. The State Order and County Orders, on their face and as applied, bar
16   Plaintiff Church from assembling for worship in its leased facility and even from using
17   the parking lot, thereby imposing a land use regulation in a manner that imposes a
18   substantial burden on the religious exercise of the Church, a religious assembly or
19   institution, in violation of 42 U.S.C. § 2000cc(a)(1).
20         220. The State Order and County Orders, on their face and as applied, impose or
21   implement a land use regulation in a manner that treats a religious assembly or
22   institution on less than equal terms with a nonreligious assembly or institution, in
23   violation of 42 U.S.C. §2000cc(b)(1).
24         221. The State Order and County Orders, on their face and as applied, impose or
25   implement a land use regulation that totally excludes religious assemblies from a
26   jurisdiction or unreasonably limits religious assemblies, institutions, or structures within
27   a jurisdiction, in violation of 42 U.S.C. §2000cc(b)(3).
28


                                                   44
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3188 Page 187 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 45 of 51


 1         222. The Church has sincerely held religious beliefs that the Bible is the
 2   infallible, inerrant word of the Lord Jesus Christ, and that Church members are to
 3   follow its teachings.
 4         223. Plaintiff Church has sincerely held religious beliefs, rooted in the Bible,
 5   that followers of Jesus Christ are not to forsake the assembling of themselves together,
 6   and that they are to do so even more in times of peril and crisis.
 7         224. The State Order and County Orders, on their face and as applied, target the
 8   Church’s sincerely held religious beliefs by prohibiting faith-based gatherings of any
 9   size, even if they follow CDC “social distancing” guidelines.
10         225. The State Order and County Orders, on their face and as applied,
11   impermissibly and substantially burdens the Church’s sincerely held religious beliefs.
12         226. The State Order and County Orders, on their face and as applied, constitute
13   a substantial burden on the Church’s sincerely held religious beliefs and religious
14   practice of regular assembly.
15         227. Defendants lack a compelling, legitimate, or rational interest in the State
16   Order and County Orders’ application of differential standards for churches and faith-
17   based gatherings than those applicable to other so-called “essential” businesses or
18   services, including the preschool that continues to meet at the Church site and other
19   commercial business where people assemble and congregate.
20         228. Even if the State Order and County Orders’ restriction on faith-based
21   gatherings were supported by a compelling interest, which they are not, the State Order
22   and County Orders do not employ the least restrictive means to accomplish the
23   government’s purported interest.
24         229. The State Order and County Orders, on their face and as applied, have
25   caused, are causing, and will continue to cause the Church immediate and irreparable
26   harm, and actual and undue hardship, as they completely bar the Church’s religious
27   assembly and worship.
28


                                                  45
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3189 Page 188 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 46 of 51


 1          230. The Church has no adequate remedy at law to correct the continuing
 2   deprivation of its Constitutional and statutory rights, unless Defendants are enjoined
 3   from implementing and enforcing the State Order and County Orders.
 4          231. As the Church has found it necessary to engage the services of counsel to
 5   vindicate its rights under the law, the Church is therefore entitled to an award of
 6   attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
 7          232.         WHEREFORE, the Church respectfully prays for the relief against
 8   Defendants as hereinafter set forth in its prayer for relief.
 9                                    PRAYER FOR RELIEF
10          WHEREFORE, Plaintiffs pray for relief as follows:
11          A.     That this Court issue a Preliminary Injunction enjoining Defendants,
12   Defendants’ officers, agents, employees, attorneys, and all other persons acting in active
13   concert or participation with them, from enforcing the State Order and County Orders
14   so that:
15          i.     Defendants will not apply the State Order and County Orders in any
16   manner as to infringe Plaintiffs’ constitutional and statutory rights by discriminating
17   against their right to assembly, speech, free exercise of religion, equal protection, and
18   all other constitutional and statutory rights outlined herein;
19          ii.    Defendants will apply the State Order and County Orders in a manner that
20   treats Plaintiffs’ faith-based gathering on equal terms and in an equal manner with that
21   afforded other non-faith-based gatherings;
22          iii.   Defendants will permit faith-based gatherings to continue to meet so long
23   as they comply with the same social distancing and reasonable limitations Defendants
24   have placed on similar non-faith-based assemblies in the State Order and County
25   Orders; and
26          iv.    Defendants will permit Plaintiffs the opportunity to comport their behavior
27   to any further limitations or restrictions that Defendants may impose in any future
28


                                                   46
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3190 Page 189 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 47 of 51


 1   modification, revision, or amendment of State Order and County Orders or similar
 2   directive, instruction, ordinance, or other legally operative mechanisms.
 3          B.     That this Court issue a Permanent Injunction enjoining Defendants,
 4   Defendants’ officers, agents, employees, attorneys, and all other persons acting in active
 5   concert or participation with them, from enforcing the State Order and County Orders
 6   so that:
 7          i.     Defendants will not apply State Order and County Orders in any manner as
 8   to infringe Plaintiffs’ constitutional and statutory rights by discriminating against their
 9   right to assembly, speech, free exercise of religion, equal protection, and all other
10   constitutional and statutory rights outlined herein;
11          ii.    Defendants will apply the State Order and County Orders in a manner that
12   treats Plaintiffs’ faith-based gatherings on equal terms and in an equal manner with that
13   afforded other non-faith-based gatherings;
14          iii.   Defendants will permit faith-based gatherings to continue to meet so long
15   as they comply with the same social distancing, precautionary, and reasonably
16   limitations Defendants have placed on similar non-faith-based assemblies; and
17          iv.    Defendants will permit Plaintiffs the opportunity to comport their behavior
18   to any further limitations or restrictions that Defendants may impose in any future
19   modification, revision, or amendment of the State Order and County Orders or similar
20   directive, instruction, ordinance, or other legally operative mechanisms.
21          C.     That this Court render a Declaratory Judgment declaring that the State
22   Order and County Orders both on their face and as applied by Defendants are
23   unconstitutional under the United States Constitution and California Constitution, and
24   declaring that:
25          i.     Defendants have violated Plaintiffs’ right to free exercise of religion by
26   impermissibly prohibiting faith-based gatherings, substantially burdening their sincerely
27   held religious beliefs and applying criteria that are neither neutral nor generally
28   applicable to religious and non-religious gatherings;


                                                  47
                                         VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3191 Page 190 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 48 of 51


 1         ii.     Defendants have violated Plaintiffs’ right to freedom of assembly by
 2   impermissibly prohibiting faith-based gatherings;
 3          iii.   Defendants have violated Plaintiffs’ right to freedom of speech by
 4   impermissibly prohibiting faith-based gatherings of more than ten people;
 5          iv.    Defendants have violated Plaintiffs’ right to equal protection of the laws by
 6   impermissibly prohibiting faith-based gatherings and applying criteria that treats faith-
 7   based gatherings in a discriminatory and dissimilar manner than that applied to various
 8   non-religious gatherings;
 9          v.     Defendants have violated the Establishment Clause by impermissibly
10   demonstrating hostility towards faith- based gatherings and by impermissibly showing
11   favoritism to certain non-religious gatherings;
12          vii.   Defendants have violated the Religious Land Use and Institutionalized
13   Persons Act by substantially and impermissibly burdening the Church’s sincerely held
14   religious beliefs and treating it in an unequal manner to other non-religious assemblies
15   or institutions, by imposing a substantial burden on the Church’s sincerely held
16   religious beliefs without a compelling government interest, and without deploying the
17   least restrictive means to achieve any permissible government interest; and
18          D.     That this Court award Plaintiffs nominal damages for the violation of
19   Plaintiffs’ constitutional rights.
20          E.     That this Court adjudge, decree, and declare the rights and other legal
21   relations within the subject matter here in controversy so that such declaration shall
22   have the full force and effect of final judgment.
23          F.     That this Court retain jurisdiction over the matter for the purposes of
24   enforcing this Court’s order.
25          G.     That this Court declare Plaintiffs are a prevailing party and award Plaintiffs
26   the reasonable costs and expenses of this action, including a reasonably attorney’s fees
27   in accordance with 42 U.S.C. §1988.
28   ///


                                                  48
                                          VERIFIED COMPLAINT
 Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3192 Page 191 of
                                      255
        Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 49 of 51


 1         H.    That this Court grant such other and further relief as this Court deems
 2   equitable and just under the circumstances.
 3                                                  Respectfully submitted,
 4
 5                                                  NATIONAL CENTER FOR LAW &
 6                                                  POLICY
 7
     Dated: April 22, 2020                          /s/ Dean R. Broyles, Esq.
 8                                                  Dean R. Broyles
 9                                                  Attorneys for Plaintiffs, Cross Culture
                                                    Christian Center and Pastor Jonathan
10                                                  Duncan
11
12
                                                    ADVOCATES FOR FAITH & FREEDOM
13
14   Dated: April 22, 2020                          /s/ Robert H. Tyler, Esq.
                                                    Robert H. Tyler
15
                                                    Attorneys for Plaintiffs, Cross Culture
16                                                  Christian Center and Pastor Jonathan
17                                                  Duncan
18
19
20
21
22
23
24
25
26
27
28


                                                   49
                                        VERIFIED COMPLAINT
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3193 Page 192 of
                                     255
       Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 50 of 51
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3194 Page 193 of
                                     255
       Case 2:20-cv-00832-JAM-CKD Document 1 Filed 04/22/20 Page 51 of 51
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3195 Page 194 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3196 Page 195 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3197 Page 196 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3198 Page 197 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3199 Page 198 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3200 Page 199 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3201 Page 200 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3202 Page 201 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3203 Page 202 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3204 Page 203 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3205 Page 204 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3206 Page 205 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3207 Page 206 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3208 Page 207 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.1 Page 1 of 12




           ;O\OWSKR5# 8\KRKW
           42 3K\ >Y#(&('%+
       !
           &&.*+3O\XK\NY  @VKdK
                              5\#! @WL'%.+-
       "   BKX5SOQY! 42 .'&'-
           C6<6@9?>6/ +&.#+((#*&&%
       #   72B4:=:<6/ +&.#((%#)*,.
       $

       %                                        
                                               
       &

       '
           23:5:>8    @<246 =:>:BCA:6B! K4R_\MR0
       (                                                                               42B6 >?#   '20CV0683 BAS AHG
                                      @VKSX^SPP!
   Ȁ
                                                !   
                       `#                        #   
                                                  #   !
   !       F:<=2 ;# F??C6>! @_LVSM 9OKV^R
                                        ?PPSMO\     
           PY\BKX5SOQY4Y_X^c!SXRO\YPPSMSKV
                                       MKZKMS^c0
   "
           ^RO4?D>CG ?7 B2> 5:68?0 KXN5?6B &
   #       ^R\Y_QR
                 &%%!SXMV_]S`O!

   $
                                     5OPOXNKX^]#
   %

   &

   '                                                                  

   (             @VKSX^SPP
                      2LSNSXQ
                            @VKMO
                               =SXS]^\SO]
                                       Ȁ^RO
                                          g4R_\MRhL\SXQ]^RS]7\OO6bO\MS]O
                                                                       MK]O
                                                                          KQKSX]^

  !Ȁ       Ȁ&FSVWK
                 ;# FYY^OX!
                          SXRO\YPPSMSKV
                                    MKZKMS^c
                                         K]^RO@_LVSM
                                                  9OKV^R
                                                       ?PPSMO\
                                                            YPBKX5SOQY
                                                                     4Y_X^c0

  !        Ȁ' CRO4Y_X^cYPBKX5SOQY0
                                 KXN!
                                    Ȁ( 5?6B &^R\Y_QR
                                                   &%%!
                                                     SXMV_
                                                        ]S`O!KXNKVVOQO]
                                                                    K]PYVVYa]/

  !!                                                               

  !"             &#         2LSNSXQ
                                  @VKMO
                                     =SXS]^\SO]
                                              L\SXQ]^RS]]_S^^YMRKVVOXQO
                                                                    ^ROg?\NO\ YP^RO9OKV^R

  !#       ?PPSMO\KXN6WO\QOXMc
                             AOQ_VK^SYX]h
                                      Z\YW_VQK^ON
                                               Lc ^RO5OPOXNKX^
                                                           ] YX 2Z\SV-! '%'%

  !$       ȀRO\OSXKP^O\!
                   ^ROg?\NO\!hK^^KMRON
                                   K]6bRSLS^
                                           & !aRSMR
                                                  L\SXQ]K]aOOZSXQ
                                                                LKXYX2]]OWLVc!KXN

  !%       O]ZOMSKVVc
                  AOVSQSY_]
                        2]]OWLVc!^RK^
                                    S]_XMYX]^S^_^SYXKV
                                                  YX"S^]"
                                                      PKMOKXNK]KZZVSON!
                                                                    LOMK_]O
                                                                         S^S]

  !&       XY^XK\\YaVc^KSVY\ON
                            KXNNYO]XY^ZO\WS^
                                           VO]]\O]^\SM^S`O
                                                        WOKX
                                                           ] ^YKMRSO`O
                                                                    ^ROQY`O\XWOX^j]

  !'       SX^O\O]^
                 aS^RY_^
                       L_\NOXSXQ
                              ^RO@VKSX^SPP]j
                                       4YX]^S^_^SYXKV
                                                  ASQR^
                                                     ]#


                     )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))                 ))))))))))))))))))

                                                                                 
                                                      
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3209 Page 208 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.2 Page 2 of 12




                 '#          CROMRKVVOXQON
                                      Y\NO\]ZOMSPSMKVVc
                                                   Z\YRSLS^]
                                                          \OVSQSY_]
                                                                QK^RO\SXQ
                                                                      ] aRSVO
                                                                            KVVYaSXQ
       !   ObMOZ^SYX]
                  PY\WY\O^RKXYXOR_XN\ON
                                      Ȁ&%%
                                         L\YKNMK^OQY\SO]
                                                     YPXYX"\OVSQSY_]
                                                                L_]SXO]]O]
                                                                         KXN
       "   KM^S`S^SO]
                  aS^RY_^KXcVSWS^K^SYX]!
                                    SXMV_NSXQ
                                          KVVYaSXQ
                                                QK^RO\SX
                                                     Q] YPaY\UO\] KXNM_]^YWO\]
                                                                            YP
       #   ^RY]O
               L_]SXO]]O]
                        KXNKM^S`S^SO]#
       $         (#          CRO?\NO\ S] XY^K XO_^\KV
                                                    VKaYPQOXO\KV
                                                              KZZVSMKLSVS^c
                                                                      LOMK_]O
                                                                            S^^K\QO^]
                                                                                    K
       %   4YX]^S^_^SYXKVVc
                       Z\Y^OM^ON
                              KM^S`S^c
                                    Ȁ2]]OWLVcaRSVO
                                              !  ]SQXSPSMK
                                                       X^VcL_\NOXSXQ
                                                                  ^RO7\OO6bO\MS]O
       &   YPAOVSQSYX!
                   KXNZ\Y`SNSXQ
                              L\YKNObOWZ^SYX]
                                           PY\WKXcKM^S`S^SO]
                                                         ^RK^K\OXY^MYX]^S^_^SYXKVVc
       '   Z\Y^OM^ON#
       (                                                   ! 
   Ȁ             )#          CRO4Y_\^RK]Y\SQSXKV
                                              T_\S]NSM^SYX
                                                       Y`O\@VKSX^SPPj]
                                                                 7ONO\KV
                                                                       4VKSW
                                                                           _XNO\DB4YX]^#!
           2\^#:::! BOM
                      '! KXN_XNO\'- D#B#4#ee &((&KXN&()( ȀK Ȁ(LOMK_]O
                                                              !    ^RS]MVKSW
                                                                          K\S]O]Y_^YP^RO
   !       7S\]^2WOXNWOX^
                       ^Y^RODXS^ON
                                 B^K^O]
                                     4YX]^S^_^SYX#
   "             *#          CRO4Y_\^RK]]_ZZVOWOX^KV
                                                 T_\S]NSM^SYX
                                                          Y`O\@VKSX^SPPj]
                                                                    ]^K^OVKaMVKSW
                                                                               _XNO\'-
   #       D#B#4#e &(+, LOMK_]O
                             ^RO]^K^O
                                    VKaMVKSW
                                          S] ]Y \OVK^ON
                                                     ^Y^ROMVKSW
                                                             Y`O\aRSMR^RO4Y_\^ RK]
   $       Y\SQSXKV
                 T_\S]NSM^SYX
                          ^RK^S^PY\W]ZK\^YP^RO]KWOMK]O
                                                     Y\ MY
                                                         X^\Y`O\]c_XNO\2\^SMVO
                                                                             ::: YP^RO
   %       DXS^ON
                B^K^O]
                    4YX]^S^_^SYX#
   &             +#          CRO4Y_\^WKcKaK\NNKWKQO]
                                                  Z_\]_KX^^Y)' D#B#4#e &.-(#
   '             ,#          EOX_OS]Z\YZO\SX^RS]T_NSMSKV
                                                     NS]^\SM^
                                                           _XNO\'- D#B#4#
                                                                        e &(. &ȀLK]KVV
                                                                                 !   NOPOXNKX^]
   (       \O]SNO
                SX^ROT_NSMSKV
                          NS]^\SM^!
                                KXNK\O\O]SNOX^]
                                             YP^ROB^K^O
                                                      YP4KVSPY\XSK
                                                               KXN^ROO`OX^]^RK^
                                                                              QK`O
  !Ȁ       \S]O^Y^RS]KM^SYX
                         YMM_\\ON
                               aS^RSX
                                    ^RS]NS]^\SM^#
  !              -#          CRO4Y_\^ RK]ZO\]YXKV
                                               T_\S]NSM^SYX
                                                        Y`O\KVV
                                                              XKWON
                                                                  5OPOXNKX^]
                                                                         LOMK_]O
                                                                              ^ROcK\O
  !!       KVV
             \O]SNOX^]
                    YP^RO4Y_X^cYPBKX5SOQY!
                                         KXN^ROB^K^O
                                                   YP4KVS
                                                        PY\XSK!
                                                             KXN^RO?\NO\ ^RK^
                                                                            S]LOSXQ
  !"       MRKVVOXQON
                 S]T_\S]NSM^SYXKVVc
                              VSWS^ON
                                   ^Y^RS]T_NSMSKV
                                              NS]^\SM
                                                   ^#
  !#                                                                       
  !$             .#          @VKSX^SPP
                                  2LSNSXQ
                                        @VKMO
                                           =SXS]^\SO]
                                                    S] K *%&ȀM Ȁ(
                                                               MY\ZY\K^SYX
                                                                        PY\WONKXNN_Vc
  !%       YZO\K^SXQ
                  K]K4R_\MR_XNO\^RO<Ka] YP^ROB^K^O
                                                 YP4KVSPY\XSK
                                                          #9O\OSXKP^O\!
                                                                    O`O\c\OPO\OXMO
                                                                                ^Y
  !&       ^RO4R_\MRSXMV_NO]
                         S^]WOWLO\]#
  !'       $$$

                                                                                  !
                      )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                    
                                                       
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3210 Page 209 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.3 Page 3 of 12




                  &%# @VKSX^SPP
                           S] SXPY\WON
                                    KXNLOVSO`O]!
                                             KXN^RO\OYX
                                                      KVVOQO]!
                                                           ^RK^5 OPOXNKX^
                                                                      FSVWK;#
       !   FYY^OXS] ^RO@_LVSM
                           9OKV^R
                                ?PPSMO\
                                     PY\BKX5SOQY4Y_X^cȀ9O\OS
                                                          XKP^O\!
                                                               ^ROg@_LVSM
                                                                       9OKV^R
       "   ?PPSMO\hKXN
                    ! \O]ZYX]SLVO
                               PY\^ROZ\YW_VQK^SYX
                                              YP^RO?\NO\#
       #          &&# @VKSX^SPP
                           S] SXPY\WON
                                    KXNLOVSO`O]!
                                             KXN^RO\OYX
                                                      KVVOQO]!
                                                           ^RK^^RO4Y_X^cYPBKX
       $   5SOQYS] KZ_LVSM
                         OX^S^c
                             N_VcPY\WON
                                      KXNY\QKXSdON
                                                _XNO\^ROVK
                                                         a] YP^ROB^K^O
                                                                     YP4KVSPY\XSK
       %   Ȁ9O\OSXKP^O\!
                    ^ROg4Y_X^ch !KXN
                                   ^RK^
                                      S^S]\O]ZYX]SLVO
                                                   PY\Z\YW_VQK^SXQ!
                                                                SX^O\Z\O^SXQ
                                                                         KXNOXPY\MSXQ
       &   ^RO?\NO\#
       '          "#          @VKSX^SPP
                                   S] _XKaK\O70 ;2/ ;9</ 6+5/: +6. -+8+-3;3/: 70 %/0/6.+6;: %'&* " ;297<12
       (   "!!Ȁ 36-4<:3=/Ȁ+6. ;2/9/079/ :</: ;2/5 ,@ 03-;3;37<:6+5/: (4+36;300
                                                                             >344+5/6. ;23: $ 7584+36;;7 :27>
   Ȁ       ;2/ ;9</ 6+5/: +6. -+8+-3;3/: 70 ;2/:/ %/0/6.+6;: 76-/ ;2/@ +9/ . 3:-7=/9/. ( 4+36;300
                                                                                               3: 360795/. +6.

           ,/43/=/: +6. ;2/9/76 +44/1/:;2+;/+-2 70;2/:/ %/0/6.+6;: +9/9/:876:3,4/ 36 :75/ 5 +66/9079;2/ >97610<4
   !       +-;: +44/1/. 36;23: $7584+36; >3;2 9/:8/-; ;7 +-;376: 36093613
                                                                       61 76 (4+36;300A:
                                                                                      $76:;3;<;376+4)312;: Ȁ+6.
   "       897?35+;/4@-+<:/. (4+36;300A:
                                      .+5+1/:
   #              &(#         DXVO]]
                                  ]ZOMSPSMKVVc
                                          SXNSMK^ON
                                                Y^RO\aS]O!
                                                        \OPO\OXMO
                                                               ^Y^RO@_LVS
                                                                       M9OKV^R
                                                                            ?PPSMO\
                                                                                 KXN
   $       ^RO4Y_X^cSXMV_NO]
                         Lc \OPO\OXMO
                                   5?6 NOPOXNKX^]
                                              &^R\Y_QR
                                                     &%%#
                                                       CRO@_LVSM
                                                              9OKV^R
                                                                   ?PPSMO\!
                                                                         ^RO
   %       4Y_X^cKXN5?6B &^R\Y_QR
                                &%%
                                  K\ORO\OSXKP^O\
                                            ]SXQ_VK\Vc
                                                   \OPO\\
                                                       ON^YK]g5676>52>Ch                                             KXN
   &       MYVVOM^S`OVc
                  K]g5676>52>CB#h
   '

   (                                                                       
  !Ȁ                             
  !               &)#         2LSNSXQ
                                    @VKMO
                                       =SXS]^\SO]
                                               S]K4R_\MR^RK^
                                                           aK] PY_XNON
                                                                    SXBKX5SOQY4Y_X^c!KXN
  !!       YPPSMSKVVc
                 SXMY\ZY\K^ON
                          K]K4R_\MRYX7OL\_K\c'&! &.-+#
  !"              &*#         6`O\c B_XNKc!
                                         ]SXMO
                                             ^RK^
                                                NK^O!
                                                   2LSNSXQ
                                                         @VKMO
                                                            =SXS]^\SO]
                                                                    RK]K]]OWLVON
                                                                              K]K4R_\MR
  !#       SXBKX5SOQY
                    4Y_X^c#
  !$              &+#         2LSNSXQ
                                    @VKMO
                                       =SXS]^\SO]!
                                                KXNS^]WOWLO\]!
                                                            aRY ^YQO^RO\
                                                                      WKUO
                                                                         _Z ^RO4R_\MR!
  !%       LOVSO`O
                ^RK^K ZRc]SMKV
                            K]]OWLVc
                                   SXYXOZVKMO
                                            YX^RO<Y\Nj] NKcS] KXO]]OX^SKV
                                                                       ZK\^YP^ROS\
  !&       aY\]RSZ!]_MR^RK^
                          PKSV_\O
                               ^YK]]OWLVO
                                       S]KX_XMYX]MSYXKLVO
                                                     `SYVK^SYX
                                                            YP8YNj] MYWWKXN]#
  !'


                                                                                   "
                       )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))    ))))))))))))))))))

                                                                      
                                                        
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3211 Page 210 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.4 Page 4 of 12




                 &,#          CRO4R_\MRS]K]WKVV
                                              MYXQ\OQK^SYX!
                                                      XY\WKVVc
                                                            RK`SXQ
                                                                 VO]]^RKX
                                                                        YXOR_XN\ON
                                                                                 Ȁ&%%
       !   ZO\]YX]K^S^]B_XNKc
                            WOO^SXQ#
       "         &-#          CRO4R_\MRMYXQ\OQK^SYX
                                               MYX]SNO\]
                                                     S^]OVP
                                                         ^YLOPKWSVc!
                                                                 KXNKVV
                                                                      S^]WOWLO\]
                                                                              aY\U]
       #   SXMVY]O
                Z\YbSWS^c
                       aS^RKVV
                             Y^RO\
                                 WOWLO\]
                                      N_\SXQ
                                           ^ROaOOU!LOSX
                                                      QOWZVYcON
                                                             SXO]]OX^SKV
                                                                      ]OM^Y\]
       $   YX^ROS\
                WS]]SYX
                      LK]OKXNK\Y_XN
                                  ^RO4Y_X^c#
       %                         
       &         &.#          :X KXK^^OWZ^
                                        ^Yg]VYa^RO^\KX]WS]]SYXh
                                                             YP4?E:5"&.!                        g^YZ\Y^O
                                                                                                       M^`_VXO\KLVO
       '   WOWLO\]
                YP^ROZ_LVSM!h
                           g^Y\ON_MO
                                   ^ROX_WLO\YPSXNS`SN_KV]
                                                      aR YaSVV
                                                             LOObZY]ON
                                                                     ^Y4?E:5"
       (   &.!hKXN^YgZ\O]O\`OM\S^SMKV
                                  KXNVSWS^ON
                                          ROKV^RMK\O
                                                MKZKMS^c
                                                     SX^ROMY_X^c!h
                                                                ^RO5676>52>CB
   Ȁ       RK`OZ\YW_VQK^ON
                       KXN]Y_QR^^YOXPY\MO
                                       ^RO?\NO\ KQKSX]^
                                                     ^RO4R_\MR#
                 '%#           CRO?\NO\ S] KXKNWSXS]^\K^S`O
                                                       Y\NO\!WKNO
                                                                Lc ^RO@_LVSM
                                                                          9OKV^
                                                                             R ?PPSMO\!
                                                                                     KXN
   !       ]^K^O]
                ^RK^
                   K`SYVK^SYX
                           YP^RO?\NO\ S]]_LTOM^
                                             ^YPSXO!
                                                  SWZ\S]
                                                      YXWOX^
                                                          Y\LY^R#
   "             '&#          CRO?\NO\ S]Z\YW_VQK^ON
                                                 _XNO\9OKV^R
                                                           KXNBKPO^c
                                                                  4YNOee &%&%)%
                                                                             ! &'%&,*KXN
   #       &'%&,*#*ȀLaRSMR
                      !  KVVYa
                            ^RO@_LVSM
                                   9OKV^R
                                        ?PPSMO\
                                             ^Y^KUO
                                                  XOMO
                                                    ]]K\c Z\O`OX^K^S`O
                                                                   WOK]_\O
                                                                         ȀS#O#
   $       KLK^OWOX^!
                  MY\\OM^SYX!
                          \OWY`KV!
                                Y\ Y^RO\
                                       Z\Y^OM^S`O
                                              ]^OZKQKSX]
                                                      ^ KXKM^_KV
                                                              Z_LVSM
                                                                   ROKV^R
                                                                       RKdK\N !
   %       KXNS]]_OY\NO\]^YY^RO\
                               QY`O\XWOX^KV
                                        OX^S^SO]#
   &             ''#          CRO?\NO\ S]NS\OM^ON
                                               ^YO`O\cZO\]YXSXBKX5SOQY
                                                                     4Y_X^cKXNNS\OM^]
                                                                                   KVVZO\]YX]
   '       g^Y\OWKSX
                   SX^ROS\RYWO]Y\ K^^ROS\ZVKMO]
                                             YP\O]SNOXMOh
                                                       Ȁ]_LTOM^
                                                              ^YL\YKNMK^OQY\SO]
                                                                            YP
   (       ObOWZ^SYX]
                   KXNZ\YRSLS^]
                             KVVgZ_LVSM
                                     Y\Z\S`K^O
                                             iQK^RO\SXQ]j
                                                      K] NOPSXONh
                                                               SX^RO?\NO\#
  !Ȁ             '(#          8K^RO\SXQ]
                                      K\ONOPSXON
                                              K]gKXcO`OX^
                                                        Y\MYX`OXSXQ
                                                                 ^RK^
                                                                    L\SXQ]^YQO^RO\
                                                                                WY\O^RKX
  !        YXOZO\]YXSXK]SXQVO
                           \YYWY\]SXQVO
                                     SXNYY\
                                         Y\Y_^NYY\
                                                ]ZKMO
                                                    K^^RO]KWO^SWO!
                                                                SXMV_NSXQ
                                                                      ZOYZVO
  !!       SXW_V^SZVO
                   `ORSMVO]
                        SXYXOVYMK^SYX#h
  !"             ')#          gH6IWZVYcOO]
                                       Y\M_]^YWO\]
                                                ^\K`OVVSXQ
                                                       ^YY\P\YWO]]OX^SKV
                                                                      L_]SX
                                                                          O]]O]Y\KM^S`S^SO]h
  !#       K]NOPSXON
                  SX^RO?\NO\!K\OObMOZ^ON
                                      P\YW^RO?\NO\#
  !$             '*#          7_\^RO\WY\O!
                                         PKWSVc
                                              QK^RO\SXQ]!
                                                      QK^RO\SXQ]
                                                              K^KS\ZY\^]!QK^RO\S
                                                                             XQ] YX Z_LVSM
  !%       ^\KX]ZY\^K^SYX!
                      KXNQK^RO\SXQ]
                                K^gO]]OX^SKV
                                          L_]SXO]]h
                                                  K]NOPSX
                                                       ONSX^RO?\NO\! K\OObOWZ^ON
                                                                              P\YW
  !&       ^ROZ\YRSLS^SYX
                      YXgQK^RO\SXQ]#h
  !'       $$$

                                                                                   #
                       )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                     
                                                        
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3212 Page 211 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.5 Page 5 of 12




                '+#          CRO?\NO\ NOPSXO]
                                           O]]OX^SKV
                                                  L_]SXO]]O]
                                                           Y\KM^S`S^SO]
                                                                    K]gKXcL_]SXO]]Y\KM^S`S^cf
       !   NO]SQXK^ON
                  Lc ^ROB^K^O
                            @_LVSM
                                9OKV^R
                                     ?PPSMO\
                                          K]g6]]OX^SKV
                                                    4\S^SMKV
                                                          :XP\K]^\_M^_\O
                                                                      FY\UO\]h]O^
       "   PY\^RSXh^RONYM_WOX^
                            K^^KMRON
                                 K]6bRSLS^
                                         '#
       #        ',#          6bRSLS^' SXMV_NO]
                                            WY\O^RKXYXO"R_XN\ON"KXN"PSP^c
                                                                   Ȁ&*%L\YKNMK^OQY\SMKV
       $   ObOWZ^SYX]
                   PY\L_]SXO]]KM^S`S^SO]
                                     ^RK^K\OMYX]SNO\ON
                                                   ^YLOO]]OX^SKV!
                                                               SXMV_NSXQ!
                                                                     L_^XY^VSWS^ON
       %   ^Y/ MKXXKLS]
                     \O^KSVO\]!
                            Q\YMO\c]^Y\O]!ZRK\WKMSO]!
                                                  ]_ZO\WK\UO^
                                                           ]! LSQLYb ]^Y\O]!LKXU]!
       &   MYX`OXSOXMO
                   ]^Y\O]!ZO^]_ZZVc]^Y\O]!K_^Y]_ZZVcKXN\OZKS\] RYZ]!RK\NaK\OKXNRYWO
       '   SWZ\Y`OWOX^
                    ]^Y\O]!RYWO
                              KZZVSKXMO
                                    \O^KSVO\]!
                                          ^ROOX^O\^KSXWOX^
                                                      SXN_]^\c!
                                                             ]^_NSY]!
                                                                   O]^KLVS]RWOX^]
       (   \OVK^ON
                ^Y^ROOX^O\^KSXWOX^
                              SXN_]^\c!
                                     VK_XN\YWK^]!
                                             QY`O\XWOX^
                                                     PKMSVS^SO]!
                                                           ^OVO`S]SYX
                                                                  ]^K^SYX]!
                                                                        \KNSY
   Ȁ       ]^K^SYX]!
                 ^ROZ\O]]!WOX^KV
                              ROKV^R
                                  PKMSVS^SO]!
                                        KXNZ]cMRSK^\SM
                                                   PKMSVS^SO]#
                '-#          :X KNNS^SYX
                                      ^Y ^ROWY\O^RKXYXO"R_XN\ON"KXN"PSP^c
                                                                   Ȁ&*%L\YKNMK^OQY\SMKV
   !       ObOWZ^SYX]
                  NO]SQXK^ON
                         Lc ^ROB^K^O
                                   @_LVSM
                                       9OKV^R
                                           ?PPSMO\!
                                                 ^RO? \NO\KV]Y
                                                             \OPO\]^YL_]SXO]]O]
                                                                             KXN
   "       KM^S`S^SO]
                  \OPO\OXMON
                          SX6bOM_^S`O
                                   ?\NO\ >"(("'%! aRSMR
                                                      \OPO\OX
                                                           MO]]Sb^OOX
                                                                    L\YKN
                                                                        KXN_XNOPSXON
   #       gPONO\KV
                 M\S^SMKV
                       SXP\K]^\_M^_\O
                                  ]OM^Y\]h
                                         SNOX^SPSON
                                                Lc ^RO5OZK\^WOX^
                                                               YP9YWOVKXN
                                                                       BOM_\S^c!
   $       SXMV_NSXQ
                 Kg4YWWO\MSKV
                          7KMSVS^SO]
                                BOM^Y\h
                                     aRSMR^RO5OZK\^WOX^
                                                     YP9YWOVKXN
                                                             BOM_\S^c
                                                                   ]^K^O]
   %       MYX]S]^]
                 YPOSQR^
                      Ȁ- ]_L]OM^Y\]!
                                  SXMV_NSXQ/
                                        g?_^NYY\6`OX^]ȀO
                                                       #Q#^ROWO
                                                              KXNKW_]OWOX^
                                                                        ZK\U]!
   &       PKS\]!MKWZQ\Y_XN]!
                          ZK\KNO] KXN
                                  h gZ_LVSM
                                          K]]OWLVc
                                                 ȀO#Q#
                                                    K\OXK]
                                                        ! ]^KNS_W]!
                                                                 K[_K\S_W]!dYY]!
   '       W_]O_W]!MYX`OX^SYX
                           MOX^O\] KVYXQ
                                   !h  aS^R gOX^O\^KSXWOX^
                                                       KXNWONSK!hgQKWSXQ!h
                                                                        g\O^KSV!h
   (       g]ZY\^]VOKQ_O]!h
                        KXN^aY Y^RO\
                                   L\YKN
                                       MK^OQY\SO]#
  !Ȁ            '.#          FRSVOObOWZ^SXQ
                                         ^RO]O!
                                              KXNY^RO\gO]]OX^SKV
                                                              L_]SXO]]hP\YW^RO\_VOZ\YRSLS^SXQ
  !        QK^RO\SXQ]
                   KXN\O[_S\SXQ
                              O`O\cYXO
                                     ^Y]^Kc"K^"RYWO!
                                                  ^RS]NOPSXS^
                                                          SYXZVKMO]
                                                                 K VSWS^
                                                                      YX^RO7\OO
  !!       6bO\MS]O
                  YPAOVSQSYX
                          ^RK^S] XY^ZVKMON
                                        YXKXcY^RO\KM^S`S^c!
                                                        YXVcObOWZ^SXQ
                                                                   gHPIKS^R
                                                                         LK]ON
  !"       ]O\`SMO]h
                  SP^ROcgK\OZ\Y`SNON
                                   ^R\Y_QR
                                         ]^\OKWSXQ
                                                Y\Y^RO\
                                                      ^OMR
                                                         XYVYQc#h
  !#            (%#          CRS]VSWS^K^SYX
                                       S]`KQ_OKXN\O[_S\O]]YWOObZVKXK^SYX!
                                                                     aRSMRa K]Z\Y`SNON
                                                                                     SXK
  !$       VO^^O\
               P\YW^RO@_LVSM
                          9OKV^R
                               ?PPSMO\
                                    ^Y^RO@K]^Y\
                                             YP^RO4R_\MR!aRSMRS]K^^KMRON
                                                                      K]6bRSLS^
                                                                              -
  !%       KXN
             ]^K^O]
                  gfcY_ KXN
                          cY_\ OWZVYcOO]
                                     aRY K\OO]]OX^SKV
                                                   PY\^ROYZO\K^SYX
                                                                YPO[_SZWOX^
                                                                         XOMO]]K\c
  !&       ^Y]_ZZY\^^RO]^\OKWSXQ
                              YPcY_\ ]O\`SMO]
                                            WKc^\K`OV
                                                    ^YcY_\ PK
                                                            MSVS^c#
                                                                9YaO`O\! WOWLO\]
                                                                              YPcY_\
  !'       MYXQ\OQK^SYX
                   K\OXY^KVVYaON
                              ^Y^\K`OV
                                     ^YcY_\ ]S^O#
                                                CRS]aY_VNLOKX_XVKaP_V
                                                                   QK^RO\SXQ!
                                                                          O`OXSP

                                                                                  $
                      )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                    
                                                       
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3213 Page 212 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.6 Page 6 of 12




           ^ROc\OWKSX
                    SX^ROS\
                         `ORSMVO]
                               K]^ROcNSNVK]^
                                           B_XNKcf :P ^ROWOWLO\]YPcY_\ MYXQ\OQK^SYX
                                                                               NY
       !   XY^KLSNO
                  Wc ?\NO\!^ROBRO\SPP
                                   aSVV
                                      ^KUO
                                         KM^SYX]
                                              XOMO]]K\c
                                                     ^YOXPY\MO
                                                            ^RO?\NO\#h
       "         (&#          CRO?\NO\ KVVYa]
                                           QK^RO\SXQ]
                                                  PY\KW_V^S^_NO
                                                             YPL_]SXO]]O]
                                                                        KXNKM^S`S^SO]
                                                                                  ^RK^K\O
       #   XY^MYX]^S^_^SYXKVVc
                         Z\Y^OM^ON!
                                YXVc\O[_S\SXQ
                                            ^ROW^YOXKM^
                                                     ]YMSKV
                                                          NS]^KXMSXQ
                                                                 KXNSXM\OK]ON
       $   ]KXS^K^SYX
                   ]^KXNK\N]#
                           9YaO`O\! S^NYO]XY^KVVYa
                                                 K 4R_\MR!aRSM
                                                             R S] Z\Y^OM^ON
                                                                         Lc ^RO7S\]^
       %   2WOXNWOX^
                  YP^RO4YX]^S^_^SYX!
                                 ^YQK^RO\!
                                        O`OXSPS^OXKM^]
                                                    ^RO]^\SM^O]^
                                                             ZY]]SLVO
                                                                   ]YMSKV
                                                                       NS]^KXMSXQ
       &   KXN^RORSQRO]^
                      ZY]]SLVO
                             ]KXS^K^SYX
                                    ]^KXNK\N]#
       '                                                
       (         ('#          CRO4R_\MRRK]]Y_QR^
                                               ^YaY\U aS^R4Y_X^cYPPSMSKV]!
                                                                      SXMV_NSXQ
                                                                            ^RO@_LVSM
                                                                                   9OKV^R
   Ȁ       ?PPSMO\!
                 KXN^RO4Y_X^cBRO\SPP!
                                   ^YPSXN
                                        KaKc ^YK]]OWLVO
                                                     aRSV
                                                        OKN`KXMSXQ
                                                                ^RO8Y`O\XWOX^j]
           SX^O\O]^]!
                  SXMV_NSXQ
                        OXKM^SXQ
                             ]YMSKV
                                 NS]^KXMSXQ
                                        KXNSXM\OK]ON
                                                 ]KXS^K^SYX
                                                        ]^KXNK\N]#
   !             ((#          CRO4R_\MRRK]WKNO
                                             ^R\OO
                                                 ]ZOMSPSM
                                                       Z\YZY]KV]
                                                              SXa\S^^OX
                                                                      PY\W!KXNKX_WLO\YP
   "       KXMSVVK\c
                Z\YZY]KV]!
                       SXMV_NSXQ
                             OXPY\MSXQ
                                   ]YMSKV
                                       NS]^KXMSXQ
                                              K^S^]]O\`SMO]!
                                                          \O[_S\SXQ
                                                                  MYXQ\OQKX^]
                                                                         ^Y
   #       aOK\Z\Y^OM^S`O
                      QOK\ȀSXMV_NSXQ
                                RKdWK^
                                     ]_S^] !K]]OWLVSXQ
                                                    SX`ORSMVO]!
                                                            K]]OWLVSXQ
                                                                    Lc PKWSVc
                                                                           _XS^]
   $       ]Z\OKNY_^Y`O\KVK\QO
                             K\OKKXNXY^ZO\WS^^ON
                                              ^YSX^O\KM^
                                                      aS^RKXcY^RO\
                                                                 PKWSVc
                                                                     _XS^]#
                                                                          CRO^R\OO
   %       ]ZOMSPSM
                Z\YZY]KV]
                       K\OK^^KMRON
                               K]6bRSLS^]
                                       (! ) KXN*#
   &             ()#          <O^^O\]
                                   ObMRKXQON
                                         LO^aOOX
                                               ^RO4R_\MRKXN
                                                          5676>52>CB                             \OVK^ON
                                                                                                      ^Y^RO]O
                                                                                                            OPPY\^]
   '       K\OK^^KMRON
                   K]6bRSLS^]
                           +! , KXN-#
   (             (*#          CRO4R_\MRRK]KV]Y
                                             YPPO\ON
                                                  ^YK]]OWLVO
                                                          VSWS^ON
                                                               Lc KXcQ_SNKXMO
                                                                           Y\ \O]^\SM^SYX]
  !Ȁ       SWZY]ON
                 Lc 4Y_X^cYPPSMSKV]#
  !              (+#          CRO5676>52>CB                        RK`OSXPY\WON
                                                                             ^RO4R_\MR^RK^
                                                                                         SP^ROcK]]OWLVO!
                                                                                                      XYWK^^O\
  !!       aRK^Z\OMK_^SYX]
                       ^ROc^KUO!
                              ^ROcaSVV
                                     LOSX`SYVK^SYX
                                                YP^RO?\ NO\!KXN^RO?\NO\ aSVV
                                                                           LOOXPY\MON
  !"       KQKSX]^
                ^ROW!
                    SXMV_NSXQ
                          WS]NOWOKXY\
                                  MRK\QO]!
                                       KXNZY]]SLVO
                                                 K\\O]^!PSXO
                                                           KXNSWZ\S]YXWOX^#
  !#             (,#          ?X 2Z\SV-! '%'%! 4Y_X]OV
                                                     PY\^RO4R_\MRK]UON
                                                                     SP^RO5676>52>C                             B aY_VNLO
  !$       aSVVSXQ
                ^YWOO^
                     aS^R^RO4R_\MR^YNS]M_]]
                                         KV^O\XK^S`O]!
                                                  KXN^RO5676>52>CB                                            \OP_]ON
                                                                                                                    ^YWOO^
  !%       aS^R^RO4R_\MR#
  !&       $$$
  !'       $$$

                                                                                   %
                       )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                        
                                                        
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3214 Page 213 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.7 Page 7 of 12




                                                                       
       !                               ,234 $/' 0524((/4+ .(/'.(/4 ; 2(( 8(2&,3(
       "        (-#          @VKSX^SPP
                                  RO\OLcKVVOQO]
                                            KXNSXMY\ZY\K^O]
                                                        Lc \OPO\OXMO
                                                                  OKMR
                                                                     KXNO`O\cKVVOQK^SYX
       #   MYX^KSXON
                 SXZK\KQ\KZR
                          &^R\Y_QR
                                 (, YP^RS]4YWZVKSX^
                                                K]^RY_QR
                                                       P_VVc
                                                           ]O^PY\^RRO\OSX#
       $        (.#          CRO7S\]^2WOXNWOX^
                                            YP^RODXS^ON
                                                      B^K^O]
                                                           4YX]^S^_^SYX
                                                                     Z\Y`SNO]
                                                                            ^RK^
                                                                               g4YXQ\O]]
       %   ]RKVV
               WKUOXY VKaf Z\YRSLS^SXQ
                                    ^ROP\OOObO\MS]O
                                                  HYP\OVSQSYXI#
                                                           h DXNO\^RO7Y_\^OOX^R
       &   2WOXNWOX^!
                   ^RS]Z\YRSLS^]
                              O`O\c VO`OV
                                        YP]^K^OKXNVYMKV
                                                     QY`O\X
                                                          WOX^P\YWWKUSXQ
                                                                       K VKa
       '   Z\YRSLS^SXQ
                   ^ROP\OOObO\MS]O
                                YP\OVSQSYX#
       (        )%#          ?X S^]PKMO
                                      Y\ K]KZZVSON!
                                                ^RO?\NO\ `SYVK^O]
                                                               ^RO7S\]^2WOXNWO
                                                                             X^7\OO6bO\MS]O
   Ȁ       4VK_]O
                LOMK_]O
                     S^MYX]^S^_^O]
                               KXY`O\L\YKN
                                         \O]^\SM^SYX
                                                  YX^RO7\OO6bO\MS]O
                                                                  YPAOVSQSYX
                                                                         KXNYX^RO
           MY\YVVK\c
                 7S\]^2WOXNWOX^
                             \SQR^
                                 ^YK]]OWLVc#
   !            )&#          ?X S^]PKMO
                                      Y\ K]KZZVSON!
                                                ^RO?\NO\ `SYVK^O]
                                                               ^RO7\OO6bO\MS]O
                                                                             4VK_]OLOMK_]O
                                                                                        S^
   "       SWZO\WS]]SLVc
                      ZVKMO]
                          WY\O]^\SXQOX^
                                     \O]^\SM^SYX]
                                               YX^RO4R_\MR^RKXK\OZVKMON
                                                                     YX]OM_VK\
   #       L_]SXO]]O]#
   $            )'#          ?X S^]PKMO
                                      Y\ K]KZZVSON!
                                                ^RO?\NO\ `SYVK^O]
                                                               ^RO7\OO6bO\MS]O
                                                                             4VK_]OLOMK_]O
                                                                                        S^
   %       KVVYa]
               KVK\QO
                    X_WLO\YP]OM_VK\
                                 QK^RO\SXQ]!
                                         aRSVO
                                             Z\YRSLS^SXQ
                                                     \OVSQSY_]
                                                           QK^RO\SXQ]#
   &            )(#          ?X S^]PKMO
                                      Y\K]KZZVSON!
                                               ^RO?\NO\ `SYVK^O]
                                                              ^RO7\OO6bO\MS]O
                                                                            4VK_]O
                                                                                 LOMK_]O
                                                                                      S^S]
   '       XY^XK\\YaVc^KSVY\ON!
                            KXNS^S] XY^^ROVOK]^
                                             \O]^\SM^S`O
                                                      WOKX
                                                         ] ^YKMMYWZVS]R
                                                                   K MYWZOVVSXQ
   (       QY`O\XWOX^KV
                    SX^O\O]^#
  !Ȁ            ))#          ?X S^]PKMO
                                      Y\ K]KZZVSON!
                                                ^RO?\NO\ `SYVK^O]
                                                               ^RO7\OO6bO\MS]O
                                                                             4VK_]OLOMK_]O
                                                                                        S^
  !        MYX]^S^_^O]
                   KZ\SY\\O]^\KSX^
                                YX^ROObO\MS]O
                                           YP^RO4R_\MRj]7\OO6bO\MS]O
                                                                   \SQR^]#
  !!            )*#          ?X S^]PKMO
                                      Y\ K]KZZVSON!
                                                ^RO?\NO\ `SYVK^O]
                                                               ^RO7\OO6bO\MS]O
                                                                             4VK_]OLOMK_]O
                                                                                        S^
  !"       ObOWZ^]
                KVK\QO
                     X_WLO\YPL_]SXO]]O]
                                      KXNKM^S`S^SO]
                                                ^RK^K\OXY^ Z\Y^OM^ON
                                                                  Lc ^RO4YX]^S^_^SYX!
  !#       aRSVO
               XY^Z\Y`SNSXQ
                         K]_PPSMSOX^Vc
                                  O[_S`KVOX^
                                          ObOWZ^SYX
                                                 PY\Z\Y^OM^ON
                                                           7S\]^2WOXNWOX^
                                                                       KM^S`S^c#
  !$            )+#          ?X S^]PKMO
                                      Y\ K]KZZVSON!
                                                ^RO?\NO\ `SYVK^O]
                                                               ^RO7\OO6bO\MS]O
                                                                             4VK_]OLOMK_]O
                                                                                        S^
  !%       Z\YRSLS^]
                  ^RO7\OO6bO\MS]O
                                YPAOVSQSYX!
                                        KXNKL\SNQO]
                                                 ^RO\SQR^^YK]]OWLVc!
                                                                  KXNNOZ\S`O]
                                                                            ^RO
  !&       4R_\MR!KXNS^]WOWLO\]!
                              YPVSLO\^c!
                                     aS^RY_^
                                           N_OZ\YMO]]
                                                   YPVKa#
  !'


                                                                                  &
                      )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                    
                                                       
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3215 Page 214 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.8 Page 8 of 12




                   ),#          ?X S^]PKMO
                                         Y\ K]KZZVSON!
                                                   ^RO?\NO\ `SYVK^O]
                                                                  ^RO7\OO6bO\MS]O
                                                                                4VK_]OLOMK_]O
                                                                                           S^
       !   L_\NOX]^RO7\OO6bO\MS]O
                                YPAOVSQSYX
                                       KXNS]`KQ_OKXNY`O\L\YK
                                                           N#
       "           )-#          ?X S^]PKMO
                                         Y\K]KZZVSON!
                                                  ^RO?\NO\ `SYVK^O]
                                                                 ^RO7\OO6bO\MS]O
                                                                               4VK_]O
                                                                                    LOMK_]O
                                                                                         S^S]
       #   XY^XO_^\KV!
                    Z_\ZY\^SXQ
                             ^Y^\OK^
                                   \OVSQSY_]
                                         KM^S`S^c
                                               NSPPO\OX^Vc
                                                      ^RKXO`O\cY^RO\
                                                                   MK^OQY\c
                                                                        YPKM^S`S^c#
       $           ).#          ?X S^]PKMO
                                         Y\K]KZZVSON!
                                                  ^RO?\NO\ `SYVK^O]
                                                                 ^RO7\OO6bO\MS]O
                                                                               4VK_]O
                                                                                    LOMK_]O
                                                                                         S^S]
       %   XY^QOXO\KVVc
                    KZZVSMKLVO!
                           Z\YRSLS^SXQ
                                   \OVSQSY_]
                                         ]O\`SMO]
                                                aRSVO
                                                    ObOWZ^SXQ
                                                           ]_L]^KX^SKV
                                                                    MYWZK\KLVO
       &   MYXN_M^
                ^RK^
                   S]XY^\OVSQSY_]Vc
                                WY^S`K^ON#
       '                                                                
       (         ,234 $/' 0524((/4+ .(/'.(/4 $-,)02/,$ 0/34 24,&-(  : $ ; 33(.%-9
   Ȁ               *%#          @VKSX^SPP
                                     RO\OLcKVVOQO]
                                               KXNSXMY\ZY\K^O]
                                                           Lc \OPO\OXMO
                                                                     OKMR
                                                                        KXNO`O\cKVVOQK^SYX
           MYX^KSXON
                 SXZK\KQ\KZR
                          &^R\Y_QR
                                 ). YP^RS]4YWZVKSX^
                                                K]^RY_QR
                                                       P_VVc
                                                           ]O^PY\^RRO\OSX#
   !               *&#          CRO7S\]^2WOXNWOX^
                                               YP^RODXS^ON
                                                         B^K^O]
                                                              4YX]^S^_^SYX
                                                                        Z\Y`SNO]
                                                                               ^RK^
                                                                                  g4YXQ\O]]
   "       ]RKVV
               WKUO
                  XYVKaf KL\SNQSXQf
                                 ^RO\SQR^
                                        YP^ROZOYZVO
                                                 ZOKMOKLVc
                                                       ^YK]]OWLVO#
   #               *'#          2\^SMVO
                                      :! BOM^SYX
                                              (ȀK YP^RO4KVSPY\XSK
                                                              4YX]^S^_^SYX
                                                                        Z\Y`SNO]
                                                                              / gCROZOYZVO
                                                                                        RK`O
   $       ^RO\SQR^
                  ^Yf K]]OWLVc
                            P\OOVc
                                ^YMYX]_V^
                                       PY\^ROMYWWYX
                                                 QYYN#h
   %               *(#          ?X S^]PKMO
                                         Y\K]KZZVSON!
                                                  ^RO?\NO\YZO\K^O]
                                                                K]K]aOOZSXQ
                                                                          KL\SNQOWOX^
                                                                                  YP^RO\SQR^
   &       YP^ROZOYZVO
                    ZOKMOKLVc
                          ^YK]]OWLVO!
                                   LKXXSXQ
                                        KVV
                                          gQK^RO\SXQ]h
                                                   ^RK^K\OXY^ObOWZ^ON
                                                                   Lc ^RO?\NO\#
   '               *)#          ?X S^]PKMO
                                         Y\ K]KZZVSON!
                                                   ^RO?\NO\ `SYVK^O]
                                                                  ^RO2]]OWLVcMVK_
                                                                               ]OLOMK_]O
                                                                                      S^NYO]
   (       XY^VOK`O
                  YZOX
                     ]_PPSMSOX^
                            KV^O\XK^S`O
                                   MRKXXOV]
                                        PY\^RO4R_\MR^YObO\MS]O
                                                            S^]\SQR^
                                                                   ^Y2]]OWLVO#
  !Ȁ               **#          ?X S^]PKMO
                                         Y\K]KZZVSON!
                                                  ^RO?\NO\ `SYVK^O]
                                                                 ^RO2]]OWLVcMVK_
                                                                              ]OLOMK_]O
                                                                                     S^^\OK^]
  !        ]YWOK]]OWLVSO]
                      K]WY\OO]]OX^SKV
                                   ^RKX
                                      Y^RO\]LK]ON
                                                YXK\LS^\K\
                                                        c \OK]YX]#
  !!               *+#          ?X S^]PKMO
                                         Y\K]KZZVSON!
                                                  ^RO?\NO\ `SYVK^O]
                                                                 ^RO2]]OWLVcMVK_
                                                                              ]OLOMK_]O
                                                                                     S^^\OK^]
  !"       KaSNO`K\SO^cYP]OM_VK\
                              QK^RO\SXQ]
                                     ^RK^K\OXY^Y^RO\aS]O
                                                       Z\Y^OM^ON
                                                              Lc ^RO4YX]^S^_^SYX
                                                                              K]WY\O
  !#       O]]OX^SKV
                  ^RKX
                     KQK^RO\SXQ
                             SXObO\MS]O
                                     YP^RO4R_\MRj]7\OO6bO\MS]O
                                                             \SQR^#
  !$               *,#          ?X S^]PKMO
                                         Y\K]KZZVSON!
                                                  ^RO?\NO\ `SYVK^O]
                                                                 ^RO2]]OWLVcMVK_
                                                                              ]OLOMK_]O
                                                                                     S^S]XY^
  !%       MYX^OX^
                XO_^\KV#
  !&       $$$
  !'       $$$

                                                                                     '
                         )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                       
                                                          
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3216 Page 215 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.9 Page 9 of 12




                 *-#      ?X S^]PKMO
                                   Y\K]KZZVSON!
                                            ^RO?\NO\ `SYVK^O]
                                                           ^RO2]]OWLVcMVK_
                                                                        ]OLOMK_]O
                                                                               S^S]XY^
       !   XK\\YaVc^KSVY\ON
                        KXNS]XY^^ROVOK]^
                                      \O]^\SM^S`O
                                              WOKX]
                                                  ^YKMM
                                                      YWZVS]R
                                                           KMYWZOVVSXQ
                                                                  QY`O\XWOX^KV
       "   SX^O\O]^#
       #         *.#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                               ^RO?\NO\ `SYVK^O]
                                                              ^RO2]]OWLVcMVK_
                                                                           ]O LOMK_]O
                                                                                    S^
       $   P_XM^SYX]
                 K]KZ\SY\\O]^\KSX^
                                YP^RO4R_\MRj]\SQR^
                                                 ^Y2]]OWLV
                                                         OYXS^]YaXZ\YZO\^c#
       %         +%#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                               ^RO?\NO\ `SYVK^O]
                                                              ^RO2]]OWLVcMVK_
                                                                           ]O! LOMK_]O
                                                                                    S^
       &   KL\SNQO]
                 ^RO\SQR^
                        ^Y2]]OWLVcaS^RY_^K]RYaSXQ
                                                YPMVOK\
                                                     KXNZ\O]OX^
                                                              NKXQO\!
                                                                  SX^O\PO\OXMO
                                                                           aS^R
       '   Z_LVSM
                Z\YZO\^cY\Y^RO\
                              SWWONSK^O
                                    ^R\OK^
                                         ^YZ_LVSM
                                                ]KPO^c
                                                     Y\Y\NO\#
       (         +&#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                               ^RO?\NO\ `SYVK^O]
                                                              ^RO2]]OWLVcMVK_
                                                                           ]O LOMK_]O
                                                                                    S^
   Ȁ       Z\Y`SNO]XYT_]^SPSMK^SYX
                              PY\aRc S^^\OK^]]YWO2]]OWLVSO]
                                                         K] O]]OX^SKV!
                                                                   KXNY^RO\]K] XYX"
           O]]OX^SKV#
   !             +'#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                              ^RO?\NO\ `SYVK^O]
                                                             ^RO2]]OWLVcMVK_
                                                                          ]O LOMK_]O
                                                                                  S^S]
   "       `KQ_OKXNY`O\L\YKN#
   #                                                                
   $                                              ,)4+ .(/'.(/4 ; 5( 20&(33
   %             +(#      @VKSX^SPP
                               RO\OLcKVVOQO]
                                         KXNSXMY\ZY\K^O]
                                                     Lc \OPO\OXMO
                                                               OKMR
                                                                  KXNO`O\cKVVOQK^SYX
   &       MYX^KSXON
                 SXZK\KQ\KZR
                          &^R\Y_QR
                                 +' YP^RS]4YWZVKSX^
                                                K]^RY_QR
                                                       P_VVc
                                                           ]O^PY\^RRO\OSX#
   '             +)#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                              ^RO?\NO\ `SYVK^O]
                                                             ^RO5_O @\YMO]]
                                                                         4 VK_]O
                                                                               LOMK_]O
                                                                                    S^
   (       NOZ\S`O]
                  ^RO4R_\MR!KXNS^]WOWLO\]!
                                        YP^ROVSLO\^c
                                                  ^YK]]OWLV
                                                         OKXNP\OOVc
                                                                 ObO\MS]O
                                                                       ^ROS\
                                                                          \OVSQSYX
  !Ȁ       aS^RY_^
                 PS\]^Z\Y`SNSXQ
                             ^ROW
                                KXYZZY\^_XS^c
                                           ^YLOROK\N#
  !              +*#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                              ^RO?\NO\ `SYVK^O]
                                                             ^RO5_O @\YMO]]
                                                                         4 VK_]O
                                                                               LOMK_]O
                                                                                    S^
  !!       NOZ\S`O]
                  ^RO4R_\MR!KXNS^]WOWLO\]!
                                        YP^RO_]O KXNOXTYcWOX^
                                                           YP^ROS\
                                                                 Z\YZO\^cPY\KVKaP_V
  !"       Z_\ZY]OaS^RY_^
                        PS\]^Z\Y`SNSXQ
                                    ^ROW
                                       KXYZZY\^_XS^c
                                                  ^YLOROK\N
                                                         #
  !#             ++#      ?X S^]PKMO
                                   Y\ K] KZZVSON!
                                              ^RO?\NO\ `SYVK^O]
                                                             ^RO5_O @\YMO]]
                                                                         4 VK_]O
                                                                               LOMK_]O
                                                                                    S^
  !$       `SYVK^O]
                 4YX]^S^_^SYXKV
                            ]OZK\K^SYX
                                    YPZYaO\Z\SXMSZVO]!
                                                  LOSXQZ\YW_VQK^ON
                                                                KXNOXPY\MON
                                                                         Lc ^RO
  !%       ]KWOQY`O\XWOX^
                       YPPSMSKV#
  !&       $$$
  !'       $$$

                                                                               (
                   )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                 
                                                    
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3217 Page 216 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.10 Page 10 of 12




                 +,#          ?X S^]PKMO
                                       Y\ K]KZZVSON!
                                                 ^RO?\NO\ `SYVK^O]
                                                                ^RO5_O @\YMO]]
                                                                            4 VK_]O
                                                                                  LOMK_]O
                                                                                       S^]
       !   Z\YW_VQK^SYX
                    `SYVK^ON
                          4YX]^S^_^SYXKV
                                     XYX"NOVOQK^SYX
                                              Z\SXMSZVO]!
                                                      LOSXQ
                                                          KXObO\MS]O
                                                                  YPL\YKN
       "   VKaWKUSXQ
                  K_^RY\S^c
                         Lc KXObOM_^S`O
                                     YPPSMSKV#
       #         +-#          ?X S^]PKMO
                                       Y\ K] KZZVSON!
                                                  ^RO?\NO\ `SYVK^O]
                                                                 ^RO5_O @\YMO]]
                                                                             4 VK_]O
                                                                                   LOMK_]O
                                                                                        S^
       $   NOZ\S`O]
                  ^RO4R_\MR!KXNS^]WOWLO\]!
                                        YP^ROS\
                                             \SQR^
                                                 ^YO[_KV
                                                       Z\Y^OM^SYX
                                                              _XNO\^ROVKa!]_LTOM^SXQ
       %   ^ROS\
              KM^S`S^c
                    ^YROSQR^OXON
                             \O]^\SM^SYX]
                                      XY^KPPY\NON
                                               ^YY^RO\
                                                     ]OM_VK\
                                                          KM^S`S^SO]#
       &         +.#          ?X S^]PKMO
                                       Y\ K]KZZVSON!
                                                 ^RO?\NO\ `SYVK^O]
                                                                ^RO]_L]^KX^S`O
                                                                            OVOWOX^]
                                                                                 YP^RO5_O
       '   @\YMO]]
                4VK_]OLOMK_]O
                           S^NOZ\S`O]
                                    ^RO4R_\MR!KXNS^]WOWLO\]!
                                                          YP^ROS\
                                                                \SQR^^Y7\OONYW
                                                                             YP
       (   =Y`OWOX^
                  KXN2]]YMSK^SYX#
   Ȁ             ,%#          ?X S^]PKMO
                                       Y\ K]KZZVSON!
                                                 ^RO?\NO\ `SYVK^O]
                                                                ^RO]_L]^KX^S`O
                                                                            OVOWOX^]
                                                                                 YP^RO5_O
           @\YMO]]
                4VK_]O
                     LOMK_]O
                          S^NOZ\S`O]
                                   ^RO4R_\MRYPS^]Z\S`SVOQO]
                                                         KXNSWW_XS^SO]
                                                                   _XNO\^RODXS^ON
   !       B^K^O]
               4YX]^S^_^SYX#
   "                                                                   
   #                            /-$7)5- 2'(2 ; 2%,42$29 /2($30/$%-( $/' 112(33,6(
   $             ,&#          @VKSX^SPP
                                   RO\OLcKVVOQO]
                                             KXNSXMY\ZY\K^O]
                                                         Lc \OPO\OXMO
                                                                   OKMR
                                                                      KXNO`O\cKVVOQK^SYX
   %       MYX^KSXON
                 SXZK\KQ\KZR
                          &^R\Y_QR
                                 ,% YP^RS]4YWZVKSX^
                                                K]^RY_QR
                                                       P_VVc
                                                           ]O^PY\^RRO\OSX#
   &             ,'#          ?X S^]PKMO
                                       Y\ K] KZZVSON!
                                                   ^RO?\NO\ S] K\LS^\K\c!
                                                                       _X\OK]YXKLVO
                                                                                KXNYZZ\O]]S`O
   '       LOMK_]O
                S^KZZVSO]
                       ^Y`K]^X_WLO\]YPZO\]YX]aRY RK`ORKNXYObZY]_\O^Y^RONS]OK]O
                                                                            K^KVV#
   (             ,(#          ?X S^]PKMO
                                       Y\ K] KZZVSON!
                                                   ^RO?\NO\ S] K\LS^\K\c!
                                                                       _X\OK]YXKLVO
                                                                                KXNYZZ\O]]S`O
  !Ȁ       LOMK_]O
                S^QYO]LOcYXN
                           aRK^S]\OK]YXKLVc
                                         \O[_S\ON
                                                ^Y]KPOQ_K\N
                                                         ^ROZ_LVSM#
  !              ,)#          ?X S^]PKMO
                                       Y\ K] KZZVSON!
                                                   ^RO?\NO\ S] K\LS^\K\c!
                                                                       _X\OK]YXKLVO
                                                                                KXNYZZ\O]]S`O
  !!       LOMK_]O
                S^VOKN]
                     ^YSXT_]^SMO!
                              YZZ\O]]SYX
                                       KXNKL]_\NMYX]O[_OXM
                                                        O]#
  !"             ,*#          ?X S^]PKMO
                                       Y\ K] KZZVSON!
                                                   ^RO?\NO\ S] K\LS^\K\c!
                                                                       _X\OK]YXKLVO
                                                                                KXNYZZ\O]]S`O!
  !#       LOMK_]O
                S^NS]M\SWSXK^O]
                           KQKSX]^
                                \OVSQSY_]
                                      KM^S`S^c#
  !$                                                                    
  !%                                       /-$7)5- 2'(2 ; 8&(('3 4$454029 54+02,49
  !&             ,+#          @VKSX^SPP
                                   RO\OLcKVVOQO]
                                             KXNSXMY\ZY\K^O]
                                                         Lc \OPO\OXMO
                                                                   OKMR
                                                                      KXNO`O\cKVVOQK^SYX
  !'       MYX^KSXON
                 SXZK\KQ\KZR
                          &^R\Y_QR
                                 ,* YP^RS]4YWZVKSX^
                                                K]^RY_QR
                                                       P_VVc
                                                           ]O^PY\^RRO\OSX#

                                                                                   Ȁ
                       )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))   ))))))))))))))))))

                                                                     
                                                        
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3218 Page 217 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.11 Page 11 of 12




                 ,,#          CRO?\NO\S]WKNO
                                           Z_\]_KX^^Y4KVSPY\XSK
                                                            9OKV^R
                                                                KXNBKPO^c
                                                                       4YNO]OM^SYX]
                                                                                 &%&%)%!
       !   &'%&,*!KXN&'%&,*#*ȀLXYXO
                                ! YPaRSMR
                                        K_^RY\SdO
                                               K]aOOZSXQ
                                                       KL\SNQOWOX^
                                                               YP^RO\SQR^]
                                                                         ^YP\OOVc
       "   KXNZOKMOKLVc
                    K]]OWLVc!
                           Y\^YP\OOObO\MS]O
                                         YP\OVSQSYX#
       #         ,-#          CRO?\NO\ ObMOON]
                                            ^ROK_^RY\S^c
                                                      Z\Y`SNON
                                                             Lc ^Y^RO@_LVSM
                                                                         9OKV^
                                                                            R ?PPSMO\
                                                                                   Lc
       $   B^K^_^O!
                 LOMK_]O
                      S^S]XY^KXOMO]]K\c
                                     Z\O`OX^K^S`O
                                              WOK]_\O
                                                    ȀS#
                                                      O#KLK^OWOX^!
                                                               MY\\OM^SYX!
                                                                       \OWY`KV!
       %   Y\ Y^RO\
                  Z\Y^OM^S`O
                         ]^OZKQKSX]^
                                  KXKM^_KV
                                        Z_LVSM
                                             ROKV^R
                                                 RKdK\N
                                                      ! KXN^RS]S]KXY\NO\S]]_ON^Y^RO
       &   QOXO\KV
                Z_LVSM
                     KXNXY^^YY^RO\
                                 QY`O\XWOX^KV
                                          OX^S^SO]
                                               K]KVVYaO
                                                     NLc ]^K^_^O#
       '         ,.#          DXNO\4KVSPY\XSK
                                          9OKV^R
                                              KXNBKPO^c
                                                     4YNOe &'%&,*#*ȀL^RO
                                                                      ! @_LV
                                                                           SM9OKV^R
                                                                                 ?PPSMO\
       (   YXVc
              RK]K_^RY\S^c
                        ^YZ\YW_VQK^O
                                 Y\NO\]NS\OM^ON
                                             ^YgY^RO\
                                                    QY`O
                                                       \XWOX^KV
                                                             OX^S^SO]!h
                                                                   KXNXY^^Y^RO
   Ȁ       QOXO\KV
                Z_LVSM#
                 -%#          CRO4KVSPY\XSK
                                        9OKV^R
                                            KXNBKPO^c
                                                   4YNO!KXN
                                                          ^ROVKa]YP^ROB^K^
                                                                         OYP4KVSPY\XSK
                                                                                   KXN
   !       YP^RODXS^ON
                     B^K^O]!
                          Z\Y`SNO]
                                 ]ZOMSPSM
                                      SX]^KXMO]
                                            KXNZ\YMON_\O
                                                     ] PY\S]YVK^SYX
                                                                KXN[_K\KX^SXO!
                                                                            ^RK^
   "       RK`OXY^LOOX
                     PYVVYaON
                           SX^ROZ\YW_VQK^SYX
                                         YP^RS]Y\NO\#
   #                                                                  "  
   $                                            (12,6$4,0/ 0) ,*+43 ;   :  
   %             -&#          @VKSX^SPP
                                   RO\OLcKVVOQO]
                                             KXNSXMY\ZY\K^O]
                                                         Lc \OPO\OXMO
                                                                   OKMR
                                                                      KXNO`O\cKVVOQK^SYX
   &       MYX^KSXON
                 SXZK\KQ\KZR
                          &^R\Y_QR
                                 -%YP^RS]4YWZVKSX^
                                               K]^RY_QR
                                                      P_VVc
                                                          ]O^PY\^RRO\OSX#
   '             -'#          CRO5676>52>CB                      RK`O!_XNO\MYVY\
                                                                              YP^RO?\NO\! KXNY\ Y^RO\K_^RY\SdK^SYX!
   (       ]_LTOM^ON
                  ^RO4R_\MR^YNOZ\S`K^SYX
                                      YP\SQR^]#
  !Ȁ             -(#          CRO5676>52>CB                       RK`ONOZ\S`ON
                                                                             ^RO4R_\MRYPS^]\SQR^^Y7\OO6b O\MS]O
                                                                                                              YP
  !        AOVSQSYX!
                 S^]\SQR^
                        ^Y_XKL\SNQON
                                  ZOKMOP_V
                                       K]]OWLVc!
                                              S^]\SQR^
                                                     ^YK]]OWLVO
                                                             P\OOVc
                                                                 ^YMYX]_V^
                                                                        PY\^RO
  !!       MYWWYX
               QYYN!
                  KXNS^]N_OZ\YMO]]
                                \SQR^]!
                                     K]]O^PY\^RSX^RS]4 YWZVKSX^#
  !"       $$$
  !#       $$$
  !$       $$$
  !%       $$$
  !&       $$$
  !'       $$$


                       )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))    ))))))))))))))))))

                                                                      
                                                        
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3219 Page 218 of
                                     255

           Case 3:20-cv-00683-BAS-AHG Document 1 Filed 04/09/20 PageID.12 Page 12 of 12




                                                            #  
       !         F96A67?A6!              @VKSX^SPP
                                              \O]ZOM^P_VVc
                                                       \O[_O]^]^RO4Y_\^^YOX^O\
                                                                            T_NQWOX^
                                                                                  KQK
                                                                                    SX]^
       "   5OPOXNKX^
                  K]PYVVYa]/
       #         &# 8\KX^SXQ
                           ^RO@VKSX^SPPj]
                                    MYXM_\\OX^Vc
                                            PSVONWY^SYX
                                                      PY\K^OWZY\
                                                              K\c\O]^\KSXSXQ
                                                                          Y\NO\0
       $         '# 5OMVK\SXQ
                           OXPY\MOWOX^
                                   YP^RO?\NO\ KQKSX]^
                                                   ^RO4R_\MR^YLO_XV
                                                                  KaP_VKXN$Y\
                                                                           K
       %            `SYVK^SYX
                           YP^RO4R_\MRj]\SQR^]0
       &         (# 8\KX^SXQ
                           KXY\NO\Z\OVSWSXK\SVc!
                                           KXN^RO\OKP^O\!
                                                     ZO\WKXOX^Vc
                                                             OX
                                                              TYSXSXQ
       '            5676>52>CB                 KXN5676>52>CBj                        YPPSMO\]!
                                                                                          KQOX^]!
                                                                                               KPPSVSK^O]!
                                                                                                     ]O\`KX^]!
       (            ]_MMO]]Y\]!
                            OWZVYcOO]!
                                   KXNKXcY^RO\
                                             ZO\]YX]aRY K\OSXKM^S`O
                                                                 MYXMO\^
                                                                     Y\
   Ȁ                ZK\^SMSZK^SYX
                             aS^RKXcYP^ROPY\OQYSXQ
                                                ZO\]YX]P\YWOXPY\MSXQ
                                                                 ^RO?\NO\ KQKSX]^
                    @VKSX^SPP0
   !             )# 6X^\cYPT_NQWOX^
                                 PY\@VKSX^SPP
                                         KXNKQKSX]^
                                                 5OPOXNKX^]
                                                        PY\NOZ\
                                                              S`K^SYX
                                                                    YP\SQR^]!
   "                SXMV_NSXQ
                          KXKaK\NYPNKWKQO]
                                        SXKXKWY_X^
                                                 ^YLONO^O\WSXON
                                                            Lc ^RO4Y_\^0
   #             *# 2aK\NSXQZ_XS^S`O
                                  NKWKQO]
                                       KQKSX]^
                                            KXc5OPOXNKX^
                                                      PY_XN
                                                          XY^^YLOKM^SXQ
                                                                     SXKX
   $                YPPSMSKV
                         MKZKMS^c
                              aROXNOZ\S`SXQ
                                         ^RO@VKSX^SPP
                                                 YPRO\\SQR^]0
   %             +# 2aK\NSXQ@VKSX^SPPj]
                                  MY]^]KXNK^^Y\XOc]j
                                                 POO]K]K_^RY\SdON
                                                               Lc 7ON#A#4S`#@#*)! )'
   &                D#B#4#e &.--! KXN$Y\
                                      KXcY^RO\
                                             KZZVSMKLVO
                                                   VKa#
   '             ,# 2aK\NSXQ]_MRP_\^RO\\OVSOP
                                           K]^RO4Y_\^NOOW]
                                                         T_]^KXNZ\YZO\
                                                                     #
   (

  !Ȁ                                                                                   !  
  !

  !!       52C65/ )$.$'%                                                              JJJJJJJJJJJJJJJJJJJJJJJJJ
  !"       BKX5SOQY!42                                                                (2(.,$+ 2$+$.
                                                                                      &&.*+3O\XK\NY    @VKdK 5\#! @WL'%.+-
  !#
                                                                                      BKX5SOQY!   42 .'&'-
  !$
                                                                                      C/ Ȁ+&. +(("*&&%
  !%                                                                                  TO\OWSKRNQ\KRKW1QWKSV#MYW
  !&                                                                                  !  
                                                                                                         
  !'


                                                                               !
                   )))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))                    ))))))))))))))))))

                                                                                  
                                                    
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3220 Page 219 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-5 Filed 04/09/20 PageID.35 Page 1 of 1



                                      ABIDING PLACE MINISTRIES
                                           Plan for Assembly

         WHEREAS on March 19, 2020, Gavin Newsom, the Governor of California, issued an
         executive order, styled Executive Order N-33-20, directing the citizens of California to heed
         the current State public health directives, and to “stay-at-home.”

         WHEREAS on March 27, 2020, Wilma J. Wooten, the Public Health Oﬃcer for the County
         of San Diego, issued an order prohibiting gatherings of more than ten (10) people.

         WHEREAS the Abiding Place Ministries, and its Pastor, and all members, believe that they
         must comply with the command of God “not to forsake the assembling of yourselves
         together,” and that the assembly must take place in “one place” on the “Lord’s Day” as
         directed by the Holy Scriptures.

         WHEREAS the Abiding Place Ministries, and its Pastor believe they must do everything
         possible to obey Law Enforcement Oﬃcers, as long as their orders do not conflict with the
         commandments of God.

         WHERAS the Abiding Place Ministries is a small congregation, and ordinarily has less than
         one-hundred (100) members in attendance at its meetings, and no household of more than
         ten (10) people.

      ABIDING PLACE MINISTRIES PROPOSES:

      (1) We will assemble as a congregation on our 427 Acre Mission Base, located at 2155 N.
          Campo Truck Trl., Campo, CA 91906.

      (2) We will assemble by household, each household comprised of only individuals who share a
          residential address, and each household comprising no more than ten (10) people
          (hereinafter “Family Unit”).

      (3) We will strictly enforce social distancing guidelines between each Family Unit, requiring
          each Family Unit to stay ten (10) feet apart from each other Family Unit during the service.

      (4) We have a tent that is 5400 square feet, with less than four-hundred (400) square feet
          reserved for the platform. With each Family Unit placed at the center of a one-hundred
          square feet area, each family unit will be approximately ten (10) feet from each other Family
          Unit, which is a greater distance than required by current social distancing guidelines.

      (5) If there are more than fifty (50) family units, any additional Family Unit will be required to
          participate in the assembly from outside of the tent, and to maintain the same social
          distancing as each Family Unit in the tent.

      (6) Our members will be instructed by the Pastor to return to their home after the Assembly
          has ended, without stopping on the way, and to fully heed and follow the orders of the
          Governor and the County.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3221 Page 220 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-6 Filed 04/09/20 PageID.36 Page 1 of 5




                                       ABIDING PLACE MINISTRIES
                                       Proposed Plan for Assembly


          WHEREAS on March 19, 2020, Gavin Newsom, the Governor of California, issued an
          executive order, styled Executive Order N-33-20, directing the citizens of California to heed
          the current State public health directives, and to “stay-at-home.”

          WHEREAS on March 27, 2020, Wilma J. Wooten, the Public Health Oﬃcer for the County
          of San Diego, issued an order prohibiting gatherings of more than ten (10) people.

          WHEREAS the Abiding Place Ministries, and its Pastor, and all members, believe that they
          must comply with the command of God “not to forsake the assembling of yourselves
          together,” and that the assembly must take place in “one place” on the “Lord’s Day” as
          directed by the Holy Scriptures.

          WHEREAS the Abiding Place Ministries, and its Pastor believe they must do everything
          possible to obey Law Enforcement Oﬃcers, as long as their orders do not conflict with the
          commandments of God.

          WHEREAS the Abiding Place Ministries, and its Pastor, have been working with the San
          Diego County Sheriﬀ’s Oﬃce to find the least restrictive means to achieve their objectives,
          while avoiding arrest or criminal charges for obeying the Holy Scriptures.


       ABIDING PLACE MINISTRIES PROPOSES:


       (1) We will assemble as a congregation on our 427 Acre Mission Base, located at 2155 N.
           Campo Truck Trl., Campo, CA 91906 (hereinafter “Mission Base”).

       (2) We will assemble by household, each household comprised of only individuals who share a
           residential address, and each household comprising no more than ten (10) people
           (hereinafter “Family Unit”).

       (3) We will strictly enforce social distancing guidelines between each Family Unit, requiring
           each Family Unit to stay ten (10) feet apart from each other Family Unit during the service.

       (4) This social distancing will be accomplished by arranging chairs, or marking areas, in such a
           way that each Family Unit has an area that is at least ten (10) feet away from each other
           Family Unit.

       (5) There are multiple large fields on the Mission Base, and we are proposing to use the field
           marked in Exhibit A.

       (6) From that field, we are proposing to set up the service in the area marked in Exhibit B.

       (7) Our members will be instructed by the Pastor to maintain social distancing, and return to
           their home after the Assembly has ended, without stopping on the way, and to fully heed
           and follow the orders of the Governor and the County.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3222 Page 221 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-6 Filed 04/09/20 PageID.37 Page 2 of 5




                             EXHIBIT A
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3223 Page 222 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3224 Page 223 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-6 Filed 04/09/20 PageID.39 Page 4 of 5




                             EXHIBIT B
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3225 Page 224 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3226 Page 225 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-7 Filed 04/09/20 PageID.41 Page 1 of 1



                                     ABIDING PLACE MINISTRIES
                                 Proposed Plan for Assembly in Vehicles

         WHEREAS on March 19, 2020, Gavin Newsom, the Governor of California, issued an
         executive order, styled Executive Order N-33-20, directing the citizens of California to heed
         the current State public health directives, and to “stay-at-home.”

         WHEREAS on March 27, 2020, Wilma J. Wooten, the Public Health Oﬃcer for the County
         of San Diego, issued an order prohibiting gatherings of more than ten (10) people.

         WHEREAS the Abiding Place Ministries, and its Pastor, and all members, believe that they
         must comply with the command of God “not to forsake the assembling of yourselves
         together,” and “to assemble all the more” in light of the coming day of the Lord, and that
         the assembly must take place in “one place” on the “Lord’s Day” as directed by the Holy
         Scriptures.

         WHEREAS the Abiding Place Ministries, and its Pastor believe they must do everything
         possible to obey Law Enforcement Oﬃcers, as long as their orders do not conflict with the
         commandments of God.

         WHEREAS the Abiding Place Ministries, and its Pastor, have been working with the San
         Diego County Sheriﬀ’s Oﬃce to find the least restrictive means to achieve the Church’s
         objectives, while complying with the Orders of the Health Oﬃce.


      ABIDING PLACE MINISTRIES PROPOSES:


      (1) We expect approximately thirty (30) vehicles to attend our one service, which will be held at
          11:00 a.m. on Sunday.

      (2) We will assemble as a congregation on our 427 Acre Mission Base, located at 2155 N.
          Campo Truck Trl., Campo, CA 91906 (hereinafter “Mission Base”).

      (3) We will assemble by vehicle, each vehicle to be parked and arranged in such a way that
          resembles a drive-in movie theater, each member of the Church to attend the service from
          inside their vehicle.

      (4) We will maintain adequate spacing between cars to ensure the safety of the passengers,
          and otherwise maintain as much space as may be suggested by authorities when granting
          this proposal.

      (5) Our members will be instructed to remain in their cars during the service, and not to leave
          their cars after the service has ended.

      (6) The service will be broadcast to each vehicle by radio, or internet, and any amplified sound
          will be done at reduced levels that are significantly below any local sound ordinance, to
          avoid creating a nuisance for our neighbors.

      (7) Our members will be instructed by the Pastor to maintain social distancing, and return to
          their home after the Assembly has ended, without stopping on the way, and to fully heed
          and follow the orders of the Governor and the County.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3227 Page 226 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3228 Page 227 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3229 Page 228 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-9 Filed 04/09/20 PageID.44 Page 1 of 5



                                       ABIDING PLACE MINISTRIES


      Dr. Wilma J. Wooten, M.D., M.P.H.
      Public Health Oﬃcer
      Health and Human Services Agency
      for the County of San Diego
      3851 ROSECRANS STREET, MAIL STOP P-578
      SAN DIEGO, CA 92110-3134
      (619) 531-5800

      VIA REGULAR MAIL AND E-MAIL

      Re: Our Requests for Permission to Assemble in Light of Covid-19

      Dear Dr. Wooten -

      Thank you for your letter dated April 4, 2020, and for taking the time to respond to our inquiries
      about complying with all government directions, and still being able to assemble. I have
      forwarded it to Pastor Mark, who also wants to thank you for taking the time to reach out to
      him. First oﬀ, I want to assure you that we are taking the pandemic seriously, and do not want
      to do anything that will jeopardize the County.

      Our congregation has been instructed by Pastor Mark to stay-at-home and fully heed and
      follow your Countywide Order, and the Governor’s Order, both of which we have reviewed
      extensively. In fact, we understand the importance of doing everything we can to stop the
      spread of COVID-19, and have been taking precautionary measures to that eﬀect since we first
      became aware of the disease in January. While those measures include all the things you
      would expect, including proper hygiene, social distancing, self-isolation, and all the best
      practices described on Covid19.ca.gov; above all of those things (which we began to teach
      and enforce in a heightened manner starting in January), our congregation depends on and
      values two things: (1) the Assembly, commonly referred to as “Church,” and (2) Prayer. We have
      learned that those two things do more than all the other precautionary methods combined.

      Our Pastor is actually a former full-time clinical scientist who worked at Eli Lilly and Company
      for fourteen years and has extensive experience studying infectious diseases. That is part of
      the reason why he became aware of this disease in January, and immediately began instructing
      the congregation in the best practices for avoiding it. We also knew about the severity of the
      disease, because God revealed it to us as a congregation, in the Assembly, in January, and we
      immediately began to take precautionary measures as a congregation under the direction of
      our Pastors. In fact, in January we were instructed to cease going to restaurants, limit trips
      outside our home and community and to entirely avoid spreading our germs even if we felt
      healthy.

      As a congregation, we also practice divine healing and dependency on God for our health, and
      that is the most essential part of the maintenance of our health and well-being as a community.
      It is so important and essential because we have learned that the Assembly is the best
      preventative against disease. This is not just our opinion and experience, it is supported by the
      entirety of human history, including extensive coverage in the Holy Scriptures.

      Not only is our Assembly the best cure and preventative for disease, it is an absolutely
      essential part of our interaction with God, and cannot be replaced by technology. I do not think
      it is necessary to lay out all the scriptural proofs of our faith for you, but suﬃce it to say that
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3230 Page 229 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-9 Filed 04/09/20 PageID.45 Page 2 of 5



      every time the word “Church” is used in the New Testament, it is actually a translation of the
      Greek word for “Assembly” or “Gathering,” and it is defined in “one place” and cannot be
      forsaken for any reason, and must be done all the more in the face of “pestilences.”

      Not only are we a Church, we are also an organization dedicated to serving endangered people
      groups throughout the world. My family and I are actually missionaries to Kashmir, and many of
      our members have participated in assemblies in conflict regions of the world, under threat of
      death. We are faced, then and now, with the same question that has faced those of like
      precious faith for millennia, “is it better to obey man, or to obey God?”

      We believe it is our duty to obey and comply with your orders as much as we possibly can, but
      cannot, under any circumstance, forsake the assembling of ourselves together, even if it means
      fine, imprisonment or death. However, we think that there is a less-restrictive means, and that
      is conducting our Assemblies in a manner that complies with all the required social distancing
      guidance, and more. We are willing to meet in our vehicles (as we did this past Sunday), or in
      Hazmat Suits, if that is the only way we can be permitted to meet.

      To that end, we have made three specific proposals to the County Sheriﬀ’s Oﬃce (all of which I
      have attached here, and the third being the one we followed this past Sunday), and we know
      that they have been in communication with your oﬃce to try to find a way in which we would
      be permitted to obey God without fine or imprisonment. We are willing to consider any
      precautionary methods your oﬃce recommends, or allows - only, we must be permitted to
      meet on the Lord’s Day, especially this coming Sunday, which is the most important celebration
      of the year and a time we come together to rededicate our lives to God.

      Both Pastor Mark Spitsbergen and I are willing to speak with you this week, and try to reach
      some kind of arrangement. We are not interested in setting a precedent for the rest of the
      County, even though we desire for all men to come to know the saving and healing work of
      Christ Jesus that has so blessed our lives. We are simply looking for a way to serve God freely.

      Respectfully yours,



      Jeremiah Graham

      Abiding Place Ministries
      2155 N. Campo Truck Trl.,
      Campo, CA 91906

      (619) 633-5110
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3231 Page 230 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-9 Filed 04/09/20 PageID.46 Page 3 of 5
                      L
               RP OSA
        R D PO
    THI
                                     ABIDING PLACE MINISTRIES
                                 Proposed Plan for Assembly in Vehicles

          WHEREAS on March 19, 2020, Gavin Newsom, the Governor of California, issued an
          executive order, styled Executive Order N-33-20, directing the citizens of California to heed
          the current State public health directives, and to “stay-at-home.”

          WHEREAS on March 27, 2020, Wilma J. Wooten, the Public Health Oﬃcer for the County
          of San Diego, issued an order prohibiting gatherings of more than ten (10) people.

          WHEREAS the Abiding Place Ministries, and its Pastor, and all members, believe that they
          must comply with the command of God “not to forsake the assembling of yourselves
          together,” and “to assemble all the more” in light of the coming day of the Lord, and that
          the assembly must take place in “one place” on the “Lord’s Day” as directed by the Holy
          Scriptures.

          WHEREAS the Abiding Place Ministries, and its Pastor believe they must do everything
          possible to obey Law Enforcement Oﬃcers, as long as their orders do not conflict with the
          commandments of God.

          WHEREAS the Abiding Place Ministries, and its Pastor, have been working with the San
          Diego County Sheriﬀ’s Oﬃce to find the least restrictive means to achieve the Church’s
          objectives, while complying with the Orders of the Health Oﬃce.


      ABIDING PLACE MINISTRIES PROPOSES:


      (1) We expect approximately thirty (30) vehicles to attend our one service, which will be held at
          11:00 a.m. on Sunday.

      (2) We will assemble as a congregation on our 427 Acre Mission Base, located at 2155 N.
          Campo Truck Trl., Campo, CA 91906 (hereinafter “Mission Base”).

      (3) We will assemble by vehicle, each vehicle to be parked and arranged in such a way that
          resembles a drive-in movie theater, each member of the Church to attend the service from
          inside their vehicle.

      (4) We will maintain adequate spacing between cars to ensure the safety of the passengers,
          and otherwise maintain as much space as may be suggested by authorities when granting
          this proposal.

      (5) Our members will be instructed to remain in their cars during the service, and not to leave
          their cars after the service has ended.

      (6) The service will be broadcast to each vehicle by radio, or internet, and any amplified sound
          will be done at reduced levels that are significantly below any local sound ordinance, to
          avoid creating a nuisance for our neighbors.

      (7) Our members will be instructed by the Pastor to maintain social distancing, and return to
          their home after the Assembly has ended, without stopping on the way, and to fully heed
          and follow the orders of the Governor and the County.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3232 Page 231 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-9 Filed 04/09/20 PageID.47 Page 4 of 5
                        AL
               OR  POS
        O ND P
    SEC
                                        ABIDING PLACE MINISTRIES
                                        Proposed Plan for Assembly


            WHEREAS on March 19, 2020, Gavin Newsom, the Governor of California, issued an
            executive order, styled Executive Order N-33-20, directing the citizens of California to heed
            the current State public health directives, and to “stay-at-home.”

            WHEREAS on March 27, 2020, Wilma J. Wooten, the Public Health Oﬃcer for the County
            of San Diego, issued an order prohibiting gatherings of more than ten (10) people.

            WHEREAS the Abiding Place Ministries, and its Pastor, and all members, believe that they
            must comply with the command of God “not to forsake the assembling of yourselves
            together,” and that the assembly must take place in “one place” on the “Lord’s Day” as
            directed by the Holy Scriptures.

            WHEREAS the Abiding Place Ministries, and its Pastor believe they must do everything
            possible to obey Law Enforcement Oﬃcers, as long as their orders do not conflict with the
            commandments of God.

            WHEREAS the Abiding Place Ministries, and its Pastor, have been working with the San
            Diego County Sheriﬀ’s Oﬃce to find the least restrictive means to achieve their objectives,
            while avoiding arrest or criminal charges for obeying the Holy Scriptures.


       ABIDING PLACE MINISTRIES PROPOSES:


       (1) We will assemble as a congregation on our 427 Acre Mission Base, located at 2155 N.
           Campo Truck Trl., Campo, CA 91906 (hereinafter “Mission Base”).

       (2) We will assemble by household, each household comprised of only individuals who share a
           residential address, and each household comprising no more than ten (10) people
           (hereinafter “Family Unit”).

       (3) We will strictly enforce social distancing guidelines between each Family Unit, requiring
           each Family Unit to stay ten (10) feet apart from each other Family Unit during the service.

       (4) This social distancing will be accomplished by arranging chairs, or marking areas, in such a
           way that each Family Unit has an area that is at least ten (10) feet away from each other
           Family Unit.

       (5) There are multiple large fields on the Mission Base, and we are proposing to use the field
           marked in Exhibit A.

       (6) From that field, we are proposing to set up the service in the area marked in Exhibit B.

       (7) Our members will be instructed by the Pastor to maintain social distancing, and return to
           their home after the Assembly has ended, without stopping on the way, and to fully heed
           and follow the orders of the Governor and the County.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3233 Page 232 of
                                     255

     Case 3:20-cv-00683-BAS-AHG Document 1-9 Filed 04/09/20 PageID.48 Page 5 of 5
                      L
              RP  OSA
         T PO
    FIRS
                                       ABIDING PLACE MINISTRIES
                                            Plan for Assembly

           WHEREAS on March 19, 2020, Gavin Newsom, the Governor of California, issued an
           executive order, styled Executive Order N-33-20, directing the citizens of California to heed
           the current State public health directives, and to “stay-at-home.”

           WHEREAS on March 27, 2020, Wilma J. Wooten, the Public Health Oﬃcer for the County
           of San Diego, issued an order prohibiting gatherings of more than ten (10) people.

           WHEREAS the Abiding Place Ministries, and its Pastor, and all members, believe that they
           must comply with the command of God “not to forsake the assembling of yourselves
           together,” and that the assembly must take place in “one place” on the “Lord’s Day” as
           directed by the Holy Scriptures.

           WHEREAS the Abiding Place Ministries, and its Pastor believe they must do everything
           possible to obey Law Enforcement Oﬃcers, as long as their orders do not conflict with the
           commandments of God.

           WHERAS the Abiding Place Ministries is a small congregation, and ordinarily has less than
           one-hundred (100) members in attendance at its meetings, and no household of more than
           ten (10) people.

      ABIDING PLACE MINISTRIES PROPOSES:

      (1) We will assemble as a congregation on our 427 Acre Mission Base, located at 2155 N.
          Campo Truck Trl., Campo, CA 91906.

      (2) We will assemble by household, each household comprised of only individuals who share a
          residential address, and each household comprising no more than ten (10) people
          (hereinafter “Family Unit”).

      (3) We will strictly enforce social distancing guidelines between each Family Unit, requiring
          each Family Unit to stay ten (10) feet apart from each other Family Unit during the service.

      (4) We have a tent that is 5400 square feet, with less than four-hundred (400) square feet
          reserved for the platform. With each Family Unit placed at the center of a one-hundred
          square feet area, each family unit will be approximately ten (10) feet from each other Family
          Unit, which is a greater distance than required by current social distancing guidelines.

      (5) If there are more than fifty (50) family units, any additional Family Unit will be required to
          participate in the assembly from outside of the tent, and to maintain the same social
          distancing as each Family Unit in the tent.

      (6) Our members will be instructed by the Pastor to return to their home after the Assembly
          has ended, without stopping on the way, and to fully heed and follow the orders of the
          Governor and the County.
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3234 Page 233 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3235 Page 234 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3236 Page 235 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3237 Page 236 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3238 Page 237 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3239 Page 238 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3240 Page 239 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3241 Page 240 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3242 Page 241 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3243 Page 242 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3244 Page 243 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3245 Page 244 of
                                     255
Gavin Newsom asked to reconcile support for protests with new warnings on gatherings - ... Page 2 of 5
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3246 Page 245 of
                                                255




In this photo taken Friday, June 26, 2020, Gov. Gavin Newsom speaks about the coronavirus pandemic as he gives
an update on the state's response to it at a news conference in Rancho Cordova, Calif.




During his Thursday press conference, California Gov. Gavin Newsom was asked why
Californians should heed his new warnings against gatherings for Fourth of July weekend when
he was previously supportive of protests against police brutality, where officials did not enforce
mask-wearing or social-distancing.


Over the past week, Newsom has told residents not to gather with individuals outside their
households and to avoid large crowds for any Fourth of July parades or demonstrations, while
adding the state will "mitigate" any large crowds.




https://www.sfgate.com/politics/article/Gavin-Newsom-protests-coronavirus-July-Fourth-as... 8/7/2020
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3247 Page 246 of
                                     255
Gavin Newsom asked to reconcile support for protests with new warnings on gatherings - ... Page 4 of 5
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3248 Page 247 of
                                                255

The governor then stated that no one will be cracking down on social gatherings in backyards
before returning to commenting on the protests.


"I maybe was unique in my household but I don't think I was, I think it was universally taught:
Just because someone else is doing it, doesn't mean you should," Newsom said. "People know
what the right thing to do is. I encourage them to do the right thing. And people also understand
that we have a Constitution, we have a right to free speech and we are all dealing with a moment
in our nation's history that is profound and pronounced... but I recognize the dichotomy and to
the extent the dialectic between those examples and all I can offer is this consideration: Do what
you think is best not only for you but for the health of the people you love."




It is unclear to what extent the protests contributed to the spread of the virus. An Associated
Press investigation found little evidence the demonstrations are primarily responsible for
recent upticks, but Los Angeles County public health director Barbara Ferrer has stated it is
"highly likely" the protests led to an increase in positive cases.


When the protests first started, Newsom told the demonstrators, "You’ve lost patience, so
have I. You are right to feel wronged. You are right to feel the way you are feeling" and
retweeted images of protests in praise. After police used rubber bullets and tear gas to
disperse crowds, he tweeted, "Protesters have the right to protest peacefully — not be
harassed."




MORE CORONAVIRUS COVERAGE:




https://www.sfgate.com/politics/article/Gavin-Newsom-protests-coronavirus-July-Fourth-as... 8/7/2020
Gavin Newsom asked to reconcile support for protests with new warnings on gatherings - ... Page 5 of 5
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3249 Page 248 of
                                                255

Sign up for 'The Daily' newsletter for the latest on coronavirus here.


— Newsom announces new restrictions in 19 California counties
— The virus didn't stop a socialite from throwing a backyard soiree. Then tests
came back positive.
— These metrics suggest the coronavirus is indeed back on the upswing in the Bay
Area
— Why coronavirus cases in California are suddenly surging
— Gavin Newsom: Californians should 'reconsider' July 4th plans, state will
'mitigate' big gatherings


Eric Ting is an SFGATE digital reporter. Email: eric.ting@sfgate.com |
Twitter:@_ericting

                                   © 2020 Hearst Communications, Inc.




https://www.sfgate.com/politics/article/Gavin-Newsom-protests-coronavirus-July-Fourth-as... 8/7/2020
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3250 Page 249 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3251 Page 250 of
                                     255
       Case 2:20-cv-01431-KJM-DMC Document  1-5 Filed 07/15/20 Page 2 of 3
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3252 Page 251 of
                                     255
       Case 2:20-cv-01431-KJM-DMC Document  1-5 Filed 07/15/20 Page 3 of 3
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3253 Page 252 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3254 Page 253 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3255 Page 254 of
                                     255
Case 3:20-cv-00865-BAS-AHG Document 53-3 Filed 08/10/20 PageID.3256 Page 255 of
                                     255
